                                                                                                                                                           



RICHARDSON ELECTRONICS, LTD.





7 3/4% Convertible Senior Subordinated Notes due 2011



                                   



INDENTURE



Dated as of February 14, 2005



                                   







J.P. Morgan Trust Company,
National Association



Trustee

                                                                                                                                                           


 

 

 

TABLE OF CONTENTS



                                                                                                                                                Page

Article One DEFINITIONS AND INCORPORATION BY
REFERENCE.............................. 1

SECTION 1.01.        
Definitions..................................................................................................
1

SECTION 1.02.         Other
Definitions........................................................................................
5

SECTION 1.03.         Incorporation by Reference of Trust Indenture
Act...................................... 6

SECTION 1.04.         Rules of
Construction.................................................................................
6

Article Two THE
SECURITIES................................................................................................
7

SECTION 2.01.         Form and
Dating........................................................................................
7

SECTION 2.02.         Date and Denomination of Securities; Payments of
Interest.......................... 7

SECTION 2.03.        
Legends.....................................................................................................
9

SECTION 2.04.         Execution and
Authentication....................................................................
12

SECTION 2.05.         Registrar, Paying Agent and Conversion
Agent.......................................... 13

SECTION 2.06.         Paying Agent to Hold Money in
Trust....................................................... 14

SECTION 2.07.         Securityholder
Lists..................................................................................
14

SECTION 2.08.         Transfer and
Exchange.............................................................................
14

SECTION 2.09.         Special Transfer
Provisions.......................................................................
16

SECTION 2.10.         Replacement
Securities.............................................................................
17

SECTION 2.11.         Outstanding
Securities..............................................................................
18

SECTION 2.12.         Temporary
Securities................................................................................
18

SECTION 2.13.        
Cancellation.............................................................................................
18

SECTION 2.14.         CUSIP
Numbers......................................................................................
18

Article Three
REDEMPTION................................................................................................
19

SECTION 3.01.         Company’s Right to
Redeem.................................................................... 19

SECTION 3.02.         Selection of Securities to be
Redeemed..................................................... 19

SECTION 3.03.         Notice of
Redemption..............................................................................
19

SECTION 3.04.         Effect of Notice of
Redemption................................................................. 20

SECTION 3.05.         Deposit of Redemption
Price.................................................................... 20

SECTION 3.06.         Securities Redeemed in
Part..................................................................... 21

SECTION 3.07.         Repurchase of Securities by the Company at Option of
Holders upon a Change of Control     21

SECTION 3.08.         Company’s Right to Elect Manner of Payment of Repurchase
Price........... 25

SECTION 3.09.         Conditions and Procedures for Repurchase at Option of
Holders............... 27

Article Four
COVENANTS..................................................................................................
29

SECTION 4.01.         Payment of
Securities...............................................................................
29

SECTION 4.02.         Issuance of Senior
Debt............................................................................
29

SECTION 4.03.         SEC
Reports............................................................................................
29

SECTION 4.04.         Compliance
Certificate.............................................................................
29

Article Five INTENTIONALLY LEFT
BLANK..................................................................... 30

Article Six DEFAULTS AND
REMEDIES..............................................................................
30

SECTION 6.01.         Events of
Default......................................................................................
30

SECTION 6.02.        
Acceleration.............................................................................................
31

SECTION 6.03.         Other
Remedies.......................................................................................
32

SECTION 6.04.         Waiver of Past
Defaults............................................................................
32

SECTION 6.05.         Control by
Majority..................................................................................
32

SECTION 6.06.         Limitation on
Suits....................................................................................
33

SECTION 6.07.         Rights of Holders to Receive
Payment....................................................... 33

SECTION 6.08.         Collection Suit by
Trustee.........................................................................
33

SECTION 6.09.         Trustee May File Proofs of
Claim............................................................. 33

SECTION 6.10.        
Priorities...................................................................................................
34

SECTION 6.11.         Undertaking for
Costs..............................................................................
34

SECTION 6.12.         Actions of a
Holder..................................................................................
34

Article Seven
TRUSTEE........................................................................................................
34

SECTION 7.01.         Duties of
Trustee......................................................................................
34

SECTION 7.02.         Rights of
Trustee......................................................................................
35

SECTION 7.03.         Individual Rights of
Trustee.......................................................................
36

SECTION 7.04.         Trustee’s
Disclaimer.................................................................................
36

SECTION 7.05.         Notice of
Defaults....................................................................................
36

SECTION 7.06.         Reports by Trustee to
Holders.................................................................. 36

SECTION 7.07.         Compensation and
Indemnity.................................................................... 36

SECTION 7.08.         Replacement of
Trustee............................................................................
37

SECTION 7.09.         Successor Trustee by Merger,
etc............................................................. 37

SECTION 7.10.         Eligibility;
Disqualification..........................................................................
38

SECTION 7.11.         Preferential Collection of Claims Against
Company................................... 38

Article Eight DISCHARGE OF
INDENTURE......................................................................
38

SECTION 8.01.         Termination of Company’s
Obligations...................................................... 38

SECTION 8.02.         Application of Trust
Money...................................................................... 38

SECTION 8.03.         Repayment to
Company...........................................................................
38

Article Nine AMENDMENTS, SUPPLEMENTS AND
WAIVERS....................................... 39

SECTION 9.01.         Without Consent of
Holders..................................................................... 39

SECTION 9.02.         With Consent of
Holders..........................................................................
40

SECTION 9.03.         Compliance with Trust Indenture
Act........................................................ 40

SECTION 9.04.         Revocation and Effect of
Consents............................................................ 40

SECTION 9.05.         Notation on or Exchange of
Securities....................................................... 41

SECTION 9.06.         Trustee to Sign Amendments,
etc.............................................................. 41

Article Ten
CONVERSION....................................................................................................
41

SECTION 10.01.       Conversion
Privilege.................................................................................
41

SECTION 10.02.       Automatic
Conversion..............................................................................
41

SECTION 10.03.       Conversion
Procedure..............................................................................
42

SECTION 10.04.       Fractional
Shares......................................................................................
43

SECTION 10.05.       Taxes on
Conversion................................................................................
43

SECTION 10.06.       Company to Provide
Stock...................................................................... 43

SECTION 10.07.       Adjustment for Change of Capital
Stock................................................... 43

SECTION 10.08.       Adjustment for Rights
Issue...................................................................... 44

SECTION 10.09.       Adjustment for Other
Distributions............................................................ 45

SECTION 10.10.       Voluntary
Adjustment...............................................................................
45

SECTION 10.11.       Current Market
Price...............................................................................
45

SECTION 10.12.       When Adjustment May Be
Deferred......................................................... 46

SECTION 10.13.       When Adjustment Is Not
Required........................................................... 46

SECTION 10.14.       Notice of
Adjustment...............................................................................
46

SECTION 10.15.       Notice of Certain
Transactions..................................................................
46

SECTION 10.16.       Consolidation, Merger or Sale of the
Company......................................... 47

SECTION 10.17.       Company Determination
Final................................................................... 47

SECTION 10.18.       Trustee’s
Disclaimer.................................................................................
47

Article Eleven
SUBORDINATION......................................................................................
47

SECTION 11.01.       Securities Subordinated to Senior
Indebtedness........................................ 47

SECTION 11.02.       Company Not to Make Payments with Respect to Securities in
Certain Circumstances           48

SECTION 11.03.       Securities Subordinated to Prior Payment of All Senior
Indebtedness on Dissolution, Liquidation or Reorganization of the Company    49

SECTION 11.04.       Securityholders to be Subrogated to Rights of Holders of
Senior Indebtedness            50

SECTION 11.05.       Obligation of the Company
Unconditional................................................. 50

SECTION 11.06.       Knowledge of
Trustee..............................................................................
51

SECTION 11.07.       Application by Trustee of Monies Deposited With
It................................. 51

SECTION 11.08.       Subordination Rights Not Impaired by Acts or Omissions of
Company or Holders of Senior Indebtedness      51

SECTION 11.09.       Securityholders Authorize Trustee to Effectuate
Subordination of Securities 51

SECTION 11.10.       Right of Trustee to Hold Senior
Indebtedness............................................ 52

SECTION 11.11.       Article Eleven Not to Prevent Events of
Default......................................... 52

Article Twelve
MISCELLANEOUS.....................................................................................
52

SECTION 12.01.       Trust Indenture Act
Controls.................................................................... 52

SECTION 12.02.      
Notices....................................................................................................
52

SECTION 12.03.       Communication by Holders with Other
Holders......................................... 53

SECTION 12.04.       Certificate and Opinion as to Conditions
Precedent................................... 53

SECTION 12.05.       Statements Required in Certificate or
Opinion........................................... 53

SECTION 12.06.       When Treasury Securities
Disregarded...................................................... 54

SECTION 12.07.       Rules by Trustee and
Agents..................................................................... 54

SECTION 12.08.       Legal
Holidays.........................................................................................
54

SECTION 12.09.       Governing
Law.........................................................................................
54

SECTION 12.10.       No Adverse Interpretation of Other
Agreements....................................... 54

SECTION 12.11.       No Recourse Against
Others.................................................................... 54

SECTION 12.12.      
Successors...............................................................................................
54

SECTION 12.13.       Duplicate
Originals...................................................................................
54



Exhibit A - Form of Securities




INDENTURE, dated as of February 14, 2005 between RICHARDSON ELECTRONICS, LTD., a
Delaware corporation (the "Company"), and J.P. Morgan Trust Company, National
Association, a national banking association (the "Trustee").

Intending to be legally bound hereby, each party agrees as follows for the
benefit of the other party and for the equal and ratable benefit of the Holders
of the Company’s 7 3/4% Convertible Senior Subordinated Notes due 2011 (the
"Securities");




ARTICLE ONE



DEFINITIONS AND INCORPORATION BY REFERENCE


SECTION 1.01. DEFINITIONS

.

"Agent" means any Registrar, Paying Agent, co-Registrar or Conversion Agent. 
See Section 2.05.

"Agent Members" has the meaning specified in Section 2.08(b)(v).

"Automatic Conversion" has the meaning specified in Section 10.02(a).

"Automatic Conversion Date" has the meaning specified in Section 10.02(a).

"Automatic Conversion Notice" has the meaning specified in Section 10.02(b).

"Board of Directors" means the Board of Directors of the Company or any duly
authorized committee of that Board.

"Business Day" means any day other than a Saturday or Sunday, that is not a day
on which banking institutions in Chicago, Illinois and New York, New York are
authorized or obligated by law or executive order to remain closed or on which
the principal corporate trust office of the Trustee under the indenture is
closed for business.

"Change of Control" means the occurrence of any of the following:

  (I) A "PERSON" OR "GROUP", WITHIN THE MEANING OF SECTION 13(D) OF THE EXCHANGE
ACT, OTHER THAN EDWARD J. RICHARDSON, (A) HAS BECOME THE DIRECT OR INDIRECT
"BENEFICIAL OWNER," AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT, OF MORE
THAN 50% OF THE TOTAL VOTING POWER OF ALL SHARES OF THE COMPANY’S CAPITAL STOCK
THAT ARE ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR (B) HAS THE
POWER, DIRECTLY OR INDIRECTLY, TO ELECT A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS;

(II) THE COMPANY CONSOLIDATES WITH, OR MERGES WITH OR INTO, ANOTHER PERSON OR
ANOTHER PERSON CONSOLIDATES WITH, OR MERGES WITH OR INTO, THE COMPANY WHERE THE
HOLDERS OF THE COMPANY’S VOTING CAPITAL STOCK IMMEDIATELY PRIOR TO SUCH
TRANSACTION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, LESS THAN 50% OF THE TOTAL
VOTING POWER OF ALL SHARES OF CAPITAL STOCK OF THE CONTINUING OR SURVIVING
PERSON THAT ARE ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS
IMMEDIATELY AFTER SUCH TRANSACTION;

(III) THE COMPANY SELLS, ASSIGNS, CONVEYS, TRANSFERS, LEASES OR OTHERWISE
DISPOSES, IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS, OF ALL OR
SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, TO ANY PERSON AND THE HOLDERS OF THE COMPANY’S
VOTING CAPITAL STOCK IMMEDIATELY PRIOR TO SUCH TRANSACTION BENEFICIALLY OWN,
DIRECTLY OR INDIRECTLY, LESS THAN 50% OF THE TOTAL VOTING POWER OF ALL SHARES OF
CAPITAL STOCK OF THE TRANSFEREE THAT ARE ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS IMMEDIATELY AFTER SUCH TRANSACTION; OR

(IV) THE COMPANY DISSOLVES OR LIQUIDATES.

A Change of Control will not be deemed to have occurred in respect of any of the
foregoing, however, if either:

(V) THE LAST REPORTED SALE PRICE OF THE COMMON STOCK FOR ANY FIVE (5) TRADING
DAYS WITHIN THE TEN (10) CONSECUTIVE TRADING DAYS ENDING IMMEDIATELY BEFORE THE
CHANGE OF CONTROL EQUALS OR EXCEEDS 105% OF THE CONVERSION PRICE OF THE
SECURITIES IMMEDIATELY BEFORE THE CHANGE OF CONTROL, OR

(VI) IN THE CASE OF A MERGER OR CONSOLIDATION, AT LEAST 90% OF THE
CONSIDERATION, EXCLUDING CASH PAYMENTS FOR FRACTIONAL SHARES, IN THE TRANSACTION
OR TRANSACTIONS CONSTITUTING THE CHANGE OF CONTROL CONSISTS OF SHARES OF CAPITAL
STOCK TRADED ON A NATIONAL SECURITIES EXCHANGE OR QUOTED ON THE NASDAQ NATIONAL
MARKET (OR WHICH WILL BE SO TRADED OR QUOTED WHEN ISSUED OR EXCHANGED IN
CONNECTION WITH THE CHANGE OF CONTROL) (THESE SECURITIES BEING REFERRED TO AS
"PUBLICLY TRADED SECURITIES") AND AS A RESULT OF THIS TRANSACTION OR
TRANSACTIONS THE SECURITIES BECOME CONVERTIBLE SOLELY INTO SUCH PUBLICLY TRADED
SECURITIES, EXCLUDING CASH PAYMENTS FOR FRACTIONAL SHARES.

"Change of Control Repurchase Date" shall have the meaning specified in Section
3.07(a).

"Change of Control Repurchase Election" shall have the meaning specified in
Section 3.07(c)(i).

"Change of Control Repurchase Notice" shall have the meaning specified in
Section 3.07(b).

"Change of Control Repurchase Price" shall have the meaning specified in Section
3.07(a).

"Common Shares" means shares of the Common Stock as it exists on the date of
this Indenture or as it may be constituted from time to time.

"Common Stock" means the common stock, par value of $.05 per share, of the
Company.

"Company" means the party named as such in this Indenture until a successor
replaces it and thereafter means the successor.

"Consolidated Net Income," for any period, means the aggregate of the Net Income
of the Company and its Subsidiaries for such period, on a consolidated basis,
determined in accordance with generally accepted accounting principles, provided
that (i) the Net Income of any person in which the Company or any Subsidiary has
a joint interest with a third party shall be included only to the extent of the
amount of dividends or distributions paid to the Company or a Subsidiary, and
(ii) the Net Income or any person acquired in a pooling of interests transaction
for any period prior to the date of such acquisition shall be excluded.

"Custodian" means Cede & Co., as custodian with respect to the Securities in
global form, or any successor entity thereto.

"Default" means any event which is, or after notice or passage of time or both
would be, an Event of Default.

"Depositary" means, the clearing agency registered under the Exchange Act that
is designated to act as the Depositary for the Global Securities.  The
Depository Trust Company shall be the initial Depositary, until a successor
shall have been appointed and become such pursuant to the applicable provisions
of this Indenture, and thereafter, "Depositary" shall mean or include such
successor.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time.

"Global Security" has the meaning specified in Section 2.01.

"Holder" or "Securityholder" as applied to any Security, or other similar terms
(but excluding the term "Beneficial Holder") means the Person in whose name a
Security is registered on the Registrar’s books.

"Indebtedness" has the meaning specified in Section 11.01

"Indenture" means this Indenture as amended or supplemented from time to time.

"Interest" means, when used with reference to the Securities, any interest
payable under the terms of the Securities.

"Interest Payment Date" means June 15 or December 15.

"Last Reported Sale Price" of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and asked prices or, if more than one in either case, the average of the
average bid and the average asked prices) on that date as reported by the Nasdaq
National Market or, if the Common Stock is not reported by the Nasdaq National
Market, as reported in composite transactions for the principal United States
securities exchange on which the Common Stock is traded.  If the Common Stock is
not reported by the Nasdaq National Market and not listed for trading on a U.S.
national or regional securities exchange on the relevant date, the Last Reported
Sale Price will be the last quoted bid price for the Common Stock in the
over-the-counter market on the relevant date as reported by the National
Quotation Bureau Incorporated or similar organization.  If the Common Stock is
not so quoted, the Last Reported Sale Price will be the average of the mid-point
of the last bid and asked prices for the Common Stock on the relevant date
quoted by each of at least three independent nationally recognized investment
banking firms selected by the Company for this purpose.

"Market Price" means, with respect to any Change of Control Repurchase Date or
other date of determination, the average of the Last Reported Sale Price of the
Common Stock for the twenty (20) consecutive trading days ending on the third
Business Day prior to the applicable Change of Control Repurchase Date or date
of determination, as the case may be (or, if such third Business Day prior to
the applicable Change of Control Repurchase Date or date of determination, as
the case may be, is not a trading day, then ending on the last trading day prior
to such third Business Day), appropriately adjusted to take into account the
occurrence, during the period commencing on the first trading day during the
period of twenty (20) consecutive trading days and ending on the applicable
Change of Control Repurchase Date or date of determination, as the case may be,
of any event described in Section 10.07, Section 10.08 or Section 10.09.

"Maturity Date" means, as to any Security, December 15, 2011, unless such
Security is earlier converted, redeemed or repurchased.

  "Net Income" of any Person means the net income (loss) of such Person,
determined in accordance with generally accepted accounting principles;
excluding, however, from the determination of Net Income any gain (but not loss)
realized upon the sale or other disposition (including, without limitation,
dispositions pursuant to leaseback transactions) of any real property or
equipment of such Person, which is not sold or otherwise disposed of in the
ordinary course of business, or of any capital stock of the Company or a
Subsidiary owned by such Person.

"Officer" means the Chairman of the Board, the President, any Vice President,
the Treasurer or the Secretary of the Company.

"Officers’ Certificate" means a certificate signed by two Officers or by an
Officer and an Assistant Treasurer or an Assistant Secretary of the Company.

"Opinion of Counsel" means a written opinion from legal counsel who is
acceptable to the Trustee.  The counsel may be an employee of or counsel to the
Company or the Trustee.

"Person" means a corporation, an association, a partnership, a limited liability
company, an individual, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.

"QIB" means a qualified institutional buyer as such term is defined under Rule
144A promulgated under the Securities Act of 1933, as amended.

"Record Date" has the meaning specified in Section 2.02.

"Redemption Date" has the meaning specified in Section 3.03.

"Redemption Notice" has the meaning specified in Section 3.03.

"Redemption Price" has the meaning specified in Section 3.01.

"Resale Registration Rights Agreement" means the Resale Registration Rights
Agreement by and between the Company and the Holders of Restricted Securities.

"Responsible Officer" when used with respect to the Trustee means the Chairman
or Vice Chairman of its board of directors, the President, the Secretary, any
Assistant Secretary, or the Treasurer, or any Vice President, Trust Officer, or
any other officer of the Trustee customarily performing functions similar to
those performed by any of the above-designated officers and also means, with
respect to a particular corporate trust matter, any other officer to whom such
matter is referred because of his knowledge of and familiarity with the
particular subject.

"Restricted Securities" shall have the meaning specified in Section 2.03.

"Restricted Securities Legend" shall have the meaning specified in Section 2.03.

"SEC" means the Securities and Exchange Commission.

"Security Register" shall have the meaning specified in Section 2.05.

"Securities" means the Securities described above and issued under the
Indenture.

"Senior Indebtedness" shall have the meaning specified in Section 11.01.

"Subsidiary" means a corporation, a majority of whose voting stock is owned by
the Company or a Subsidiary.  Voting stock is capital stock having voting power
under ordinary circumstances to elect directors.

"TIA" means the Trust Indenture Act of 1939, as amended, as in effect on the
date of this Indenture.

"Trustee" means the party named as such in this Indenture until a successor
replaces it and thereafter means the successor.

"United States" means the United States of America.


SECTION 1.02. OTHER DEFINITIONS.

Term

Defined in Section

"Automatic Conversion Notice"

10.01

"Bankruptcy Law"

6.01

"Cash"

3.08

"Conversion Agent"

2.05

"Current market value"

10.04

"Event of Default"

6.01

"Legal Holiday"

12.08

"Paying Agent"

2.05

"Receiver"

6.01

"Registrar"

2.05


SECTION 1.03. INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT

.  Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.  The following
TIA terms used in this Indenture have the following meanings:

"Commission" means the SEC.

"indenture securities" means the Securities.

"indenture security holder" means a Securityholder.

"indenture to be qualified" means this Indenture.

"indenture trustee" or "institutional trustee" means the Trustee.

"obligor" on the indenture securities means the Company.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them.




SECTION 1.04. RULES OF CONSTRUCTION

.  Unless the context otherwise requires:

a term has the meaning assigned to it;

an accounting term not otherwise defined has the meaning assigned to it in
accordance with generally accepted accounting principles:

"or" is not exclusive; and

words in the singular include the plural, and in the plural include the
singular.




ARTICLE TWO



THE SECURITIES


SECTION 2.01. FORM AND DATING

.  THE SECURITIES AND THE TRUSTEE’S CERTIFICATE OF AUTHENTICATION SHALL BE
SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT A.  THE TERMS AND PROVISIONS
CONTAINED IN THE FORM OF SECURITY ATTACHED AS EXHIBIT A HERETO SHALL CONSTITUTE,
AND ARE HEREBY EXPRESSLY MADE, A PART OF THIS INDENTURE AND, TO THE EXTENT
APPLICABLE, THE COMPANY AND THE TRUSTEE, BY THEIR EXECUTION AND DELIVERY OF THIS
INDENTURE, EXPRESSLY AGREE TO SUCH TERMS AND PROVISIONS AND TO BE BOUND
THEREBY.  THE SECURITIES MAY HAVE NOTATIONS, LEGENDS OR ENDORSEMENTS REQUIRED BY
LAW, THE DEPOSITARY, STOCK EXCHANGE RULE OR USAGE.  THE COMPANY SHALL APPROVE
THE FORM OF THE SECURITIES AND ANY NOTATION, LEGEND OR ENDORSEMENT ON THEM. 
EACH SECURITY SHALL BE DATED THE DATE OF ITS AUTHENTICATION.

SO LONG AS THE SECURITIES ARE ELIGIBLE FOR BOOK-ENTRY SETTLEMENT WITH THE
DEPOSITARY, OR UNLESS OTHERWISE REQUIRED BY LAW, OR OTHERWISE CONTEMPLATED BY
SECTION 2.08(A), ALL OF THE SECURITIES WILL BE REPRESENTED BY ONE OR MORE
SECURITIES IN GLOBAL FORM REGISTERED IN THE NAME OF THE DEPOSITARY OR THE
NOMINEE OF THE DEPOSITARY (A "GLOBAL SECURITY").  THE TRANSFER AND EXCHANGE OF
BENEFICIAL INTERESTS IN ANY SUCH GLOBAL SECURITY SHALL BE EFFECTED THROUGH THE
DEPOSITARY IN ACCORDANCE WITH THIS INDENTURE AND THE APPLICABLE PROCEDURES OF
THE DEPOSITARY.  EXCEPT AS PROVIDED IN SECTION 2.08(A), BENEFICIAL OWNERS OF A
GLOBAL SECURITY SHALL NOT BE ENTITLED TO HAVE CERTIFICATES REGISTERED IN THEIR
NAMES, WILL NOT RECEIVE OR BE ENTITLED TO RECEIVE PHYSICAL DELIVERY OF
CERTIFICATES IN DEFINITIVE FORM AND WILL NOT BE CONSIDERED HOLDERS OF SUCH
GLOBAL SECURITY.

ANY GLOBAL SECURITY SHALL REPRESENT SUCH OF THE OUTSTANDING SECURITIES AS SHALL
BE SPECIFIED THEREIN AND SHALL PROVIDE THAT IT SHALL REPRESENT THE AGGREGATE
AMOUNT OF OUTSTANDING SECURITIES FROM TIME TO TIME ENDORSED THEREON AND THAT THE
AGGREGATE AMOUNT OF OUTSTANDING SECURITIES REPRESENTED THEREBY MAY FROM TIME TO
TIME BE INCREASED TO REFLECT ANY ADDITIONAL SECURITIES CREATED AND ISSUED OR
REDUCED TO REFLECT REDEMPTIONS, REPURCHASES, CONVERSIONS, TRANSFERS OR EXCHANGES
PERMITTED HEREBY.  ANY ENDORSEMENT OF A GLOBAL SECURITY TO REFLECT THE AMOUNT OF
ANY INCREASE OR DECREASE IN THE AMOUNT OF OUTSTANDING SECURITIES REPRESENTED
THEREBY SHALL BE MADE BY THE TRUSTEE OR THE CUSTODIAN, AT THE DIRECTION OF THE
TRUSTEE, IN SUCH MANNER AND UPON INSTRUCTIONS GIVEN BY THE HOLDER OF SUCH
SECURITIES IN ACCORDANCE WITH THIS INDENTURE.  PAYMENT OF PRINCIPAL OF AND
INTEREST AND PREMIUM, IF ANY, ON ANY GLOBAL SECURITY SHALL BE MADE TO THE HOLDER
OF SUCH SECURITY.


SECTION 2.02. DATE AND DENOMINATION OF SECURITIES; PAYMENTS OF INTEREST

.  THE SECURITIES SHALL BE ISSUABLE IN REGISTERED FORM WITHOUT COUPONS IN
DENOMINATIONS OF $1,000 PRINCIPAL AMOUNT AND INTEGRAL MULTIPLES THEREOF.  EACH
SECURITY SHALL BE DATED THE DATE OF ITS AUTHENTICATION AND SHALL BEAR INTEREST
FROM THE DATE SPECIFIED ON THE FACE OF THE FORM OF SECURITY ATTACHED AS EXHIBIT
A HERETO.  INTEREST ON THE SECURITIES SHALL BE COMPUTED ON THE BASIS OF A
360-DAY YEAR COMPRISED OF TWELVE 30-DAY MONTHS.

THE PERSON IN WHOSE NAME ANY SECURITY IS REGISTERED ON THE SECURITY REGISTER AT
THE CLOSE OF BUSINESS ON ANY RECORD DATE WITH RESPECT TO ANY INTEREST PAYMENT
DATE SHALL BE ENTITLED TO RECEIVE THE INTEREST PAYABLE ON SUCH INTEREST PAYMENT
DATE, EXCEPT THAT THE INTEREST PAYABLE UPON REDEMPTION OR REPURCHASE WILL BE
PAYABLE TO THE PERSON TO WHOM PRINCIPAL IS PAYABLE PURSUANT TO SUCH REDEMPTION
OR REPURCHASE.  NOTWITHSTANDING THE FOREGOING, IF ANY SECURITY (OR PORTION
THEREOF) IS CONVERTED INTO COMMON STOCK DURING THE PERIOD AFTER A RECORD DATE
FOR THE PAYMENT OF INTEREST TO, BUT EXCLUDING, THE NEXT SUCCEEDING INTEREST
PAYMENT DATE, THE COMPANY SHALL NOT BE REQUIRED TO PAY INTEREST ON SUCH INTEREST
PAYMENT DATE IN RESPECT OF ANY SUCH SECURITY (OR PORTION THEREOF).  INTEREST
SHALL BE PAYABLE AT THE OFFICE OF THE COMPANY MAINTAINED BY THE COMPANY FOR SUCH
PURPOSES IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, WHICH SHALL INITIALLY BE
AN OFFICE OR AGENCY OF THE TRUSTEE.  THE COMPANY SHALL PAY INTEREST (I) ON ANY
SECURITY IN CERTIFICATED FORM BY CHECK MAILED TO THE ADDRESS OF THE PERSON
ENTITLED THERETO AS IT APPEARS IN THE SECURITY REGISTER OR (II) ON ANY GLOBAL
SECURITY BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OF THE
DEPOSITARY OR ITS NOMINEE.  THE TERM "RECORD DATE" WITH RESPECT TO ANY INTEREST
PAYMENT DATE SHALL MEAN THE JUNE 1 AND DECEMBER 1 NEXT PRECEDING THE APPLICABLE
JUNE 15 AND DECEMBER 15 INTEREST PAYMENT DATE, RESPECTIVELY.

ANY INTEREST ON ANY SECURITY WHICH IS PAYABLE, BUT IS NOT PUNCTUALLY PAID OR
DULY PROVIDED FOR, ON ANY JUNE 15 OR DECEMBER 15 (HEREIN CALLED "DEFAULTED
INTEREST") SHALL FORTHWITH CEASE TO BE PAYABLE TO THE SECURITYHOLDER ON THE
RELEVANT RECORD DATE BY VIRTUE SUCH PERSON HAVING BEEN SUCH SECURITYHOLDER, AND
SUCH DEFAULTED INTEREST SHALL BE PAID BY THE COMPANY, AT ITS ELECTION IN EACH
CASE, AS PROVIDED IN CLAUSE (1) OR (2) BELOW:

(1)        THE COMPANY MAY ELECT TO MAKE PAYMENT OF ANY DEFAULTED INTEREST TO
THE PERSONS IN WHOSE NAMES THE SECURITIES ARE REGISTERED AT THE CLOSE OF
BUSINESS ON A SPECIAL RECORD DATE FOR THE PAYMENT OF SUCH DEFAULTED INTEREST,
WHICH SHALL BE FIXED IN THE FOLLOWING MANNER.  THE COMPANY SHALL NOTIFY THE
TRUSTEE IN WRITING OF THE AMOUNT OF DEFAULTED INTEREST PROPOSED TO BE PAID ON
EACH SECURITY AND THE DATE OF THE PROPOSED PAYMENT (WHICH SHALL BE NOT LESS THAN
TWENTY-FIVE (25) DAYS AFTER THE RECEIPT BY THE TRUSTEE OF SUCH NOTICE, UNLESS
THE TRUSTEE SHALL CONSENT TO AN EARLIER DATE), AND AT THE SAME TIME THE COMPANY
SHALL DEPOSIT WITH THE TRUSTEE AN AMOUNT OF MONEY EQUAL TO THE AGGREGATE AMOUNT
TO BE PAID IN RESPECT OF SUCH DEFAULTED INTEREST OR SHALL MAKE ARRANGEMENTS
SATISFACTORY TO THE TRUSTEE FOR SUCH DEPOSIT ON OR PRIOR TO THE DATE OF THE
PROPOSED PAYMENT, SUCH MONEY WHEN DEPOSITED TO BE HELD IN TRUST FOR THE BENEFIT
OF THE PERSONS ENTITLED TO SUCH DEFAULTED INTEREST AS IN THIS CLAUSE PROVIDED. 
THEREUPON THE TRUSTEE SHALL FIX A SPECIAL RECORD DATE (EACH A "SPECIAL RECORD
DATE") FOR THE PAYMENT OF SUCH DEFAULTED INTEREST WHICH SHALL BE NOT MORE THAN
FIFTEEN (15) DAYS AND NOT LESS THAN TEN (10) DAYS PRIOR TO THE DATE OF THE
PROPOSED PAYMENT, AND NOT LESS THAN TEN (10) DAYS AFTER THE RECEIPT BY THE
TRUSTEE OF THE NOTICE OF THE PROPOSED PAYMENT.  THE TRUSTEE SHALL PROMPTLY
NOTIFY THE COMPANY OF SUCH SPECIAL RECORD DATE AND, IN THE NAME AND AT THE
EXPENSE OF THE COMPANY, SHALL CAUSE NOTICE OF THE PROPOSED PAYMENT OF SUCH
DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR TO BE MAILED,
FIRST-CLASS POSTAGE PREPAID, TO EACH HOLDER AT HIS ADDRESS AS IT APPEARS IN THE
REGISTRAR, NOT LESS THAN TEN (10) DAYS PRIOR TO SUCH SPECIAL RECORD DATE. 
NOTICE OF THE PROPOSED PAYMENT OF SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD
DATE THEREFOR HAVING BEEN SO MAILED, SUCH DEFAULTED INTEREST SHALL BE PAID TO
THE PERSONS IN WHOSE NAMES THE SECURITIES ARE REGISTERED AT THE CLOSE OF
BUSINESS ON SUCH SPECIAL RECORD DATE AND SHALL NO LONGER BE PAYABLE PURSUANT TO
THE FOLLOWING CLAUSE (2) OF THIS SECTION 2.02.

(2)        THE COMPANY MAY MAKE PAYMENT OF ANY DEFAULTED INTEREST IN ANY OTHER
LAWFUL MANNER NOT INCONSISTENT WITH THE REQUIREMENTS OF ANY SECURITIES EXCHANGE
OR AUTOMATED QUOTATION SYSTEM ON WHICH THE SECURITIES MAY BE LISTED OR
DESIGNATED FOR ISSUANCE, AND UPON SUCH NOTICE AS MAY BE REQUIRED BY SUCH
EXCHANGE OR AUTOMATED QUOTATION SYSTEM, IF, AFTER NOTICE GIVEN BY THE COMPANY TO
THE TRUSTEE OF THE PROPOSED PAYMENT PURSUANT TO THIS CLAUSE, SUCH MANNER OF
PAYMENT SHALL BE DEEMED PRACTICABLE BY THE TRUSTEE.


SECTION 2.03. LEGENDS.

         (A)           RESTRICTED SECURITIES LEGENDS.



         EACH SECURITY ISSUED HEREUNDER SHALL, UPON ISSUANCE, BEAR THE LEGEND
SET FORTH IN SECTION 2.03(A)(I) OR SECTION 2.03(A)(II) (EACH, A "RESTRICTED
SECURITIES LEGEND"), AS THE CASE MAY BE, AND SUCH LEGEND SHALL NOT BE OMITTED OR
REMOVED EXCEPT AS PROVIDED IN SECTION 2.03(A)(III).  EACH SECURITY THAT BEARS OR
IS REQUIRED TO BEAR THE RESTRICTED SECURITIES LEGEND SET FORTH IN
SECTION 2.03(A)(I) (TOGETHER WITH ANY COMMON STOCK ISSUED UPON CONVERSION OF THE
SECURITIES AND REQUIRED TO BEAR THE RESTRICTED SECURITIES LEGEND SET FORTH IN
SECTION 2.03(A)(II), COLLECTIVELY, THE "RESTRICTED SECURITIES") SHALL BE SUBJECT
TO THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS SECTION 2.03(A) (INCLUDING THE
RESTRICTED SECURITIES LEGEND SET FORTH BELOW), AND THE HOLDER OF EACH SUCH
RESTRICTED SECURITY, BY SUCH HOLDER’S ACCEPTANCE THEREOF, SHALL BE DEEMED TO
HAVE AGREED TO BE BOUND BY ALL SUCH RESTRICTIONS ON TRANSFER.



         AS USED IN SECTION 2.03(A), THE TERM "TRANSFER" ENCOMPASSES ANY SALE,
PLEDGE, TRANSFER OR OTHER DISPOSITION WHATSOEVER OF ANY RESTRICTED SECURITY.



         (I)            RESTRICTED SECURITIES LEGEND FOR SECURITIES.



         EXCEPT AS PROVIDED IN SECTION 2.03(A)(III), UNTIL TWO YEARS AFTER THE
ORIGINAL ISSUANCE DATE OF ANY SECURITY, ANY CERTIFICATE EVIDENCING SUCH SECURITY
(AND ALL SECURITIES ISSUED IN EXCHANGE THEREFOR OR SUBSTITUTION THEREOF, OTHER
THAN COMMON STOCK, IF ANY, ISSUED UPON CONVERSION THEREOF WHICH SHALL BEAR THE
LEGEND SET FORTH IN SECTION 2.03(A)(II), IF APPLICABLE) SHALL BEAR A RESTRICTED
SECURITIES LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:



THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT
IT IS AN "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT); (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THE SECURITY EVIDENCED HEREBY RESELL OR OTHERWISE TRANSFER THE
SECURITY EVIDENCED HEREBY OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH
SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C)
PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (D) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH CONTINUES TO BE
EFFECTIVE AT THE TIME OF SUCH TRANSFER); AND (3) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THE SECURITY EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A
TRANSFER PURSUANT TO CLAUSE 2(D) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND.  IN CONNECTION WITH ANY TRANSFER OF THE SECURITY EVIDENCED HEREBY
WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF SUCH SECURITY (OTHER THAN A
TRANSFER PURSUANT TO CLAUSE 2(D) ABOVE), THE HOLDER MUST CHECK THE APPROPRIATE
BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND
SUBMIT THIS CERTIFICATE TO J. P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, AS
TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE).  IF THE PROPOSED TRANSFER IS
PURSUANT TO CLAUSE 2(C) ABOVE, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH
TO J. P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, AS TRUSTEE (OR ANY
SUCCESSOR TRUSTEE, AS APPLICABLE), SUCH CERTIFICATIONS, LEGAL OPINIONS AND OTHER
INFORMATION AS THE COMPANY MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER
IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, THIS LEGEND WILL BE REMOVED
UPON THE EARLIER OF THE TRANSFER OF THIS SECURITY EVIDENCED HEREBY PURSUANT TO
CLAUSE 2(C) OR 2(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL
ISSUANCE OF THE SECURITY EVIDENCED HEREBY.



         (II)           RESTRICTED SECURITIES LEGEND FOR COMMON STOCK ISSUED
UPON CONVERSION OF THE SECURITIES.



         UNTIL TWO YEARS AFTER THE ORIGINAL ISSUANCE DATE OF ANY SECURITY, ANY
STOCK CERTIFICATE REPRESENTING COMMON STOCK ISSUED UPON CONVERSION OF SUCH
SECURITY SHALL BEAR A RESTRICTED SECURITIES LEGEND IN SUBSTANTIALLY THE
FOLLOWING FORM:



THE COMMON STOCK EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE.  THE HOLDER HEREOF AGREES THAT UNTIL THE EXPIRATION OF TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF THE SECURITY UPON THE CONVERSION OF WHICH
THE COMMON STOCK EVIDENCED HEREBY WAS ISSUED, (1) IT WILL NOT RESELL OR
OTHERWISE TRANSFER THE COMMON STOCK EVIDENCED HEREBY EXCEPT (A) TO THE COMPANY
OR ANY SUBSIDIARY THEREOF, (B) TO A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT) IN COMPLIANCE WITH RULE 144A, (C) IN
ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR (D) IN ACCORDANCE WITH A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT AND THAT CONTINUES TO BE EFFECTIVE
AT THE TIME OF SUCH TRANSFER; (2) PRIOR TO ANY SUCH TRANSFER (OTHER THAN A
TRANSFER PURSUANT TO CLAUSE 1(D) ABOVE), IT WILL FURNISH TO LASALLE BANK
NATIONAL ASSOCIATION, AS TRANSFER AGENT (OR ANY SUCCESSOR, AS APPLICABLE), SUCH
CERTIFICATIONS, LEGAL OPINIONS AND OTHER INFORMATION AS THE COMPANY MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT; AND (3) IT WILL DELIVER TO EACH PERSON TO
WHOM THE COMMON STOCK EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE L(D) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.  THIS LEGEND WILL BE REMOVED UPON THE EARLIER OF THE TRANSFER OF THE
COMMON STOCK EVIDENCED HEREBY PURSUANT TO CLAUSE L(C) OR L(D) ABOVE OR THE
EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF THE SECURITY UPON THE
CONVERSION OF WHICH THE COMMON STOCK EVIDENCED HEREBY WAS ISSUED.



         (III)          OMISSION OR REMOVAL OF THE RESTRICTED SECURITIES
LEGENDS.



         UNLESS ISSUED PURSUANT TO A REGISTRATION STATEMENT DECLARED EFFECTIVE
UNDER THE SECURITIES ACT, EACH SECURITY OR SHARE OF COMMON STOCK ISSUED UPON
CONVERSION OF SUCH SECURITY SHALL BEAR THE RESTRICTED SECURITIES LEGEND SET
FORTH IN SECTION 2.3(A)(I) OR 2.3(A)(II), AS THE CASE MAY BE, UNTIL THE EARLIER
OF:



            (A)       TWO YEARS AFTER THE ORIGINAL ISSUANCE DATE OF SUCH
SECURITY;



            (B)       SUCH SECURITY OR COMMON STOCK HAS BEEN SOLD (X) PURSUANT
TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH SALE) OR
(Y) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (SUBJECT TO THE SATISFACTION OF ANY REQUIREMENT TO FURNISH ANY
CERTIFICATION, LEGAL OPINION OR OTHER INFORMATION IN ACCORDANCE WITH THE
RESTRICTED SECURITIES LEGEND AND THIS INDENTURE); OR



            (C)       SUCH COMMON STOCK HAS BEEN ISSUED UPON CONVERSION OF
SECURITIES THAT HAVE BEEN SOLD (X) PURSUANT TO A REGISTRATION STATEMENT THAT HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH CONTINUES TO BE
EFFECTIVE AT THE TIME OF SUCH SALE) OR (Y) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (SUBJECT TO THE
SATISFACTION OF ANY REQUIREMENT TO FURNISH ANY CERTIFICATION, LEGAL OPINION OR
OTHER INFORMATION IN ACCORDANCE WITH THE RESTRICTED SECURITIES LEGEND AND THIS
INDENTURE).



         THE HOLDER MUST GIVE NOTICE THEREOF TO THE TRUSTEE AND ANY TRANSFER
AGENT FOR THE COMMON STOCK, AS APPLICABLE.



         NOTWITHSTANDING THE FOREGOING, THE RESTRICTED SECURITIES LEGEND MAY BE
REMOVED IF THERE IS DELIVERED TO THE COMPANY SUCH SATISFACTORY EVIDENCE, WHICH
MAY INCLUDE AN OPINION OF INDEPENDENT COUNSEL, AS MAY BE REASONABLY REQUIRED BY
THE COMPANY THAT NEITHER SUCH LEGEND NOR THE RESTRICTIONS ON TRANSFER SET FORTH
THEREIN ARE REQUIRED TO ENSURE THAT TRANSFERS OF SUCH SECURITY WILL NOT VIOLATE
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  UPON PROVISION OF SUCH
SATISFACTORY EVIDENCE, THE TRUSTEE, AT THE WRITTEN DIRECTION OF THE COMPANY,
SHALL AUTHENTICATE AND DELIVER IN EXCHANGE FOR SUCH SECURITIES ANOTHER SECURITY
OR SECURITIES HAVING AN EQUAL AGGREGATE PRINCIPAL AMOUNT THAT DOES NOT BEAR SUCH
LEGEND.  IF THE RESTRICTED SECURITIES LEGEND HAS BEEN REMOVED FROM A SECURITY AS
PROVIDED ABOVE, NO OTHER SECURITY ISSUED IN EXCHANGE FOR ALL OR ANY PART OF SUCH
SECURITY SHALL BEAR SUCH LEGEND, UNLESS THE COMPANY HAS REASONABLE CAUSE TO
BELIEVE THAT SUCH OTHER SECURITY IS A "RESTRICTED SECURITY" WITHIN THE MEANING
OF RULE 144 AND INSTRUCTS THE TRUSTEE IN WRITING TO CAUSE A RESTRICTED
SECURITIES LEGEND TO APPEAR THEREON.



         ANY SECURITY (OR SECURITY ISSUED IN EXCHANGE OR SUBSTITUTION THEREOF)
AS TO WHICH SUCH RESTRICTIONS ON TRANSFER SHALL HAVE EXPIRED IN ACCORDANCE WITH
THEIR TERMS OR AS TO WHICH THE CONDITIONS FOR REMOVAL OF THE RESTRICTED
SECURITIES LEGEND SET FORTH IN SECTION 2.03(A)(I) HAVE BEEN SATISFIED MAY, UPON
SURRENDER OF SUCH SECURITY FOR EXCHANGE TO THE REGISTRAR IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.08 HEREOF, BE EXCHANGED FOR A NEW SECURITY OR
SECURITIES, OF LIKE TENOR AND AGGREGATE PRINCIPAL AMOUNT, WHICH SHALL NOT BEAR
THE RESTRICTED SECURITIES LEGEND REQUIRED BY SECTION 2.03(A)(I).



         ANY SUCH COMMON STOCK AS TO WHICH SUCH RESTRICTIONS ON TRANSFER SHALL
HAVE EXPIRED IN ACCORDANCE WITH THEIR TERMS OR AS TO WHICH THE CONDITIONS FOR
REMOVAL OF THE RESTRICTED SECURITIES LEGEND SET FORTH IN SECTION 2.3(A)(II) HAVE
BEEN SATISFIED MAY, UPON SURRENDER OF THE CERTIFICATES REPRESENTING SUCH SHARES
OF COMMON STOCK FOR EXCHANGE IN ACCORDANCE WITH THE PROCEDURES OF THE TRANSFER
AGENT FOR THE COMMON STOCK, BE EXCHANGED FOR A NEW CERTIFICATE OR CERTIFICATES
FOR A LIKE AGGREGATE NUMBER OF SHARES OF COMMON STOCK, WHICH SHALL NOT BEAR THE
RESTRICTED SECURITIES LEGEND REQUIRED BY SECTION 2.03(A)(II).



         (B)           GLOBAL SECURITY LEGEND.



         EACH GLOBAL SECURITY SHALL ALSO BEAR THE FOLLOWING LEGEND ON THE FACE
THEREOF:



UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY ("DTC") TO RICHARDSON ELECTRONICS, LTD. (OR ITS
SUCCESSOR) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, CONVERSION OR
PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.




SECTION 2.04. EXECUTION AND AUTHENTICATION

.  TWO OFFICERS SHALL EXECUTE THE SECURITIES FOR THE COMPANY BY MANUAL OR
FACSIMILE SIGNATURE.

IF AN OFFICER WHOSE SIGNATURE IS ON A SECURITY NO LONGER HOLDS THAT OFFICE AT
THE TIME THE TRUSTEE AUTHENTICATES THE SECURITY, THE SECURITY SHALL BE VALID
NEVERTHELESS.

A SECURITY SHALL NOT BE VALID UNTIL THE TRUSTEE MANUALLY SIGNS THE CERTIFICATE
OF AUTHENTICATION ON THE SECURITY.  THE SIGNATURE SHALL BE CONCLUSIVE EVIDENCE
THAT THE SECURITY HAS BEEN AUTHENTICATED UNDER THIS INDENTURE AND THAT THE
HOLDER IS ENTITLED TO THE BENEFITS OF THIS INDENTURE.

THE TRUSTEE SHALL INITIALLY AUTHENTICATE SECURITIES FOR ORIGINAL ISSUE IN THE
AGGREGATE PRINCIPAL AMOUNT OF UP TO $70,757,000 UPON A WRITTEN ORDER OF THE
COMPANY SIGNED BY TWO OFFICERS OR BY AN OFFICER AND AN ASSISTANT TREASURER OF
THE COMPANY.  THE AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES OUTSTANDING AT
ANY TIME MAY NOT EXCEED THAT AMOUNT, SUBJECT TO SECTIONS 2.10 AND 2.11 AND
PROVIDED THAT THE COMPANY MAY, FROM TIME TO TIME, SUBJECT TO COMPLIANCE WITH ANY
OTHER APPLICABLE PROVISIONS OF THIS INDENTURE, WITHOUT THE CONSENT OF THE
HOLDERS, CREATE AND ISSUE PURSUANT TO THIS INDENTURE AN UNLIMITED PRINCIPAL
AMOUNT OF ADDITIONAL SECURITIES (IN EXCESS OF ANY AMOUNTS ISSUED PURSUANT TO THE
FIRST SENTENCE OF THIS PARAGRAPH) HAVING TERMS AND CONDITIONS SET FORTH IN
EXHIBIT A IDENTICAL TO THOSE OF THE OTHER OUTSTANDING SECURITIES, EXCEPT THAT
ANY SUCH ADDITIONAL SECURITIES:

(I)         MAY HAVE A DIFFERENT ISSUE DATE FROM OTHER OUTSTANDING SECURITIES;

(II)        MAY HAVE A DIFFERENT AMOUNT OF INTEREST PAYABLE ON THE FIRST
INTEREST PAYMENT DATE AFTER ISSUANCE THAN IS PAYABLE ON OTHER OUTSTANDING
SECURITIES; AND

(III)       MAY HAVE TERMS SPECIFIED IN SUCH ADDITIONAL SECURITIES MAKING
APPROPRIATE ADJUSTMENTS TO THIS ARTICLE II AND EXHIBIT A (AND RELATED
DEFINITIONS), OR OTHER PROVISIONS OF THIS INDENTURE, APPLICABLE TO SUCH
ADDITIONAL SECURITIES IN ORDER TO CONFORM TO AND ENSURE COMPLIANCE WITH THE
SECURITIES ACT (OR OTHER APPLICABLE SECURITIES LAWS) AND ANY REGISTRATION RIGHTS
OR SIMILAR AGREEMENT APPLICABLE TO SUCH ADDITIONAL SECURITIES (OR TO REFLECT THE
ABSENCE OF RESTRICTIONS ON TRANSFER IF SUCH SECURITIES HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT) OR TO REFLECT OTHER APPROPRIATE TERMS AND CONDITIONS,
WHICH ARE NOT ADVERSE IN ANY MATERIAL RESPECT TO THE HOLDER OF ANY OUTSTANDING
SECURITIES (OTHER THAN SUCH ADDITIONAL SECURITIES);

PROVIDED, THAT NO ADJUSTMENT PURSUANT TO THIS SECTION 2.04 SHALL CAUSE SUCH
ADDITIONAL SECURITIES TO CONSTITUTE, AS DETERMINED PURSUANT TO AN OPINION OF
COUNSEL, A DIFFERENT CLASS OF SECURITIES THAN THE ORIGINAL SECURITIES FOR U.S.
FEDERAL INCOME TAX PURPOSES. 


SECTION 2.05. REGISTRAR, PAYING AGENT AND CONVERSION AGENT

.  THE COMPANY SHALL MAINTAIN AN OFFICE OR AGENCY WHERE SECURITIES MAY BE
PRESENTED FOR REGISTRATION OF TRANSFER OR FOR EXCHANGE ("REGISTRAR"), AN OFFICE
OR AGENCY WHERE SECURITIES MAY BE PRESENTED FOR PAYMENT ("PAYING AGENT") AND AN
OFFICE OR AGENCY WHERE SECURITIES MAY BE PRESENTED FOR CONVERSION ("CONVERSION
AGENT").  THE REGISTRAR SHALL KEEP A REGISTER OF THE SECURITIES AND OF THEIR
TRANSFER AND EXCHANGE (THE "SECURITY REGISTER").  THE COMPANY MAY HAVE ONE OR
MORE CO-REGISTRARS, ONE OR MORE ADDITIONAL PAYING AGENTS AND ONE OR MORE
ADDITIONAL CONVERSION AGENTS.  THE TERM "PAYING AGENT" INCLUDES ANY ADDITIONAL
PAYING AGENT AND THE TERM "CONVERSION AGENT" INCLUDES ANY ADDITIONAL CONVERSION
AGENT.

THE COMPANY SHALL ENTER INTO AN APPROPRIATE AGENCY AGREEMENT WITH ANY AGENT NOT
A PARTY TO THIS INDENTURE.  THE AGREEMENT SHALL IMPLEMENT THE PROVISIONS OF THIS
INDENTURE THAT RELATE TO SUCH AGENT.  THE COMPANY SHALL NOTIFY THE TRUSTEE OF
THE NAME AND ADDRESS OF ANY SUCH AGENT.  IF THE COMPANY FAILS TO MAINTAIN A
REGISTRAR, PAYING AGENT OR CONVERSION AGENT, THE TRUSTEE SHALL ACT AS SUCH.

THE COMPANY INITIALLY APPOINTS THE TRUSTEE AS REGISTRAR, PAYING AGENT AND
CONVERSION AGENT.


SECTION 2.06. PAYING AGENT TO HOLD MONEY IN TRUST

.  EACH PAYING AGENT SHALL HOLD IN TRUST FOR THE BENEFIT OF THE SECURITYHOLDERS
OR THE TRUSTEE ALL MONEYS HELD BY THE PAYING AGENT FOR THE PAYMENT OF PRINCIPAL
OF OR INTEREST ON THE SECURITIES, AND SHALL NOTIFY THE TRUSTEE OF ANY DEFAULT BY
THE COMPANY IN MAKING ANY SUCH PAYMENT.  IF THE COMPANY OR A SUBSIDIARY ACTS AS
PAYING AGENT, IT SHALL SEGREGATE THE MONEY AND HOLD IT AS A SEPARATE TRUST
FUND.  THE COMPANY AT ANY TIME MAY REQUIRE A PAYING AGENT TO PAY ALL MONEY HELD
BY IT TO THE TRUSTEE.  UPON DOING SO THE PAYING AGENT SHALL HAVE NO FURTHER
LIABILITY FOR THE MONEY.


SECTION 2.07. SECURITYHOLDER LISTS

.  THE TRUSTEE SHALL PRESERVE IN AS CURRENT A FORM AS IS REASONABLY PRACTICABLE
THE MOST RECENT LIST AVAILABLE TO IT OF THE NAMES AND ADDRESSES OF
SECURITYHOLDERS.  IF THE TRUSTEE IS NOT THE REGISTRAR, THE COMPANY SHALL FURNISH
TO THE TRUSTEE ON OR BEFORE EACH SEMIANNUAL INTEREST PAYMENT DATE AND AT SUCH
OTHER TIMES AS THE TRUSTEE MAY REQUEST IN WRITING A LIST IN SUCH FORM AND AS OF
SUCH DATE AS THE TRUSTEE MAY REASONABLY REQUIRE, OF THE NAMES AND ADDRESSES OF
SECURITYHOLDERS.


SECTION 2.08. TRANSFER AND EXCHANGE

.  (A) WHERE A SECURITY IS PRESENTED TO THE REGISTRAR OR A CO-REGISTRAR WITH A
REQUEST TO REGISTER A TRANSFER, THE REGISTRAR SHALL REGISTER THE TRANSFER AS
REQUESTED IF ITS REQUIREMENTS FOR SUCH TRANSACTIONS ARE MET.  UPON SURRENDER FOR
REGISTRATION OF TRANSFER OF ANY SECURITY TO THE REGISTRAR OR ANY CO-REGISTRAR,
AND SATISFACTION OF THE REQUIREMENTS FOR SUCH TRANSACTION ARE MET, THE COMPANY
SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, IN THE NAME OF
THE DESIGNATED TRANSFEREE OR TRANSFEREES, ONE OR MORE NEW SECURITIES OF ANY
AUTHORIZED DENOMINATIONS AND OF A LIKE AGGREGATE PRINCIPAL AMOUNT AND BEARING
SUCH RESTRICTIVE LEGENDS AS MAY BE REQUIRED BY THIS INDENTURE.

SECURITIES MAY BE EXCHANGED FOR OTHER SECURITIES OF ANY AUTHORIZED DENOMINATIONS
AND OF A LIKE AGGREGATE PRINCIPAL AMOUNT, UPON SURRENDER OF THE SECURITIES TO BE
EXCHANGED AT ANY SUCH OFFICE OR AGENCY MAINTAINED BY THE COMPANY PURSUANT TO
SECTION 2.05.  WHENEVER ANY SECURITIES ARE SO SURRENDERED FOR EXCHANGE, THE
COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, THE
SECURITIES WHICH THE SECURITYHOLDER MAKING THE EXCHANGE IS ENTITLED TO RECEIVE
BEARING REGISTRATION NUMBERS NOT CONTEMPORANEOUSLY OUTSTANDING.

ALL SECURITIES ISSUED UPON ANY REGISTRATION OF TRANSFER OR EXCHANGE OF
SECURITIES SHALL BE THE VALID OBLIGATIONS OF THE COMPANY, EVIDENCING THE SAME
DEBT, AND ENTITLED TO THE SAME BENEFITS UNDER THIS INDENTURE, AS THE SECURITIES
SURRENDERED UPON SUCH REGISTRATION OF TRANSFER OR EXCHANGE.

ALL SECURITIES PRESENTED OR SURRENDERED FOR REGISTRATION OF TRANSFER OR FOR
EXCHANGE, REDEMPTION, REPURCHASE OR CONVERSION SHALL (IF SO REQUIRED BY THE
COMPANY OR THE REGISTRAR) BE DULY ENDORSED, OR BE ACCOMPANIED BY A WRITTEN
INSTRUMENT OR INSTRUMENTS OF TRANSFER IN FORM SATISFACTORY TO THE COMPANY, AND
THE SECURITIES SHALL BE DULY EXECUTED BY THE SECURITYHOLDER THEREOF OR HIS
ATTORNEY DULY AUTHORIZED IN WRITING.

NO SERVICE CHARGE SHALL BE MADE TO ANY HOLDER FOR ANY REGISTRATION OF, TRANSFER
OR EXCHANGE OF SECURITIES, BUT THE COMPANY MAY REQUIRE PAYMENT BY THE HOLDER OF
A SUM SUFFICIENT TO COVER ANY TAX, ASSESSMENT OR OTHER GOVERNMENTAL CHARGE THAT
MAY BE IMPOSED IN CONNECTION WITH ANY REGISTRATION OF TRANSFER OR EXCHANGE OF
SECURITIES.

NEITHER THE COMPANY NOR THE TRUSTEE NOR ANY REGISTRAR SHALL BE REQUIRED TO
EXCHANGE OR REGISTER A TRANSFER OF  (A) ANY SECURITIES FOR A PERIOD OF FIFTEEN
(15) DAYS NEXT PRECEDING ANY SELECTION OF SECURITIES TO BE REDEEMED, (B) ANY
SECURITIES OR PORTIONS THEREOF CALLED FOR REDEMPTION PURSUANT TO SECTION 3.02,
OR (C) ANY SECURITIES OR PORTIONS THEREOF SURRENDERED FOR CONVERSION PURSUANT TO
ARTICLE 10.

.  (B) THE FOLLOWING PROVISIONS SHALL APPLY ONLY TO GLOBAL SECURITIES:

(I)EACH GLOBAL SECURITY AUTHENTICATED UNDER THIS INDENTURE SHALL BE REGISTERED
IN THE NAME OF THE DEPOSITARY OR A NOMINEE THEREOF AND DELIVERED TO SUCH
DEPOSITARY OR A NOMINEE THEREOF OR CUSTODIAN THEREFOR, AND EACH SUCH GLOBAL
SECURITY SHALL CONSTITUTE A SINGLE SECURITY FOR ALL PURPOSES OF THIS INDENTURE.

(II)NOTWITHSTANDING ANY OTHER PROVISION IN THIS INDENTURE, NO GLOBAL SECURITY
MAY BE EXCHANGED IN WHOLE OR IN PART FOR SECURITIES REGISTERED, AND NO TRANSFER
OF A GLOBAL SECURITY IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY
PERSON OTHER THAN THE DEPOSITARY OR A NOMINEE THEREOF UNLESS (A) THE DEPOSITARY
(I) HAS NOTIFIED THE COMPANY THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS
DEPOSITARY FOR SUCH GLOBAL SECURITY AND A SUCCESSOR DEPOSITARY HAS NOT BEEN
APPOINTED BY THE COMPANY WITHIN NINETY (90) DAYS OR (II) HAS CEASED TO BE A
CLEARING AGENCY REGISTERED UNDER THE EXCHANGE ACT, (B) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR (C) THE COMPANY, IN ITS SOLE DISCRETION, NOTIFIES
THE TRUSTEE IN WRITING THAT IT NO LONGER WISHES TO HAVE ALL THE SECURITIES
REPRESENTED BY GLOBAL SECURITIES.  ANY GLOBAL SECURITY EXCHANGED PURSUANT TO
CLAUSE (A) OR (B) ABOVE SHALL BE SO EXCHANGED IN WHOLE AND NOT IN PART AND ANY
GLOBAL SECURITY EXCHANGED PURSUANT TO CLAUSE (C) ABOVE MAY BE EXCHANGED IN WHOLE
OR FROM TIME TO TIME IN PART AS DIRECTED BY THE COMPANY.  ANY SECURITY ISSUED IN
EXCHANGE FOR A GLOBAL SECURITY OR ANY PORTION THEREOF SHALL BE A GLOBAL
SECURITY; PROVIDED THAT ANY SUCH SECURITY SO ISSUED THAT IS REGISTERED IN THE
NAME OF A PERSON OTHER THAN THE DEPOSITARY OR A NOMINEE THEREOF SHALL NOT BE A
GLOBAL SECURITY.

(III)SECURITIES ISSUED IN EXCHANGE FOR A GLOBAL SECURITY OR ANY PORTION THEREOF
PURSUANT TO CLAUSE (II) ABOVE SHALL BE ISSUED IN DEFINITIVE, FULLY REGISTERED
FORM, WITHOUT INTEREST COUPONS, SHALL HAVE AN AGGREGATE PRINCIPAL AMOUNT EQUAL
TO THAT OF SUCH GLOBAL SECURITY OR PORTION THEREOF TO BE SO EXCHANGED, SHALL BE
REGISTERED IN SUCH NAMES AND BE IN SUCH AUTHORIZED DENOMINATIONS AS THE
DEPOSITARY SHALL DESIGNATE AND SHALL BEAR ANY LEGENDS REQUIRED HEREUNDER.  ANY
GLOBAL SECURITY TO BE EXCHANGED IN WHOLE SHALL BE SURRENDERED BY THE DEPOSITARY
TO THE TRUSTEE, AS SECURITY REGISTRAR.  WITH REGARD TO ANY GLOBAL SECURITY TO BE
EXCHANGED IN PART, EITHER SUCH GLOBAL SECURITY SHALL BE SO SURRENDERED FOR
EXCHANGE OR, IF THE TRUSTEE IS ACTING AS CUSTODIAN FOR THE DEPOSITARY OR ITS
NOMINEE WITH RESPECT TO SUCH GLOBAL SECURITY, THE PRINCIPAL AMOUNT THEREOF SHALL
BE REDUCED, BY AN AMOUNT EQUAL TO THE PORTION THEREOF TO BE SO EXCHANGED, BY
MEANS OF AN APPROPRIATE ADJUSTMENT MADE ON THE RECORDS OF THE TRUSTEE.  UPON ANY
SUCH SURRENDER OR ADJUSTMENT, THE TRUSTEE SHALL AUTHENTICATE AND MAKE AVAILABLE
FOR DELIVERY THE SECURITY ISSUABLE ON SUCH EXCHANGE TO OR UPON THE WRITTEN ORDER
OF THE DEPOSITARY OR AN AUTHORIZED REPRESENTATIVE THEREOF.

(IV)IN THE EVENT OF THE OCCURRENCE OF ANY OF THE EVENTS SPECIFIED IN CLAUSE (II)
ABOVE, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO THE TRUSTEE A REASONABLE
SUPPLY OF CERTIFICATED SECURITIES IN DEFINITIVE, FULLY REGISTERED FORM, WITHOUT
INTEREST COUPONS.

(V)NEITHER ANY MEMBERS OF, OR PARTICIPANTS IN, THE DEPOSITARY ("AGENT MEMBERS")
NOR ANY OTHER PERSONS ON WHOSE BEHALF AGENT MEMBERS MAY ACT SHALL HAVE ANY
RIGHTS UNDER THIS INDENTURE WITH RESPECT TO ANY GLOBAL SECURITY REGISTERED IN
THE NAME OF THE DEPOSITARY OR ANY NOMINEE THEREOF, AND THE DEPOSITARY OR SUCH
NOMINEE, AS THE CASE MAY BE, MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND ANY
AGENT OF THE COMPANY OR THE TRUSTEE AS THE ABSOLUTE OWNER AND HOLDER OF SUCH
GLOBAL SECURITY FOR ALL PURPOSES WHATSOEVER.  NOTWITHSTANDING THE FOREGOING,
NOTHING HEREIN SHALL PREVENT THE COMPANY, THE TRUSTEE OR ANY AGENT OF THE
COMPANY OR THE TRUSTEE FROM GIVING EFFECT TO ANY WRITTEN CERTIFICATION, PROXY OR
OTHER AUTHORIZATION FURNISHED BY THE DEPOSITARY OR SUCH NOMINEE, AS THE CASE MAY
BE, OR IMPAIR, AS BETWEEN THE DEPOSITARY, ITS AGENT MEMBERS AND ANY OTHER PERSON
ON WHOSE BEHALF AN AGENT MEMBER MAY ACT, THE OPERATION OF CUSTOMARY PRACTICES OF
SUCH PERSONS GOVERNING THE EXERCISE OF THE RIGHTS OF A HOLDER OF ANY SECURITY.

(VI)AT SUCH TIME AS ALL INTERESTS IN A GLOBAL SECURITY HAVE BEEN REDEEMED,
REPURCHASED, CONVERTED, CANCELED OR EXCHANGED FOR SECURITIES IN CERTIFICATED
FORM, SUCH GLOBAL SECURITY SHALL, UPON RECEIPT THEREOF, BE CANCELED BY THE
TRUSTEE IN ACCORDANCE WITH STANDING PROCEDURES AND INSTRUCTIONS EXISTING BETWEEN
THE DEPOSITARY AND THE CUSTODIAN.  AT ANY TIME PRIOR TO SUCH CANCELLATION, IF
ANY INTEREST IN A GLOBAL SECURITY IS REDEEMED, REPURCHASED, CONVERTED, CANCELED
OR EXCHANGED FOR SECURITIES IN CERTIFICATED FORM, THE PRINCIPAL AMOUNT OF SUCH
GLOBAL SECURITY SHALL, IN ACCORDANCE WITH THE STANDING PROCEDURES AND
INSTRUCTIONS EXISTING BETWEEN THE DEPOSITARY AND THE CUSTODIAN, BE APPROPRIATELY
REDUCED, AND AN ENDORSEMENT SHALL BE MADE ON SUCH GLOBAL SECURITY, BY THE
TRUSTEE OR THE CUSTODIAN, AT THE DIRECTION OF THE TRUSTEE, TO REFLECT SUCH
REDUCTION.


SECTION 2.09. SPECIAL TRANSFER PROVISIONS.

         UNLESS A SECURITY IS TRANSFERRED PURSUANT TO IN RULE 144(K) UNDER THE
SECURITIES ACT, HAS BEEN ORIGINALLY ISSUED PURSUANT TO A REGISTRATION STATEMENT
THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR OTHERWISE SOLD
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH SALE),
THE FOLLOWING PROVISIONS SHALL APPLY.



         WITH RESPECT TO THE REGISTRATION OF ANY PROPOSED TRANSFER OF SECURITIES
TO A QIB:



(I)       IF THE SECURITIES TO BE TRANSFERRED CONSIST OF AN INTEREST IN THE
GLOBAL SECURITIES, THE TRANSFER OF SUCH INTEREST MAY BE EFFECTED ONLY THROUGH
THE BOOK-ENTRY SYSTEM MAINTAINED BY THE DEPOSITARY.



(II)     IF THE SECURITIES TO BE TRANSFERRED CONSIST OF CERTIFICATED SECURITIES,
THE REGISTRAR SHALL REGISTER THE TRANSFER IF SUCH TRANSFER IS BEING MADE BY A
PROPOSED TRANSFEROR WHO HAS CHECKED THE BOX PROVIDED FOR ON THE FORM OF SECURITY
STATING, OR HAS OTHERWISE ADVISED THE COMPANY AND THE REGISTRAR IN WRITING, THAT
THE SALE HAS BEEN MADE IN COMPLIANCE WITH THE PROVISIONS OF RULE 144A TO A
TRANSFEREE WHO HAS SIGNED THE CERTIFICATION PROVIDED FOR ON THE FORM OF SECURITY
STATING OR HAS OTHERWISE ADVISED THE COMPANY AND THE REGISTRAR IN WRITING THAT:



(A)    IT IS PURCHASING THE SECURITIES FOR ITS OWN ACCOUNT OR AN ACCOUNT WITH
RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION, IN EACH CASE FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION;



(B)    IT AND ANY SUCH ACCOUNT IS A QIB WITHIN THE MEANING OF RULE 144A; AND



(C)    IT IS AWARE THAT THE SALE TO IT IS BEING MADE IN RELIANCE ON RULE 144A.



         IN ADDITION, THE REGISTRAR SHALL REFLECT ON ITS BOOKS AND RECORDS THE
DATE AND AN INCREASE IN THE PRINCIPAL AMOUNT OF THE GLOBAL SECURITIES IN AN
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE CERTIFICATED SECURITIES TO BE
TRANSFERRED, AND THE TRUSTEE SHALL CANCEL THE CERTIFICATED SECURITIES SO
TRANSFERRED.



         BY ITS ACCEPTANCE OF ANY SECURITY BEARING THE RESTRICTED SECURITIES
LEGEND, EACH HOLDER OF SUCH A SECURITY ACKNOWLEDGES THE RESTRICTIONS ON TRANSFER
OF SUCH SECURITY SET FORTH IN THIS INDENTURE AND AGREES THAT IT WILL TRANSFER
SUCH SECURITY ONLY AS PROVIDED IN THIS INDENTURE.  THE REGISTRAR SHALL NOT
REGISTER A TRANSFER OF ANY SECURITY UNLESS SUCH TRANSFER COMPLIES WITH THE
RESTRICTIONS ON TRANSFER OF SUCH SECURITY SET FORTH IN THIS INDENTURE.  THE
REGISTRAR SHALL BE ENTITLED TO RECEIVE AND RELY ON WRITTEN INSTRUCTIONS FROM THE
COMPANY VERIFYING THAT SUCH TRANSFER COMPLIES WITH SUCH RESTRICTIONS ON
TRANSFER.  IN CONNECTION WITH ANY TRANSFER OF SECURITIES, EACH HOLDER AGREES BY
ITS ACCEPTANCE OF THE SECURITIES TO FURNISH THE REGISTRAR OR THE COMPANY SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT; PROVIDED THAT THE REGISTRAR SHALL NOT BE REQUIRED TO
DETERMINE (BUT MAY RELY ON A DETERMINATION MADE BY THE COMPANY WITH RESPECT TO)
THE SUFFICIENCY OF ANY SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION.



         THE REGISTRAR SHALL RETAIN COPIES OF ALL LETTERS, NOTICES AND OTHER
WRITTEN COMMUNICATIONS RECEIVED PURSUANT TO SECTION 2.08 HEREOF OR THIS
SECTION 2.09.  THE COMPANY SHALL HAVE THE RIGHT TO INSPECT AND MAKE COPIES OF
ALL SUCH LETTERS, NOTICES OR OTHER WRITTEN COMMUNICATIONS AT ANY REASONABLE TIME
UPON THE GIVING OF REASONABLE WRITTEN NOTICE TO THE REGISTRAR.




SECTION 2.10. REPLACEMENT SECURITIES

.  IF THE HOLDER OF A SECURITY CLAIMS THAT THE SECURITY HAS BEEN LOST, DESTROYED
OR WRONGFULLY TAKEN, THEN, IN THE ABSENCE OF NOTICE TO THE COMPANY THAT THE
SECURITY HAS BEEN ACQUIRED BY A PROTECTED PURCHASER, THE COMPANY SHALL ISSUE AND
THE TRUSTEE SHALL AUTHENTICATE A REPLACEMENT.  IF REQUIRED BY THE TRUSTEE OR THE
COMPANY, THE HOLDER MUST COMMIT TO AN INDEMNIFICATION OBLIGATION WHICH IS
SUFFICIENT IN THE JUDGMENT OF BOTH THE TRUSTEE AND THE COMPANY TO PROTECT THE
COMPANY, THE TRUSTEE OR ANY AGENT FROM ANY LOSS WHICH ANY OF THEM MAY SUFFER IF
A SECURITY IS REPLACED.  THE COMPANY OR THE TRUSTEE MAY CHARGE THE HOLDER FOR
ITS EXPENSES IN REPLACING A SECURITY.  EVERY REPLACEMENT SECURITY IS AN
ADDITIONAL OBLIGATION OF THE COMPANY.


SECTION 2.11. OUTSTANDING SECURITIES

.  SECURITIES OUTSTANDING AT ANY TIME ARE ALL SECURITIES AUTHENTICATED BY THE
TRUSTEE EXCEPT FOR THOSE CANCELLED BY IT, THOSE DELIVERED TO IT FOR
CANCELLATION, AND THOSE DESCRIBED IN THIS SECTION.  A SECURITY DOES NOT CEASE TO
BE OUTSTANDING BECAUSE THE COMPANY OR ONE OF ITS SUBSIDIARIES HOLDS THE
SECURITY.

IF A SECURITY IS REPLACED PURSUANT TO SECTION 2.10, IT CEASES TO BE OUTSTANDING
UNLESS THE TRUSTEE RECEIVES PROOF SATISFACTORY TO IT THAT THE REPLACED SECURITY
IS HELD BY A BONA FIDE PURCHASER.

IF THE PAYING AGENT HOLDS ON A REDEMPTION DATE OR MATURITY DATE MONEY SUFFICIENT
TO PAY SECURITIES PAYABLE ON THAT DATE, THEN ON AND AFTER THAT DATE SUCH
SECURITIES SHALL BE DEEMED TO BE NO LONGER OUTSTANDING AND INTEREST ON THEM
SHALL CEASE TO ACCRUE.


SECTION 2.12. TEMPORARY SECURITIES

.  UNTIL DEFINITIVE SECURITIES ARE READY FOR DELIVERY, THE COMPANY MAY PREPARE
AND THE TRUSTEE SHALL AUTHENTICATE TEMPORARY SECURITIES.  TEMPORARY SECURITIES
SHALL BE SUBSTANTIALLY IN THE FORM OF DEFINITIVE SECURITIES BUT MAY HAVE
VARIATIONS THAT THE COMPANY CONSIDERS APPROPRIATE FOR TEMPORARY SECURITIES. 
WITHOUT UNREASONABLE DELAY, THE COMPANY SHALL PREPARE AND THE TRUSTEE SHALL
AUTHENTICATE DEFINITIVE SECURITIES IN EXCHANGE FOR TEMPORARY SECURITIES.


SECTION 2.13. CANCELLATION

.  THE COMPANY AT ANY TIME MAY DELIVER SECURITIES TO THE TRUSTEE FOR
CANCELLATION.  THE REGISTRAR, PAYING AGENT AND CONVERSION AGENT SHALL FORWARD TO
THE TRUSTEE ANY SECURITIES SURRENDERED TO THEM FOR TRANSFER, EXCHANGE, PAYMENT
OR CONVERSION.  THE TRUSTEE AND NO ONE ELSE SHALL CANCEL AND DESTROY ALL
SECURITIES SURRENDERED FOR TRANSFER, EXCHANGE, PAYMENT, CONVERSION OR
CANCELLATION AND DELIVER A CERTIFICATE OF SUCH DESTRUCTION TO THE COMPANY UNLESS
THE COMPANY INSTRUCTS THE TRUSTEE IN WRITING TO DELIVER THE SECURITIES TO THE
COMPANY.  THE COMPANY MAY NOT ISSUE NEW SECURITIES TO REPLACE SECURITIES THAT IT
HAS PAID OR DELIVERED TO THE TRUSTEE FOR CANCELLATION OR WHICH HAVE BEEN
CONVERTED.  IF THE COMPANY SHALL ACQUIRE ANY OF THE SECURITIES, SUCH ACQUISITION
SHALL NOT OPERATE AS A REDEMPTION, REPURCHASE OR SATISFACTION OF THE
INDEBTEDNESS REPRESENTED BY SUCH SECURITIES UNLESS AND UNTIL THE SAME ARE
DELIVERED TO THE TRUSTEE FOR CANCELLATION.


SECTION 2.10. CUSIP NUMBERS

.  THE COMPANY IN ISSUING THE SECURITIES MAY USE "CUSIP" NUMBERS (IF THEN
GENERALLY IN USE), AND, IF SO, THE TRUSTEE SHALL USE "CUSIP" NUMBERS IN NOTICES
OF REDEMPTION AS A CONVENIENCE TO SECURITYHOLDERS; PROVIDED THAT ANY SUCH NOTICE
MAY STATE THAT NO REPRESENTATION IS MADE AS TO THE CORRECTNESS OF SUCH NUMBERS
EITHER AS PRINTED ON THE SECURITIES OR AS CONTAINED IN ANY NOTICE OF A
REDEMPTION AND THAT RELIANCE MAY BE PLACED ONLY ON THE OTHER IDENTIFICATION
NUMBERS PRINTED ON THE SECURITIES, AND ANY SUCH REDEMPTION SHALL NOT BE AFFECTED
BY ANY DEFECT IN OR OMISSION OF SUCH NUMBERS.  THE COMPANY WILL PROMPTLY NOTIFY
THE TRUSTEE OF ANY CHANGE IN THE "CUSIP" NUMBERS.




ARTICLE THREE



REDEMPTION


SECTION 3.01. COMPANY’S RIGHT TO REDEEM

.  THE SECURITIES WILL NOT BE REDEEMABLE AT THE COMPANY’S OPTION PRIOR TO
DECEMBER 19, 2006.  AT ANY TIME ON OR AFTER DECEMBER 19, 2006 AND PRIOR TO
DECEMBER 19, 2007, THE COMPANY, AT ITS OPTION, MAY REDEEM THE SECURITIES, IN
WHOLE OR IN PART, IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS 3.02, 3.03 AND
3.04 ON THE REDEMPTION DATE FOR A REDEMPTION PRICE (THE "REDEMPTION PRICE") IN
CASH EQUAL TO 100% OF THE PRINCIPAL AMOUNT OF THE SECURITIES TO BE REDEEMED
TOGETHER IN EACH CASE WITH ACCRUED AND UNPAID INTEREST ON THE SECURITIES
REDEEMED TO BUT EXCLUDING THE REDEMPTION DATE, PROVIDED THAT AT ANY TIME PRIOR
TO THE DATE OF MAILING THE REDEMPTION NOTICE THE LAST REPORTED SALE PRICE OF THE
COMMON STOCK HAS BEEN AT LEAST 125% OF THE CONVERSION PRICE FOR AT LEAST TWENTY
(20) TRADING DAYS DURING ANY THIRTY (30) TRADING DAY PERIOD.  AT ANY TIME ON OR
AFTER DECEMBER 19, 2007, AND PRIOR TO THE MATURITY DATE, THE COMPANY, AT ITS
OPTION, MAY REDEEM THE SECURITIES, IN WHOLE OR IN PART, IN ACCORDANCE WITH THE
PROVISIONS OF SECTIONS 3.02, 3.03 AND 3.04 ON THE REDEMPTION DATE FOR A
REDEMPTION PRICE IN CASH EQUAL TO 100% OF THE PRINCIPAL AMOUNT OF THE SECURITIES
TO BE REDEEMED TOGETHER IN EACH CASE WITH ACCRUED AND UNPAID INTEREST ON THE
SECURITIES TO BE REDEEMED TO, BUT EXCLUDING, THE REDEMPTION DATE. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES WILL NOT BE REDEEMABLE AT THE
COMPANY’S OPTION DURING THE CONTINUANCE OF A DEFAULT IN PAYMENT OF INTEREST ON
THE SECURITIES.


SECTION 3.02. SELECTION OF SECURITIES TO BE REDEEMED

.  IF LESS THAN ALL THE SECURITIES ARE TO BE REDEEMED, THE TRUSTEE SHALL SELECT
THE SECURITIES TO BE REDEEMED, IF THE SECURITIES ARE LISTED ON A NATIONAL
SECURITIES EXCHANGE, IN ACCORDANCE WITH RULES OF SUCH EXCHANGE OR IF THE
SECURITIES ARE NOT SO LISTED ON EITHER A PRO RATA BASIS, BY LOT OR IN ACCORDANCE
WITH ANY OTHER METHOD THE TRUSTEE CONSIDERS FAIR AND APPROPRIATE.  THE TRUSTEE
SHALL MAKE THE SELECTION FROM SECURITIES OUTSTANDING AND NOT PREVIOUSLY CALLED
FOR REDEMPTION.  THE TRUSTEE MAY SELECT FOR REDEMPTION PORTIONS OF THE PRINCIPAL
OF SECURITIES THAT HAVE DENOMINATIONS LARGER THAN $1,000.  SECURITIES AND
PORTIONS OF THEM IT SELECTS SHALL BE IN AMOUNTS OF $1,000 OR INTEGRAL MULTIPLES
OF $1,000.  PROVISIONS OF THIS INDENTURE THAT APPLY TO SECURITIES CALLED FOR
REDEMPTION ALSO APPLY TO PORTIONS OF SECURITIES CALLED FOR REDEMPTION.


SECTION 3.03. NOTICE OF REDEMPTION

.  IN CASE THE COMPANY SHALL DESIRE TO EXERCISE THE RIGHT TO REDEEM ALL OR, AS
THE CASE MAY BE, ANY PART OF THE SECURITIES PURSUANT TO SECTION 3.01, IT SHALL
FIX A DATE FOR REDEMPTION (THE "REDEMPTION DATE") AND IT OR, AT ITS WRITTEN
REQUEST RECEIVED BY THE TRUSTEE NOT FEWER THAN TEN (10) DAYS PRIOR (OR SUCH
SHORTER PERIOD OF TIME AS MAY BE ACCEPTABLE TO THE TRUSTEE) TO THE REDEMPTION
DATE, THE TRUSTEE IN THE NAME OF AND AT THE EXPENSE OF THE COMPANY, SHALL MAIL
OR CAUSE TO BE MAILED A NOTICE OF SUCH REDEMPTION (A "REDEMPTION NOTICE") NOT
FEWER THAN TEN (10) NOR MORE THAN SIXTY (60) DAYS PRIOR TO THE REDEMPTION DATE
TO EACH HOLDER OF SECURITIES SO TO BE REDEEMED AS A WHOLE OR IN PART AT ITS LAST
ADDRESS AS THE SAME APPEARS ON THE SECURITY REGISTER; PROVIDED THAT IF THE
COMPANY SHALL GIVE SUCH NOTICE, IT SHALL ALSO GIVE WRITTEN NOTICE OF THE
REDEMPTION DATE TO THE TRUSTEE.  THE NOTICE, IF MAILED IN THE MANNER HEREIN
PROVIDED, SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN DULY GIVEN, WHETHER OR NOT
THE HOLDER RECEIVES SUCH NOTICE.   FAILURE TO GIVE SUCH NOTICE BY MAIL OR ANY
DEFECT IN THE NOTICE TO THE HOLDER OF ANY SECURITY DESIGNATED FOR REDEMPTION IN
WHOLE OR PART SHALL NOT AFFECT THE VALIDITY OF THE PROCEEDINGS FOR THE
REDEMPTION OF ANY OTHER SECURITY.  CONCURRENTLY WITH THE MAILING OF ANY SUCH
REDEMPTION NOTICE, THE COMPANY OR, AT ITS WRITTEN REQUEST, THE TRUSTEE IN THE
NAME OF AND AT THE EXPENSE OF THE COMPANY, SHALL MAIL OR CAUSE TO BE MAILED TO
ALL HOLDERS OF THE SECURITIES A WRITTEN NOTICE, IN FORM AND CONTENT DETERMINED
BY THE COMPANY IN ITS SOLE DISCRETION, OF SUCH REDEMPTION.

EACH SUCH NOTICE OF REDEMPTION SHALL IDENTIFY THE SECURITIES TO BE REDEEMED AND
SHALL STATE:

(1) THE AGGREGATE PRINCIPAL AMOUNT OF SECURITIES TO BE REDEEMED;

(2) THE CUSIP NUMBER OR NUMBERS;

(3) THE REDEMPTION DATE;

(4) THE REDEMPTION PRICE;

(5) THE THEN CURRENT CONVERSION PRICE;

(6) THE NAME AND ADDRESS OF THE PAYING AGENT AND THE CONVERSION AGENT;

(7) THAT THE RIGHT TO CONVERT SECURITIES CALLED FOR REDEMPTION SHALL TERMINATE
AT THE CLOSE OF BUSINESS ON THE REDEMPTION DATE;

(8) THAT HOLDERS WHO WANT TO CONVERT SECURITIES MUST SATISFY THE REQUIREMENTS OF
PARAGRAPH 8 OF THE SECURITIES;

(9) THAT SECURITIES CALLED FOR REDEMPTION MUST BE SURRENDERED TO THE PAYING
AGENT TO COLLECT THE REDEMPTION PRICE;

(10) THAT INTEREST ON SECURITIES CALLED FOR REDEMPTION CEASES TO ACCRUE ON AND
AFTER THE REDEMPTION DATE; AND

(11) THE PARAGRAPH OF THE SECURITIES PURSUANT TO WHICH THE SECURITIES ARE TO BE
REDEEMED.


SECTION 3.04. EFFECT OF NOTICE OF REDEMPTION

.  ONCE NOTICE OF REDEMPTION IS MAILED, SECURITIES CALLED FOR REDEMPTION BECOME
DUE AND PAYABLE ON THE REDEMPTION DATE AT THE APPLICABLE REDEMPTION PRICE
TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON TO BUT EXCLUDING THE
REDEMPTION DATE.  UPON SURRENDER TO THE PAYING AGENT, SUCH SECURITIES SHALL BE
PAID AT THE APPLICABLE REDEMPTION PRICE, PLUS ACCRUED INTEREST TO THE REDEMPTION
DATE.


SECTION 3.05. DEPOSIT OF REDEMPTION PRICE

.  BEFORE THE REDEMPTION DATE, THE COMPANY SHALL DEPOSIT WITH THE PAYING AGENT
MONEY SUFFICIENT TO PAY THE REDEMPTION PRICE OF, AND ACCRUED INTEREST ON, ALL
SECURITIES TO BE REDEEMED ON THAT DATE.  THE PAYING AGENT SHALL RETURN TO THE
COMPANY ANY MONEY NOT REQUIRED FOR THAT PURPOSE BECAUSE OF CONVERSION OF
SECURITIES.  IF NOTICE OF REDEMPTION HAS BEEN GIVEN AS PROVIDED IN SECTION 3.03,
THE SECURITIES OR PORTION OF SECURITIES WITH RESPECT TO WHICH SUCH NOTICE HAS
BEEN GIVEN SHALL, UNLESS CONVERTED INTO COMMON STOCK PURSUANT TO THE TERMS
HEREOF, BECOME DUE AND PAYABLE ON THE DATE FIXED FOR REDEMPTION AND AT THE PLACE
OR PLACES STATED IN SUCH NOTICE AT THE APPLICABLE REDEMPTION PRICE, AND ON AND
AFTER SAID DATE (UNLESS THE COMPANY SHALL DEFAULT IN THE PAYMENT OF SUCH
SECURITIES AT THE REDEMPTION PRICE) INTEREST ON THE SECURITIES OR PORTION OF
SECURITIES SO CALLED FOR REDEMPTION SHALL CEASE TO ACCRUE AND, AFTER THE CLOSE
OF BUSINESS ON THE REDEMPTION DATE (UNLESS THE COMPANY SHALL DEFAULT IN THE
PAYMENT OF SUCH SECURITIES AT THE REDEMPTION PRICE) SUCH SECURITIES SHALL CEASE
TO BE CONVERTIBLE INTO COMMON STOCK AND TO BE ENTITLED TO ANY BENEFIT OR
SECURITY UNDER THIS INDENTURE, AND THE HOLDERS THEREOF SHALL HAVE NO RIGHT IN
RESPECT OF SUCH SECURITIES EXCEPT THE RIGHT TO RECEIVE THE REDEMPTION PRICE
THEREOF.  ON PRESENTATION AND SURRENDER OF SUCH SECURITIES AT A PLACE OF PAYMENT
IN SAID NOTICE SPECIFIED, THE SAID SECURITIES OR THE SPECIFIED PORTIONS THEREOF
SHALL BE PAID AND REDEEMED BY THE COMPANY AT THE APPLICABLE REDEMPTION PRICE;
PROVIDED THAT IF THE APPLICABLE REDEMPTION DATES FALL ON AN INTEREST PAYMENT
DATE, THE INTEREST PAYABLE ON SUCH INTEREST PAYMENT DATE SHALL BE PAYABLE TO THE
HOLDERS OF RECORD OF SUCH SECURITIES ON THE APPLICABLE RECORD DATE INSTEAD OF
THE HOLDERS SURRENDERING SUCH SECURITIES FOR REDEMPTION ON SUCH DATE.

UPON PRESENTATION OF ANY SECURITIES REDEEMED IN PART ONLY, THE COMPANY SHALL
EXECUTE AND THE TRUSTEE SHALL AUTHENTICATE AND MAKE AVAILABLE FOR DELIVERY TO
THE HOLDER THEREOF, AT THE EXPENSE OF THE COMPANY, A NEW SECURITY OR SECURITIES,
OF AUTHORIZED DENOMINATIONS, IN PRINCIPAL AMOUNT EQUAL TO THE UNREDEEMED PORTION
OF THE SECURITIES SO PRESENTED.


SECTION 3.06. SECURITIES REDEEMED IN PART

.  IN CASE ANY SECURITY IS TO BE REDEEMED IN PART ONLY, THE NOTICE OF REDEMPTION
SHALL STATE THE PORTION OF THE PRINCIPAL AMOUNT THEREOF TO BE REDEEMED AND SHALL
STATE THAT, ON AND AFTER THE REDEMPTION DATE, UPON SURRENDER OF SUCH SECURITY, A
NEW SECURITY OR SECURITIES IN PRINCIPAL AMOUNT EQUAL TO THE UNREDEEMED PORTION
THEREOF WILL BE ISSUED.  IF ANY SECURITY SELECTED FOR PARTIAL REDEMPTION IS
SUBMITTED FOR CONVERSION IN PART AFTER SUCH SELECTION, THE PORTION OF SUCH
SECURITY SUBMITTED FOR CONVERSION SHALL BE DEEMED (SO FAR AS MAY BE POSSIBLE) TO
BE THE PORTION TO BE SELECTED FOR REDEMPTION.  THE SECURITIES (OR PORTIONS
THEREOF) SO SELECTED SHALL BE DEEMED DULY SELECTED FOR REDEMPTION FOR ALL
PURPOSES HEREOF, NOTWITHSTANDING THAT ANY SUCH SECURITY IS SUBMITTED FOR
CONVERSION IN PART BEFORE THE MAILING OF THE NOTICE OF REDEMPTION.

UPON ANY REDEMPTION OF LESS THAN ALL OF THE OUTSTANDING SECURITIES, THE COMPANY
AND THE TRUSTEE MAY (BUT NEED NOT), SOLELY FOR PURPOSES OF DETERMINING THE PRO
RATA ALLOCATION AMONG SUCH SECURITIES AS ARE UNCONVERTED AND OUTSTANDING AT THE
TIME OF REDEMPTION, TREAT AS OUTSTANDING ANY SECURITIES SURRENDERED FOR
CONVERSION DURING THE PERIOD OF FIFTEEN (15) DAYS NEXT PRECEDING THE MAILING OF
A NOTICE OF REDEMPTION AND MAY (BUT NEED NOT) TREAT AS OUTSTANDING ANY SECURITY
AUTHENTICATED AND DELIVERED DURING SUCH PERIOD IN EXCHANGE FOR THE UNCONVERTED
PORTION OF ANY SECURITY CONVERTED IN PART DURING SUCH PERIOD.


SECTION 3.07. REPURCHASE OF SECURITIES BY THE COMPANY AT OPTION OF HOLDERS UPON
A CHANGE OF CONTROL

. (A) IF A CHANGE OF CONTROL SHALL OCCUR AT ANY TIME PRIOR TO THE MATURITY DATE,
EACH HOLDER SHALL HAVE THE RIGHT, AT SUCH HOLDER’S OPTION, TO REQUIRE THE
COMPANY TO REPURCHASE FOR CASH, IN SHARES OF COMMON STOCK OR A COMBINATION
THEREOF (AS SELECTED BY THE COMPANY PURSUANT TO SECTION 3.08) ANY OR ALL OF SUCH
HOLDER’S SECURITIES, OR ANY PORTION OF THE PRINCIPAL AMOUNT THEREOF THAT IS
EQUAL TO $1,000 OR AN INTEGRAL MULTIPLE OF $1,000, ON THE DATE SPECIFIED IN THE
CHANGE OF CONTROL REPURCHASE NOTICE, WHICH DATE SHALL BE NO MORE THAN FORTY FIVE
(45) DAYS AFTER THE DATE OF SUCH CHANGE OF CONTROL REPURCHASE NOTICE (SUBJECT TO
EXTENSION TO COMPLY WITH APPLICABLE LAW) (THE "CHANGE OF CONTROL REPURCHASE
DATE").  THE COMPANY SHALL REPURCHASE SUCH SECURITIES AT A PRICE (THE "CHANGE OF
CONTROL REPURCHASE PRICE") EQUAL TO 101% OF THE PRINCIPAL AMOUNT THEREOF PLUS
ANY ACCRUED AND UNPAID INTEREST TO BUT EXCLUDING THE CHANGE OF CONTROL
REPURCHASE DATE.

THE COMPANY’S OBLIGATION TO REPURCHASE ALL OR A PORTION OF A HOLDER’S SECURITIES
UNDER THIS SECTION 3.07 SHALL BE SATISFIED IF A THIRD PARTY MAKES THE OFFER TO
REPURCHASE THE SECURITIES AT THE CHANGE OF CONTROL REPURCHASE PRICE IN THE
MANNER AND AT THE TIMES AND OTHERWISE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS SET OUT IN THIS SECTION 3.07 AND SUCH THIRD PARTY COMPLIES
WITH THE OBLIGATIONS OF THE COMPANY IN CONNECTION HEREWITH.

. (B) ON OR BEFORE THE THIRTIETH (30TH) DAY AFTER THE OCCURRENCE OF A CHANGE OF
CONTROL, THE COMPANY, OR AT ITS WRITTEN REQUEST THE TRUSTEE IN THE NAME OF AND
AT THE EXPENSE OF THE COMPANY (WHICH REQUEST MUST BE RECEIVED BY THE TRUSTEE AT
LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE THE TRUSTEE IS REQUESTED TO GIVE
NOTICE AS DESCRIBED BELOW, UNLESS THE TRUSTEE SHALL AGREE TO A SHORTER PERIOD),
SHALL MAIL OR CAUSE TO BE MAILED, BY FIRST CLASS MAIL, TO ALL HOLDERS OF RECORD
ON SUCH DATE A NOTICE (THE "CHANGE OF CONTROL REPURCHASE NOTICE") OF THE
OCCURRENCE OF SUCH CHANGE OF CONTROL AND OF THE REPURCHASE RIGHT AT THE OPTION
OF THE HOLDERS ARISING AS A RESULT THEREOF TO EACH HOLDER OF SECURITIES AT ITS
LAST ADDRESS AS THE SAME APPEARS ON THE SECURITY REGISTER; PROVIDED THAT IF THE
COMPANY SHALL GIVE SUCH NOTICE, IT SHALL ALSO GIVE WRITTEN NOTICE OF THE CHANGE
OF CONTROL TO THE TRUSTEE AND PAYING AGENT, IF OTHER THAN THE TRUSTEE, AT SUCH
TIME AS IT IS MAILED TO SECURITYHOLDERS.  SUCH NOTICE, IF MAILED IN THE MANNER
HEREIN PROVIDED, SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN DULY GIVEN, WHETHER
OR NOT THE HOLDER RECEIVES SUCH NOTICE.  EACH CHANGE OF CONTROL REPURCHASE
NOTICE SHALL STATE, AMONG OTHER THINGS:

(I) THE EVENTS CAUSING THE CHANGE OF CONTROL;

(II) THE DATE OF THE CHANGE OF CONTROL;

(III) THE LAST DATE ON WHICH A HOLDER MAY EXERCISE THE REPURCHASE RIGHT;

(IV) THE CHANGE OF CONTROL REPURCHASE PRICE, EXCLUDING ACCRUED AND UNPAID
INTEREST, THE APPLICABLE CONVERSION PRICE AT THE TIME OF SUCH NOTICE (AND ANY
APPLICABLE ADJUSTMENTS TO THE CONVERSION PRICE) AND, TO THE EXTENT KNOWN AT THE
TIME OF SUCH NOTICE, THE AMOUNT OF INTEREST THAT WILL BE PAYABLE WITH RESPECT TO
THE SECURITIES ON THE CHANGE OF CONTROL REPURCHASE DATE;

(V) WHETHER THE COMPANY ELECTS TO PAY THE CHANGE OF CONTROL REPURCHASE PRICE IN
CASH, IN SHARES OF COMMON STOCK OR A COMBINATION THEREOF, SPECIFYING THE
PERCENTAGE OR AMOUNT OF EACH;

(VI) IF THE COMPANY ELECTS TO PAY ANY PORTION OF THE CHANGE OF CONTROL
REPURCHASE PRICE IN SHARES OF COMMON STOCK, THE CALCULATION OF THE MARKET PRICE
OF THE COMMON STOCK;

(VII) THE CHANGE OF CONTROL REPURCHASE DATE;

(VIII) THE NAME AND ADDRESS OF THE PAYING AGENT AND THE CONVERSION AGENT;

(IX) THAT SECURITIES AS TO WHICH A CHANGE OF CONTROL REPURCHASE ELECTION HAS
BEEN GIVEN BY THE HOLDER MAY BE CONVERTED ONLY IF THE ELECTION HAS BEEN
WITHDRAWN BY THE HOLDER IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE; PROVIDED
THAT THE SECURITIES ARE OTHERWISE CONVERTIBLE IN ACCORDANCE WITH SECTION 10.01;

(X) THAT THE HOLDER SHALL HAVE THE RIGHT TO WITHDRAW ANY SECURITIES SURRENDERED
PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE
CHANGE OF CONTROL REPURCHASE DATE (OR ANY SUCH LATER TIME AS MAY BE REQUIRED BY
APPLICABLE LAW);

(XI) A DESCRIPTION OF THE PROCEDURES WHICH A SECURITYHOLDER MUST FOLLOW TO
EXERCISE SUCH REPURCHASE RIGHT OR TO WITHDRAW ANY SURRENDERED SECURITIES;

(VII) THE CUSIP OR SIMILAR NUMBER OR NUMBERS OF THE SECURITIES (IF THEN
GENERALLY IN USE); AND

(VIII) BRIEFLY, THE CONVERSION RIGHTS OF THE SECURITIES AND WHETHER, AT THE TIME
OF SUCH NOTICE, THE SECURITIES ARE ELIGIBLE FOR CONVERSION.

NO FAILURE OF THE COMPANY TO GIVE THE FOREGOING NOTICES AND NO DEFECT THEREIN
SHALL LIMIT THE SECURITYHOLDERS’ REPURCHASE RIGHTS OR AFFECT THE VALIDITY OF THE
PROCEEDINGS FOR THE REPURCHASE OF THE SECURITIES PURSUANT TO THIS SECTION 3.07.

(C) SECURITIES SHALL BE REPURCHASED PURSUANT TO THIS SECTION 3.07 AT THE OPTION
OF THE HOLDER UPON:

(I) DELIVERY TO THE TRUSTEE (OR OTHER PAYING AGENT APPOINTED BY THE COMPANY) BY
A HOLDER OF A DULY COMPLETED NOTICE (A "CHANGE OF CONTROL REPURCHASE ELECTION")
IN THE FORM SET FORTH ON THE REVERSE OF THE SECURITIES AT ANY TIME PRIOR TO THE
CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE CHANGE OF
CONTROL REPURCHASE DATE (SUBJECT TO EXTENSION TO COMPLY WITH APPLICABLE LAW)
STATING:

(A) IF CERTIFICATED, THE CERTIFICATE NUMBERS OF THE SECURITIES WHICH THE HOLDER
SHALL DELIVER TO BE REPURCHASED;

(B) THE PORTION OF THE PRINCIPAL AMOUNT OF THE SECURITIES THAT THE HOLDER SHALL
DELIVER TO BE REPURCHASED, WHICH PORTION MUST BE $1,000 OR AN INTEGRAL MULTIPLE
THEREOF; AND

(C) THAT SUCH SECURITIES SHALL BE REPURCHASED AS OF THE CHANGE OF CONTROL
REPURCHASE DATE PURSUANT TO THE TERMS AND CONDITIONS SPECIFIED IN THE SECURITIES
AND IN THE INDENTURE; AND

(D) IN THE EVENT THE COMPANY ELECTS TO PAY THE CHANGE OF CONTROL REPURCHASE
PRICE, IN WHOLE OR IN PART, IN SHARES OF COMMON STOCK BUT SUCH PORTION OF THE
CHANGE OF CONTROL REPURCHASE PRICE SHALL ULTIMATELY BE PAID TO SUCH HOLDER
ENTIRELY IN CASH BECAUSE ANY OF THE CONDITIONS TO PAYMENT OF THE CHANGE OF
CONTROL REPURCHASE PRICE IN SHARES OF COMMON STOCK IS NOT SATISFIED PRIOR TO THE
CLOSE OF BUSINESS ON THE BUSINESS DAY PRIOR TO THE RELEVANT CHANGE OF CONTROL
REPURCHASE DATE, WHETHER SUCH HOLDER ELECTS (I) TO WITHDRAW THE CHANGE OF
CONTROL REPURCHASE ELECTION AS TO SOME OR ALL OF THE SECURITIES TO WHICH SUCH
ELECTION RELATES (STATING THE PRINCIPAL AMOUNT AND CERTIFICATE NUMBERS, IF ANY,
OF THE SECURITIES AS TO WHICH SUCH WITHDRAWAL SHALL RELATE), OR (II) TO RECEIVE
CASH IN RESPECT OF THE ENTIRE REPURCHASE PRICE FOR ALL SECURITIES (OR PORTIONS
THEREOF) TO WHICH SUCH ELECTION RELATES; AND

(II) DELIVERY OR BOOK-ENTRY TRANSFER OF THE SECURITIES TO THE TRUSTEE (OR OTHER
PAYING AGENT APPOINTED BY THE COMPANY) SIMULTANEOUSLY WITH OR AT ANY TIME AFTER
DELIVERY OF THE CHANGE OF CONTROL REPURCHASE ELECTION (TOGETHER WITH ALL
NECESSARY ENDORSEMENTS) AT THE CORPORATE TRUST OFFICE OF THE TRUSTEE (OR OTHER
PAYING AGENT APPOINTED BY THE COMPANY) LOCATED IN CHICAGO, ILLINOIS, SUCH
DELIVERY OR ALL NECESSARY ENDORSEMENTS) AT THE CORPORATE TRUST OFFICE OF THE
TRUSTEE (OR OTHER PAYING AGENT APPOINTED BY THE COMPANY) LOCATED IN THE CHICAGO,
ILLINOIS, SUCH DELIVERY OR TRANSFER BEING A CONDITION TO RECEIPT BY THE HOLDER
OF THE CHANGE OF CONTROL REPURCHASE PRICE THEREFOR; PROVIDED THAT SUCH CHANGE OF
CONTROL REPURCHASE PRICE SHALL BE SO PAID PURSUANT TO THIS SECTION 3.07 ONLY IF
THE SECURITIES SO DELIVERED OR TRANSFERRED TO THE TRUSTEE (OR OTHER PAYING AGENT
APPOINTED BY THE COMPANY) SHALL CONFORM IN ALL RESPECTS TO THE DESCRIPTION
THEREOF IN THE RELATED CHANGE OF CONTROL REPURCHASE ELECTION.  ALL QUESTIONS AS
TO THE VALIDITY, ELIGIBILITY (INCLUDING TIME OF RECEIPT) AND ACCEPTANCE OF ANY
SECURITY FOR REPURCHASE SHALL BE DETERMINED BY THE COMPANY, WHOSE DETERMINATION
SHALL BE FINAL AND BINDING ABSENT MANIFEST ERROR.

IF THE SECURITIES ARE NOT IN CERTIFICATED FORM, HOLDERS MUST PROVIDE NOTICE OF
THEIR ELECTION IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES OF THE DEPOSITARY.

IF A HOLDER FAILS TO INDICATE SUCH HOLDER’S CHOICE WITH RESPECT TO THE ELECTION
SET FORTH IN SECTION 3.07(C)(I)(D), SUCH HOLDER SHALL BE DEEMED TO HAVE ELECTED
TO RECEIVE CASH IN RESPECT OF THE ENTIRE CHANGE OF CONTROL REPURCHASE PRICE FOR
ALL SECURITIES SUBJECT TO SUCH CHANGE OF CONTROL REDEMPTION ELECTION IN THE
CIRCUMSTANCES SET FORTH IN SECTION 3.07(C)(I)(D).


SECTION 3.08. COMPANY’S RIGHT TO ELECT MANNER OF PAYMENT OF REPURCHASE PRICE.

  

(A) THE SECURITIES TO BE REPURCHASED BY THE COMPANY ON ANY CHANGE OF CONTROL
REPURCHASE DATE PURSUANT TO SECTION 3.07 MAY BE PAID FOR, IN WHOLE OR IN PART,
AT THE ELECTION OF THE COMPANY, IN U.S. LEGAL TENDER ("CASH") OR SHARES OF
COMMON STOCK, OR IN ANY COMBINATION OF CASH AND SHARES OF COMMON STOCK, SUBJECT
TO THE CONDITIONS SET FORTH IN SECTION 3.08(E).  THE COMPANY SHALL DESIGNATE IN
ITS CHANGE OF CONTROL REPURCHASE NOTICE WHETHER THE COMPANY WILL PURCHASE THE
SECURITIES FOR CASH OR SHARES OF COMMON STOCK, OR, IF A COMBINATION THEREOF, THE
PERCENTAGE OF THE CHANGE OF CONTROL REPURCHASE PRICE THAT IT WILL PAY IN CASH
AND THE PERCENTAGE THAT IT WILL PAY IN SHARES OF COMMON STOCK; PROVIDED THAT THE
COMPANY WILL PAY CASH FOR ACCRUED AND UNPAID INTEREST AND FOR FRACTIONAL
INTERESTS IN SHARES OF COMMON STOCK IN AN AMOUNT BASED UPON THE MARKET PRICE OF
SUCH FRACTIONAL SHARES.  FOR PURPOSES OF DETERMINING THE AMOUNT OF ANY
FRACTIONAL INTERESTS, ALL SECURITIES SUBJECT TO REPURCHASE HELD BY A HOLDER
SHALL BE CONSIDERED TOGETHER (NO MATTER HOW MANY SEPARATE CERTIFICATES ARE TO BE
PRESENTED, IF THE SECURITIES ARE CERTIFICATED).

(B)EACH HOLDER WHOSE SECURITIES ARE REPURCHASED PURSUANT TO SECTION 3.07 SHALL
RECEIVE THE SAME PERCENTAGE OF CASH OR SHARES OF COMMON STOCK IN PAYMENT OF THE
CHANGE OF CONTROL REPURCHASE PRICE FOR SUCH SECURITIES AS ANY OTHER HOLDER WHOSE
SECURITIES ARE REPURCHASED, EXCEPT (I) AS PROVIDED IN SECTION 3.08(A) WITH
REGARD TO THE PAYMENT OF CASH IN LIEU OF FRACTIONAL SHARES OF COMMON STOCK AND
(II) IN THE EVENT THAT THE COMPANY IS UNABLE TO PURCHASE THE SECURITIES OF A
HOLDER OR HOLDERS FOR SHARES OF COMMON STOCK BECAUSE ANY NECESSARY
QUALIFICATIONS OR REGISTRATIONS OF THE SHARES OF COMMON STOCK UNDER APPLICABLE
STATE SECURITIES LAWS CANNOT BE OBTAINED, OR BECAUSE THE CONDITIONS TO
PURCHASING THE SECURITIES FOR SHARES OF COMMON STOCK SET FORTH IN SECTION
3.08(E) HAVE NOT BEEN SATISFIED, THE COMPANY MAY PURCHASE THE SECURITIES OF SUCH
HOLDER OR HOLDERS FOR CASH.  THE COMPANY MAY NOT CHANGE ITS ELECTION WITH
RESPECT TO THE CONSIDERATION (OR COMPONENTS OR PERCENTAGES OF COMPONENTS
THEREOF) TO BE PAID ONCE THE COMPANY HAS GIVEN ITS CHANGE OF CONTROL REPURCHASE
NOTICE TO HOLDERS EXCEPT PURSUANT TO SECTION 3.08(E) IN THE EVENT OF A FAILURE
TO SATISFY, PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE CHANGE OF CONTROL REPURCHASE DATE, ANY CONDITION TO THE PAYMENT OF
THE CHANGE OF CONTROL REPURCHASE PRICE IN WHOLE OR IN PART IN SHARES OF COMMON
STOCK.

(C)AT LEAST THREE (3) BUSINESS DAYS BEFORE THE DATE OF ANY CHANGE OF CONTROL
REPURCHASE NOTICE, THE COMPANY SHALL DELIVER AN OFFICERS’ CERTIFICATE TO THE
TRUSTEE SPECIFYING:

(I) THE MANNER OF PAYMENT SELECTED BY THE COMPANY;

(II) THE INFORMATION REQUIRED TO BE INCLUDED IN THE CHANGE OF CONTROL REPURCHASE
NOTICE;

(III) IF THE COMPANY ELECTS TO PAY THE CHANGE OF CONTROL REPURCHASE PRICE, OR A
SPECIFIED PERCENTAGE THEREOF, IN SHARES OF COMMON STOCK, THAT THE CONDITIONS TO
SUCH MANNER OF PAYMENT SET FORTH IN SECTION 3.08(E) HAVE BEEN OR WILL BE
COMPLIED WITH; AND

(IV) WHETHER THE COMPANY DESIRES THE TRUSTEE TO GIVE THE CHANGE OF CONTROL
REPURCHASE NOTICE REQUIRED.

(D) IF THE COMPANY ELECTS TO PAY THE CHANGE OF CONTROL REPURCHASE PRICE, OR ANY
PERCENTAGE THEREOF, WITH RESPECT TO A CHANGE OF CONTROL REPURCHASE DATE IN
SHARES OF COMMON STOCK, THE NUMBER OF SHARES OF COMMON STOCK TO BE DELIVERED
WITH RESPECT TO EACH $1,000 PRINCIPAL AMOUNT OF SECURITIES SHALL BE EQUAL TO THE
QUOTIENT OBTAINED BY DIVIDING (I) THE DOLLAR AMOUNT OF THE CHANGE OF CONTROL
REPURCHASE PRICE (NOT INCLUDING ANY ACCRUED AND UNPAID INTEREST) TO BE PAID IN
SHARES OF COMMON STOCK BY (II) 97.5% OF THE MARKET PRICE WITH RESPECT TO SUCH
CHANGE OF CONTROL REPURCHASE DATE; PROVIDED THAT NO FRACTIONAL SHARES WILL BE
DELIVERED.  INSTEAD THE COMPANY WILL DELIVER A CHECK FOR THE CURRENT MARKET
VALUE OF THE FRACTIONAL SHARE IN ACCORDANCE WITH SECTION 10.03.

(E) THE COMPANY’S RIGHT TO ELECT TO PAY SOME OR ALL OF THE CHANGE OF CONTROL
REPURCHASE PRICE WITH RESPECT TO A CHANGE OF CONTROL REPURCHASE DATE BY
DELIVERING SHARES OF COMMON STOCK SHALL BE CONDITIONED UPON:

(I) THE COMPANY GIVING TIMELY NOTICE OF ITS ELECTION AND NOT HAVING PREVIOUSLY
GIVEN NOTICE OF AN ELECTION TO PAY THE CHANGE OF CONTROL REPURCHASE PRICE WITH
RESPECT TO SUCH REPURCHASE DATE ENTIRELY IN CASH;

(II) THE APPROVAL FOR LISTING OF SUCH SHARES OF COMMON STOCK ON A NATIONAL
SECURITIES EXCHANGE OR THE APPROVAL FOR QUOTATION OF SUCH SHARES OF COMMON STOCK
ON THE NASDAQ AUTOMATED QUOTATION SYSTEM;

(III) INFORMATION NECESSARY TO CALCULATE THE MARKET PRICE BEING PUBLISHED IN A
DAILY NEWSPAPER OF NATIONAL CIRCULATION OR BEING OTHERWISE READILY PUBLICLY
AVAILABLE;

(IV) THE REGISTRATION OF SUCH SHARES OF COMMON STOCK UNDER THE SECURITIES ACT
AND THE EXCHANGE ACT, IN EACH CASE IF REQUIRED;

(V) ANY NECESSARY QUALIFICATION OR REGISTRATION UNDER APPLICABLE STATE
SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM SUCH QUALIFICATION AND
REGISTRATION; AND

(VI) THE RECEIPT BY THE TRUSTEE OF AN OFFICERS’ CERTIFICATE AND AN OPINION OF
COUNSEL EACH STATING THAT (A) THE TERMS OF THE ISSUANCE OF THE SHARES OF COMMON
STOCK ARE IN CONFORMITY WITH THIS INDENTURE AND (B) THE SHARES OF COMMON STOCK
TO BE ISSUED BY THE COMPANY IN PAYMENT OF THE CHANGE OF CONTROL REPURCHASE PRICE
IN RESPECT OF SECURITIES HAVE BEEN DULY AUTHORIZED AND, WHEN ISSUED AND
DELIVERED PURSUANT TO THE TERMS OF THIS INDENTURE IN PAYMENT OF THE CHANGE OF
CONTROL REPURCHASE PRICE, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE
AND FREE FROM PREEMPTIVE OR OTHER SIMILAR RIGHTS UNDER THE COMPANY’S CERTIFICATE
OF INCORPORATION AND BY-LAWS AND THE DELAWARE GENERAL CORPORATION LAW OR
OTHERWISE, AND, IN THE CASE OF SUCH OFFICERS’ CERTIFICATE, STATING THAT EACH OF
THE CONDITIONS IN CLAUSES (I) THROUGH (V) ABOVE AND THE CONDITIONS SET FORTH IN
THE SECOND SUCCEEDING SENTENCE HAVE BEEN SATISFIED.  SUCH OFFICERS’ CERTIFICATE
SHALL ALSO SET FORTH THE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED FOR EACH
$1,000 PRINCIPAL AMOUNT OF SECURITIES AND THE LAST REPORTED SALE PRICE OF THE
COMMON STOCK ON EACH TRADING DAY DURING THE PERIOD DURING WHICH THE MARKET PRICE
WITH RESPECT TO SUCH CHANGE OF CONTROL REPURCHASE DATE IS TO BE CALCULATED.

IF THE FOREGOING CONDITIONS ARE NOT SATISFIED WITH RESPECT TO A HOLDER OR
HOLDERS PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING
THE CHANGE OF CONTROL REPURCHASE DATE, THE COMPANY SHALL PAY THE ENTIRE CHANGE
OF CONTROL REPURCHASE PRICE OF THE SECURITIES OF SUCH HOLDER OR HOLDERS IN CASH.

UPON DETERMINATION OF THE ACTUAL NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED
UPON REPURCHASE OF SECURITIES, THE COMPANY SHALL BE REQUIRED TO DISSEMINATE A
PRESS RELEASE THROUGH DOW JONES & COMPANY, INC. OR BLOOMBERG BUSINESS NEWS
CONTAINING THIS INFORMATION OR PUBLISH THE INFORMATION ON THE COMPANY’S WEB SITE
OR THROUGH SUCH OTHER PUBLIC MEDIUM AS THE COMPANY MAY USE AT THAT TIME.

(F) ALL SHARES OF COMMON STOCK DELIVERED UPON PURCHASE OF THE SECURITIES SHALL
BE NEWLY ISSUED SHARES OR TREASURY SHARES, SHALL BE DULY AUTHORIZED, VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE, AND SHALL BE FREE FROM PREEMPTIVE RIGHTS
AND FREE OF ANY LIEN OR ADVERSE CLAIM.

(G) IF A HOLDER IS PAID SOME OR ALL OF THE CHANGE OF CONTROL REPURCHASE PRICE
WITH RESPECT TO SUCH HOLDER’S SECURITIES IN SHARES OF COMMON STOCK, THE COMPANY
SHALL PAY ANY DOCUMENTARY, STAMP OR SIMILAR ISSUE OR TRANSFER TAX DUE ON SUCH
ISSUE OF COMMON STOCK; PROVIDED THAT THE HOLDER SHALL PAY ANY SUCH TAX WHICH IS
DUE BECAUSE THE HOLDER REQUESTS THE COMMON STOCK TO BE ISSUED IN A NAME OTHER
THAN THAT OF THE HOLDER.  THE PAYING AGENT MAY REFUSE TO DELIVER THE
CERTIFICATES REPRESENTING THE SHARES OF COMMON STOCK BEING ISSUED IN A NAME
OTHER THAN THE HOLDER’S NAME UNTIL THE PAYING AGENT RECEIVES A SUM SUFFICIENT TO
PAY ANY TAX WHICH WILL BE DUE BECAUSE THE SHARES OF COMMON STOCK ARE TO BE
ISSUED IN A NAME OTHER THAN THE HOLDER’S NAME.  NOTHING HEREIN SHALL PRECLUDE
ANY INCOME TAX WITHHOLDING REQUIRED BY LAW OR REGULATIONS.


SECTION 3.09. CONDITIONS AND PROCEDURES FOR REPURCHASE AT OPTION OF HOLDERS

(B) THE COMPANY SHALL REPURCHASE FROM THE HOLDER THEREOF, PURSUANT TO SECTION
3.07, A PORTION OF A SECURITY, IF THE PRINCIPAL AMOUNT OF SUCH PORTION IS $1,000
OR A WHOLE MULTIPLE OF $1,000.  PROVISIONS OF THIS INDENTURE THAT APPLY TO THE
REPURCHASE OF ALL OF A SECURITY ALSO APPLY TO THE REPURCHASE OF SUCH PORTION OF
SUCH SECURITY.  UPON PRESENTATION OF ANY SECURITY REPURCHASED IN PART ONLY, THE
COMPANY SHALL EXECUTE AND THE TRUSTEE SHALL AUTHENTICATE AND MAKE AVAILABLE FOR
DELIVERY TO THE HOLDER THEREOF, AT THE EXPENSE OF THE COMPANY, A NEW SECURITY OR
SECURITIES, OF ANY AUTHORIZED DENOMINATION, IN AGGREGATE PRINCIPAL AMOUNT EQUAL
TO THE PORTION OF THE SECURITIES PRESENTED THAT IS NOT REPURCHASED.

(C) ON OR PRIOR TO A CHANGE OF CONTROL REPURCHASE DATE, THE COMPANY WILL DEPOSIT
WITH THE TRUSTEE OR WITH ONE OR MORE PAYING AGENTS (OR, IF THE COMPANY IS ACTING
AS ITS OWN PAYING AGENT, SET ASIDE, SEGREGATE OR HOLD IN TRUST AS PROVIDED IN
SECTION 2.05) AN AMOUNT OF CASH AND/OR SHARES OF COMMON STOCK, AS APPLICABLE,
SUFFICIENT TO REPURCHASE ON THE CHANGE OF CONTROL REPURCHASE DATE ALL THE
SECURITIES OR PORTIONS THEREOF TO BE REPURCHASED ON SUCH DATE AT THE CHANGE OF
CONTROL REPURCHASE PRICE; PROVIDED THAT IF SUCH DEPOSIT IS MADE ON THE CHANGE OF
CONTROL REPURCHASE DATE, IT MUST BE RECEIVED BY THE TRUSTEE OR PAYING AGENT, AS
THE CASE MAY BE, BY 10:00 A.M., CHICAGO TIME, ON SUCH DATE.

IF THE TRUSTEE OR OTHER PAYING AGENT APPOINTED BY THE COMPANY, OR THE COMPANY OR
AN AFFILIATE OF THE COMPANY, IF IT OR SUCH AFFILIATE IS ACTING AS THE PAYING
AGENT, HOLDS CASH OR SHARES OF COMMON STOCK SUFFICIENT TO PAY THE AGGREGATE
CHANGE OF CONTROL REPURCHASE PRICE OF ALL THE SECURITIES OR PORTIONS THEREOF
THAT ARE TO BE REPURCHASED AS OF THE CHANGE OF CONTROL REPURCHASE DATE, ON OR
AFTER THE CHANGE OF CONTROL REPURCHASE DATE, (I) SUCH SECURITIES WILL CEASE TO
BE OUTSTANDING, (II) INTEREST ON SUCH SECURITIES WILL CEASE TO ACCRUE AND (III)
ALL OTHER RIGHTS OF THE HOLDERS OF SUCH SECURITIES WILL TERMINATE, WHETHER OR
NOT BOOK-ENTRY TRANSFER OF THE SECURITIES HAS BEEN MADE OR THE SECURITIES HAVE
BEEN DELIVERED TO THE TRUSTEE OR PAYING AGENT, OTHER THAN THE RIGHT TO RECEIVE
THE CHANGE OF CONTROL REPURCHASE PRICE UPON DELIVERY OF THE SECURITIES.

(D) UPON RECEIPT BY THE TRUSTEE (OR OTHER PAYING AGENT APPOINTED BY THE COMPANY)
OF A CHANGE OF CONTROL REPURCHASE ELECTION, THE HOLDER OF THE SECURITIES IN
RESPECT OF WHICH SUCH CHANGE OF CONTROL REPURCHASE ELECTION WAS GIVEN SHALL
(UNLESS SUCH NOTICE IS VALIDLY WITHDRAWN) THEREAFTER BE ENTITLED TO RECEIVE
SOLELY THE CHANGE OF CONTROL REPURCHASE PRICE WITH RESPECT TO SUCH SECURITIES. 
SUCH CHANGE OF CONTROL REPURCHASE PRICE SHALL BE PAID TO SUCH HOLDER, SUBJECT TO
RECEIPT OF FUNDS AND/OR SECURITIES BY THE TRUSTEE (OR OTHER PAYING AGENT
APPOINTED BY THE COMPANY), PROMPTLY (BUT IN NO EVENT MORE THAN FIVE (5) BUSINESS
DAYS) FOLLOWING THE LATER OF (X) THE CHANGE OF CONTROL REPURCHASE DATE WITH
RESPECT TO SUCH SECURITY (PROVIDED THE HOLDER HAS SATISFIED THE CONDITIONS IN
SECTION 3.07(C), AS APPLICABLE) AND (Y) THE TIME OF DELIVERY OF SUCH SECURITY TO
THE TRUSTEE (OR OTHER PAYING AGENT APPOINTED BY THE COMPANY) BY THE HOLDER
THEREOF IN THE MANNER REQUIRED BY SECTION 3.07(C), AS APPLICABLE.  SECURITIES IN
RESPECT OF WHICH A CHANGE OF CONTROL REPURCHASE ELECTION HAS BEEN GIVEN BY THE
HOLDER THEREOF MAY NOT BE CONVERTED PURSUANT TO ARTICLE TEN HEREOF ON OR AFTER
THE DATE OF THE DELIVERY OF SUCH CHANGE OF CONTROL REPURCHASE ELECTION UNLESS
SUCH NOTICE HAS FIRST BEEN VALIDLY WITHDRAWN.

(E) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ANY HOLDER DELIVERING TO
THE OFFICE OF THE TRUSTEE (OR OTHER PAYING AGENT APPOINTED BY THE COMPANY) A
CHANGE OF CONTROL REPURCHASE ELECTION SHALL HAVE THE RIGHT TO WITHDRAW SUCH
ELECTION AT ANY TIME PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY
PRECEDING THE CHANGE OF CONTROL REPURCHASE DATE (OR ANY SUCH LATER TIME AS MAY
BE REQUIRED BY APPLICABLE LAW) BY DELIVERY OF A WRITTEN NOTICE OF WITHDRAWAL TO
THE TRUSTEE (OR OTHER PAYING AGENT APPOINTED BY THE COMPANY) SPECIFYING:

(I) THE CERTIFICATE NUMBER, IF ANY, OF THE SECURITIES IN RESPECT OF WHICH SUCH
NOTICE OF WITHDRAWAL IS BEING SUBMITTED, OR THE APPROPRIATE DEPOSITORY
INFORMATION IF THE SECURITY IN RESPECT OF WHICH SUCH NOTICE OF WITHDRAWAL IS
BEING SUBMITTED IS REPRESENTED BY A GLOBAL SECURITY,

(II) THE PRINCIPAL AMOUNT OF THE SECURITY WITH RESPECT TO WHICH SUCH NOTICE OF
WITHDRAWAL IS BEING SUBMITTED, AND

(III) THE PRINCIPAL AMOUNT, IF ANY, OF SUCH SECURITY WHICH REMAINS SUBJECT TO
THE ORIGINAL CHANGE OF CONTROL REPURCHASE ELECTION AND WHICH HAS BEEN OR WILL BE
DELIVERED FOR REPURCHASE BY THE COMPANY.

THE TRUSTEE (OR OTHER PAYING AGENT APPOINTED BY THE COMPANY) SHALL PROMPTLY
NOTIFY THE COMPANY OF THE RECEIPT BY IT OF ANY CHANGE OF CONTROL REPURCHASE
ELECTION OR WRITTEN NOTICE OF WITHDRAWAL THEREOF.

(F) THE COMPANY WILL COMPLY WITH THE PROVISIONS OF RULE 13E-4 AND ANY OTHER
TENDER OFFER RULES UNDER THE EXCHANGE ACT TO THE EXTENT THEN APPLICABLE IN
CONNECTION WITH THE REPURCHASE RIGHTS OF THE HOLDERS OF SECURITIES IN THE EVENT
OF A CHANGE OF CONTROL.  IF THEN REQUIRED BY APPLICABLE LAW, THE COMPANY WILL
FILE A SCHEDULE TO OR ANY OTHER SCHEDULE REQUIRED IN CONNECTION WITH SUCH
REPURCHASE.




ARTICAL FOUR



COVENANTS


SECTION 4.01. PAYMENT OF SECURITIES

.  THE COMPANY SHALL PAY THE PRINCIPAL OF AND INTEREST ON THE SECURITIES ON THE
DATES AND IN THE MANNER PROVIDED IN THE SECURITIES AND THIS INDENTURE. 
PRINCIPAL AND INTEREST SHALL BE CONSIDERED PAID ON THE DATE DUE IF THE PAYING
AGENT HOLDS IN ACCORDANCE WITH THIS INDENTURE ON THAT DATE MONEY SUFFICIENT TO
PAY ALL PRINCIPAL AND INTEREST THEN DUE AND THE PAYING AGENT IS NOT PROHIBITED
FROM PAYING SUCH MONEY TO THE HOLDERS ON SUCH DATE PURSUANT TO THE TERMS OF THIS
INDENTURE.

THE COMPANY SHALL PAY INTEREST ON OVERDUE PRINCIPAL AT THE RATE BORNE BY THE
SECURITIES; IT SHALL PAY INTEREST ON OVERDUE INSTALLMENTS OF INTEREST AT THE
SAME RATE TO THE EXTENT LAWFUL.


SECTION 4.02. ISSUANCE OF SENIOR DEBT.

    AT ANY TIME PRIOR TO DECEMBER 19, 2006, THE COMPANY SHALL NOT CREATE, INCUR,
ISSUE, ASSUME, GUARANTEE OR IN ANY MANNER BECOME DIRECTLY OR INDIRECTLY LIABLE,
CONTINGENTLY OR OTHERWISE WITH RESPECT TO (COLLECTIVELY, TO "INCUR"), ANY SENIOR
INDEBTEDNESS OTHER THAN THE PRINCIPAL OF, PREMIUM (IF ANY), AND INTEREST OR
BORROWINGS MADE UNDER THE AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, DATED
AS OF OCTOBER 29, 2004, AMONG THE COMPANY, BANK ONE, NA AND CERTAIN OTHER
PARTIES LISTED THEREIN, INCLUDING ANY AMENDMENT, RENEWAL, EXTENSION, EXPANSION,
INCREASE, REFUNDING, REFINANCING OR REPLACEMENT OF SUCH AGREEMENT, WHETHER WITH
THE SAME OR DIFFERENT LENDERS.


SECTION 4.03. SEC REPORTS

.  WITHIN FIFTEEN (15) DAYS AFTER THE COMPANY FILES WITH THE SEC COPIES OF ITS
ANNUAL REPORTS AND OTHER INFORMATION, DOCUMENTS AND REPORTS (OR COPIES OF SUCH
PORTIONS OF ANY OF THE FOREGOING AS THE SEC MAY BY RULES AND REGULATIONS
PRESCRIBE) WHICH IT IS REQUIRED TO FILE WITH THE SEC PURSUANT TO SECTION 13 OR
15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, THE COMPANY SHALL FILE THE SAME
WITH THE TRUSTEE.  THE COMPANY ALSO SHALL COMPLY WITH THE OTHER PROVISIONS OF
TIA SEC. 314(A).


SECTION 4.04. COMPLIANCE CERTIFICATE

.  THE COMPANY SHALL DELIVER TO THE TRUSTEE WITHIN ONE HUNDRED TWENTY (120) DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY (WHICH ON THE DATE HEREOF IS
MAY 31) AN OFFICERS’ CERTIFICATE STATING WHETHER OR NOT THE SIGNERS KNOW OF ANY
DEFAULT BY THE COMPANY IN PERFORMING ANY OF ITS OBLIGATIONS UNDER THIS
INDENTURE.  IF THEY DO KNOW OF SUCH A DEFAULT, THE CERTIFICATE SHALL DESCRIBE
THE DEFAULT.




ARTICAL FIVE



INTENTIONALLY LEFT BLANK




ARTICAL SIX



DEFAULTS AND REMEDIES


SECTION 6.01. EVENTS OF DEFAULT

.  AN "EVENT OF DEFAULT" OCCURS IF:

(1) THE COMPANY DEFAULTS IN THE PAYMENT OF INTEREST ON ANY SECURITY WHEN THE
SAME BECOMES DUE AND PAYABLE AND THE DEFAULT CONTINUES FOR A PERIOD OF THIRTY
(30) DAYS WHETHER OR NOT SUCH PAYMENT SHALL BE PROHIBITED BY THE PROVISIONS OF
ARTICLE ELEVEN;

(2) THE COMPANY DEFAULTS IN THE PAYMENT OF PRINCIPAL OF ANY SECURITY WHEN THE
SAME BECOMES DUE AND PAYABLE AT MATURITY, UPON REDEMPTION OR REPURCHASE, IN EACH
CASE PURSUANT TO ARTICLE THREE, BY AN ACCELERATION OR OTHERWISE WHETHER OR NOT
SUCH PAYMENT SHALL BE PROHIBITED BY THE PROVISIONS OF ARTICLE ELEVEN;

(3) THE COMPANY FAILS TO CONVERT THE SECURITIES INTO COMMON STOCK UPON THE
EXERCISE OF A HOLDER’S RIGHTS PURSUANT TO ARTICLE TEN, UNLESS SUCH FAILURE IS
CURED WITHIN FIVE (5) DAYS AFTER WRITTEN NOTICE OF DEFAULT IS GIVEN TO THE
COMPANY BY THE TRUSTEE OR THE HOLDER OF SUCH SECURITY;

(4) THE COMPANY FAILS TO REPURCHASE THE SECURITIES AT THE OPTION OF A HOLDER
UPON A CHANGE OF CONTROL PURSUANT TO SECTION 3.07;

(5) THE COMPANY FAILS TO PROVIDE NOTICE OF THE OCCURRENCE OF A CHANGE OF CONTROL
ON A TIMELY BASIS AS REQUIRED BY SECTION 3.07;

(6) THE COMPANY FAILS TO REDEEM THE SECURITIES AFTER IT HAS EXERCISED ITS OPTION
TO REDEEM;

(7) THE COMPANY FAILS TO COMPLY WITH ANY OF ITS OTHER AGREEMENTS IN THE
SECURITIES OR THIS INDENTURE AND THE DEFAULT CONTINUES FOR THE PERIOD AND AFTER
THE NOTICE SPECIFIED BELOW;

(8) THE HAPPENING OF AN EVENT OF DEFAULT AS DEFINED IN ANY MORTGAGE, INDENTURE
OR INSTRUMENT UNDER WHICH THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED
OR EVIDENCED ANY INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY, WHETHER SUCH
INDEBTEDNESS NOW EXISTS OR SHALL HEREAFTER BE CREATED, WHICH EVENT OF DEFAULT
SHALL HAVE CAUSED IN ANY ONE CASE OR IN THE AGGREGATE IN EXCESS OF TEN MILLION
DOLLARS ($10,000,000) AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS TO BECOME
DUE AND PAYABLE PRIOR TO THE DATE ON WHICH IT WOULD OTHERWISE HAVE BECOME DUE
AND PAYABLE, WITHOUT SUCH ACCELERATION BEING RESCINDED, ANNULLED OR OTHERWISE
CURED WITHIN THE PERIOD AND AFTER THE NOTICE SPECIFIED BELOW;

(9) THE COMPANY OR ANY SUBSIDIARY PURSUANT TO OR WITHIN THE MEANING OF ANY
BANKRUPTCY LAW:

(A) COMMENCES A VOLUNTARY CASE,

(B) CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN AN INVOLUNTARY
CASE,

(C) CONSENTS TO THE APPOINTMENT OF A RECEIVER OF IT OR FOR ALL OR SUBSTANTIALLY
ALL OF ITS PROPERTY, OR

(D) MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR

(10) A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER ANY
BANKRUPTCY LAW THAT:

(E) IS FOR RELIEF AGAINST THE COMPANY OR ANY SUBSIDIARY IN AN INVOLUNTARY CASE,

(F) APPOINTS A RECEIVER OF THE COMPANY OR ANY SUBSIDIARY OR FOR ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY, OR

(G) ORDERS THE LIQUIDATION OF THE COMPANY OR ANY SUBSIDIARY, AND THE ORDER OR
DECREE REMAINS UNSTAYED AND IN EFFECT FOR NINETY (90) DAYS.

THE TERM "BANKRUPTCY LAW" MEANS TITLE 11, U.S. CODE OR ANY SIMILAR FEDERAL OR
STATE LAW FOR THE RELIEF OF DEBTORS.  THE TERM "RECEIVER" MEANS ANY RECEIVER,
TRUSTEE, ASSIGNEE, LIQUIDATOR OR SIMILAR OFFICIAL UNDER ANY BANKRUPTCY LAW.

A DEFAULT UNDER CLAUSE (7) OR (8) IS NOT AN EVENT OF DEFAULT UNTIL THE TRUSTEE
OR THE HOLDERS OF AT LEAST 25% IN PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES
NOTIFY THE COMPANY OF THE DEFAULT AND THE COMPANY DOES NOT CURE THE DEFAULT
WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE NOTICE.  THE NOTICE MUST SPECIFY
THE DEFAULT, DEMAND THAT IT BE REMEDIED AND STATE THAT THE NOTICE IS A "NOTICE
OF DEFAULT".  IF THE HOLDERS OF 25% IN PRINCIPAL AMOUNT OF THE OUTSTANDING
SECURITIES REQUEST THE TRUSTEE TO GIVE SUCH NOTICE ON THEIR BEHALF, THE TRUSTEE
SHALL DO SO.


SECTION 6.02. ACCELERATION

.  IF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT SPECIFIED IN SECTION
6.01(9) OR 6.01(10)), OCCURS AND IS CONTINUING, UNLESS THE PRINCIPAL OF ALL OF
THE SECURITIES SHALL HAVE ALREADY BECOME DUE AND PAYABLE, THE TRUSTEE BY NOTICE
TO THE COMPANY, OR THE HOLDERS OF AT LEAST 25% IN PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES BY NOTICE TO THE COMPANY AND THE TRUSTEE, MAY DECLARE THE
PRINCIPAL OF AND ALL ACCRUED INTEREST ON ALL THE SECURITIES TO BE DUE AND
PAYABLE IMMEDIATELY.  UPON SUCH DECLARATION SUCH PRINCIPAL AND INTEREST SHALL BE
DUE AND PAYABLE IMMEDIATELY.   IF AN EVENT OF DEFAULT SPECIFIED IN SECTION
6.01(9) OR 6.01(10) OCCURS, THE PRINCIPAL OF ALL THE SECURITIES AND THE INTEREST
ACCRUED THEREON SHALL BE IMMEDIATELY AND AUTOMATICALLY DUE AND PAYABLE WITHOUT
NECESSITY OF FURTHER ACTION.  THIS PROVISION, HOWEVER, IS SUBJECT TO THE
CONDITIONS THAT IF, AT ANY TIME AFTER THE PRINCIPAL OF THE SECURITIES SHALL HAVE
BEEN SO DECLARED DUE AND PAYABLE, AND BEFORE ANY JUDGMENT OR DECREE FOR THE
PAYMENT OF THE MONIES DUE SHALL HAVE BEEN OBTAINED OR ENTERED AS HEREINAFTER
PROVIDED, THE COMPANY SHALL PAY OR SHALL DEPOSIT WITH THE TRUSTEE A SUM
SUFFICIENT TO PAY ALL MATURED INSTALLMENTS OF INTEREST UPON ALL SECURITIES AND
THE PRINCIPAL OF ANY AND ALL SECURITIES WHICH SHALL HAVE BECOME DUE OTHERWISE
THAN BY ACCELERATION (WITH INTEREST ON OVERDUE INSTALLMENTS OF INTEREST TO THE
EXTENT THAT PAYMENT OF SUCH INTEREST IS ENFORCEABLE UNDER APPLICABLE LAW AND ON
SUCH PRINCIPAL AT THE RATE BORNE BY THE SECURITIES, TO THE DATE OF SUCH PAYMENT
OR DEPOSIT) AND AMOUNTS DUE TO THE TRUSTEE PURSUANT TO SECTION 7.07, AND IF ANY
AND ALL DEFAULTS UNDER THIS INDENTURE, OTHER THAN THENONPAYMENT OF PRINCIPAL OF
AND ACCRUED INTEREST ON SECURITIES WHICH SHALL HAVE BECOME DUE BY ACCELERATION,
SHALLHAVE BEEN CURED OR WAIVED PURSUANT TO SECTION 6.04, THEN AND IN EVERY CASE
THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING
SECURITIES, BY WRITTEN NOTICE TO THE COMPANY AND TO THE TRUSTEE, MAY WAIVE ALL
DEFAULT OR EVENTS OF DEFAULT AND RESCIND AND ANNUL SUCH DECLARATION AND ITS
CONSEQUENCES; BUT NO SUCH WAIVER OR RESCISSION AND ANNULMENT SHALL EXTEND TO OR
SHALL AFFECT ANY SUBSEQUENT DEFAULT OR EVENT OF DEFAULT, OR SHALL IMPAIR ANY
RIGHT CONSEQUENT THEREON.  THE COMPANY SHALL NOTIFY IN WRITING A RESPONSIBLE
OFFICER OF THE TRUSTEE, PROMPTLY UPON BECOME AWARE THEREOF, OF ANY EVENT OF
DEFAULT.

IN CASE THE TRUSTEE SHALL HAVE PROCEEDED TO ENFORCE ANY RIGHT UNDER THIS
INDENTURE AND SUCH PROCEEDINGS SHALL HAVE BEEN DISCONTINUED OR ABANDONED BECAUSE
OF SUCH WAIVER OR RESCISSION AND ANNULMENT OR FOR ANY OTHER REASON OR SHALL HAVE
BEEN DETERMINED ADVERSELY TO THE TRUSTEE, THEN AND IN EVERY SUCH CASE THE
COMPANY, THE HOLDERS OF SECURITIES, AND THE TRUSTEE SHALL BE RESTORED
RESPECTIVELY TO THEIR SEVERAL POSITIONS AND RIGHTS HEREUNDER, AND ALL RIGHTS,
REMEDIES AND POWERS OF THE COMPANY, THE HOLDERS OF SECURITIES, AND THE TRUSTEE
SHALL CONTINUE AS THOUGH NO SUCH PROCEEDING HAD BEEN TAKEN.


SECTION 6.03. OTHER REMEDIES

.  IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING, THE TRUSTEE MAY PURSUE ANY
AVAILABLE REMEDY BY PROCEEDING AT LAW OR IN EQUITY TO COLLECT THE PAYMENT OF
PRINCIPAL OF OR INTEREST ON THE SECURITIES OR TO ENFORCE THE PERFORMANCE OF ANY
PROVISION OF THE SECURITIES OR THIS INDENTURE.

THE TRUSTEE MAY MAINTAIN A PROCEEDING EVEN IF IT DOES NOT POSSESS ANY OF THE
SECURITIES OR DOES NOT PRODUCE ANY OF THEM IN THE PROCEEDING.  A DELAY OR
OMISSION BY THE TRUSTEE OR ANY SECURITYHOLDER IN EXERCISING ANY RIGHT OR REMEDY
ACCRUING UPON AN EVENT OF DEFAULT SHALL NOT IMPAIR THE RIGHT OR REMEDY OR
CONSTITUTE A WAIVER OF OR ACQUIESCENCE IN THE EVENT OF DEFAULT.  NO REMEDY IS
EXCLUSIVE OF ANY OTHER REMEDY.  ALL AVAILABLE REMEDIES ARE CUMULATIVE.


SECTION 6.04. WAIVER OF PAST DEFAULTS

.  SUBJECT TO SECTION 9.02, THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES BY NOTICE TO THE TRUSTEE MAY WAIVE A PAST DEFAULT AND ITS
CONSEQUENCES.  WHEN A DEFAULT IS WAIVED, IT IS CURED.


SECTION 6.05. CONTROL BY MAJORITY

.  THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF OUTSTANDING SECURITIES MAY
DIRECT THE TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY
AVAILABLE TO THE TRUSTEE OR EXERCISING ANY TRUST OR POWER CONFERRED ON THE
TRUSTEE; PROVIDED, HOWEVER:

(1) SUCH DIRECTION SHALL NOT BE IN CONFLICT WITH ANY RULE OF LAW OR WITH THIS
INDENTURE,

(2) THE TRUSTEE SHALL NOT DETERMINE THAT THE ACTION SO DIRECTED WOULD BE
UNJUSTLY PREJUDICIAL TO THE RIGHTS OF ANY HOLDER NOT TAKING PART IN SUCH
DIRECTION, AND

(3) THE TRUSTEE SHALL HAVE THE RIGHT TO DECLINE TO FOLLOW ANY SUCH DIRECTION IF
THE TRUSTEE, BEING ADVISED BY COUNSEL, DETERMINES THAT THE ACTION SO DIRECTED
MAY NOT LAWFULLY BE TAKEN OR IF THE TRUSTEE IN GOOD FAITH SHALL, BY A
RESPONSIBLE OFFICER, DETERMINE THAT THE PROCEEDINGS SO DIRECTED WOULD INVOLVE IT
IN PERSONAL LIABILITY OR BE UNDULY PREJUDICIAL TO THE HOLDERS NOT TAKING PART IN
SUCH DIRECTION, AND

(4) THE TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY THE TRUSTEE WHICH IS
NOT INCONSISTENT WITH SUCH DIRECTION.


SECTION 6.06. LIMITATION ON SUITS

.  A SECURITYHOLDER MAY NOT PURSUE ANY REMEDY WITH RESPECT TO THIS INDENTURE OR
THE SECURITIES UNLESS:

(1) THE HOLDER GIVES TO THE TRUSTEE WRITTEN NOTICE OF CONTINUING EVENT OF
DEFAULT;

(2) THE HOLDERS OF AT LEAST 25% IN PRINCIPAL AMOUNT OF THE OUTSTANDING
SECURITIES MAKE A WRITTEN REQUEST TO THE TRUSTEE TO PURSUE THE REMEDY;

(3) SUCH HOLDER OR HOLDERS OFFER TO THE TRUSTEE INDEMNITY SATISFACTORY TO THE
TRUSTEE AGAINST ANY LOSS, LIABILITY OR EXPENSE;

(4) THE TRUSTEE DOES NOT COMPLY WITH THE REQUEST WITHIN 60 DAYS AFTER RECEIPT OF
THE REQUEST AND THE OFFER OF INDEMNITY; AND

(5) DURING SUCH SIXTY (60) DAY PERIOD THE HOLDERS OF A MAJORITY IN PRINCIPAL
AMOUNT OF THE SECURITIES DO NOT GIVE THE TRUSTEE A DIRECTION INCONSISTENT WITH
SUCH REQUEST.

A SECURITYHOLDER MAY NOT USE THIS INDENTURE TO PREJUDICE THE RIGHTS OF ANOTHER
SECURITYHOLDER OR TO OBTAIN A PREFERENCE OR PRIORITY OVER ANOTHER
SECURITYHOLDER.


SECTION 6.07. RIGHTS OF HOLDERS TO RECEIVE PAYMENT

.  SUBJECT TO ARTICLE ELEVEN AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS
INDENTURE, THE RIGHT OF ANY HOLDER OF A SECURITY TO RECEIVE PAYMENT OF PRINCIPAL
OF, PREMIUM, IF ANY, AND INTEREST ON THE SECURITY, ON OR AFTER THE RESPECTIVE
DUE DATES EXPRESSED IN THE SECURITY, OR TO BRING SUIT FOR THE ENFORCEMENT OF ANY
SUCH PAYMENT ON OR AFTER SUCH RESPECTIVE DATES, SHALL NOT BE IMPAIRED OR
AFFECTED WITHOUT THE CONSENT OF THE HOLDER.


SECTION 6.08. COLLECTION SUIT BY TRUSTEE

.  IF AN EVENT OF DEFAULT IN PAYMENT OF INTEREST OR PRINCIPAL SPECIFIED IN
SECTION 6.01(1) OR (2) OCCURS AND IS CONTINUING, THE TRUSTEE MAY RECOVER
JUDGMENT IN ITS OWN NAME AND AS TRUSTEE OF AN EXPRESS TRUST AGAINST THE COMPANY
FOR THE WHOLE AMOUNT OF PRINCIPAL AND INTEREST REMAINING UNPAID.


SECTION 6.09. TRUSTEE MAY FILE PROOFS OF CLAIM

.  THE TRUSTEE MAY FILE SUCH PROOFS OF CLAIM AND OTHER PAPERS OR DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE TRUSTEE AND THE
SECURITYHOLDERS ALLOWED IN ANY JUDICIAL PROCEEDINGS RELATIVE TO THE COMPANY, ITS
CREDITORS OR ITS PROPERTY.  NOTHING HEREIN CONTAINED SHALL BE DEEMED TO
AUTHORIZE THE TRUSTEE TO AUTHORIZE OR CONSENT TO OR ACCEPT OR ADOPT ON BEHALF OF
ANY SECURITYHOLDER ANY PLAN OF REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR
COMPOSITION AFFECTING THE SECURITIES OR THE RIGHTS OF ANY HOLDER THEREOF, OR TO
AUTHORIZE THE TRUSTEE TO VOTE IN RESPECT OF THE CLAIM OF ANY SECURITYHOLDER IN
ANY SUCH PROCEEDINGS.


SECTION 6.10. PRIORITIES

.  IF THE TRUSTEE COLLECTS ANY MONEY PURSUANT TO THIS ARTICLE, IT SHALL PAY OUT
THE MONEY IN THE FOLLOWING ORDER:

FIRST: TO THE TRUSTEE FOR AMOUNTS DUE UNDER SECTION 7.07;

SECOND: TO HOLDERS OF SENIOR INDEBTEDNESS TO THE EXTENT REQUIRED BY ARTICLE
ELEVEN;

THIRD: TO SECURITYHOLDERS FOR AMOUNTS DUE AND UNPAID ON THE SECURITIES FOR
PRINCIPAL AND INTEREST, RATABLY, WITHOUT PREFERENCE OR PRIORITY OF ANY KIND,
ACCORDING TO THE AMOUNTS DUE AND PAYABLE ON THE SECURITIES FOR PRINCIPAL AND
INTEREST, RESPECTIVELY; AND

FOURTH: TO THE COMPANY.

THE TRUSTEE MAY FIX A RECORD DATE AND PAYMENT DATE FOR ANY PAYMENT TO
SECURITYHOLDERS PURSUANT TO THIS SECTION 6.10.


SECTION 6.11. UNDERTAKING FOR COSTS

.  IN ANY SUIT FOR THE ENFORCEMENT OF ANY RIGHT OR REMEDY UNDER THIS INDENTURE
OR IN ANY SUIT AGAINST THE TRUSTEE FOR ANY ACTION TAKEN OR OMITTED BY IT AS
TRUSTEE, A COURT IN ITS DISCRETION MAY REQUIRE THE FILING BY ANY PARTY LITIGANT
IN THE SUIT OF AN UNDERTAKING TO PAY THE COSTS OF THE SUIT, AND THE COURT IN ITS
DISCRETION MAY ASSESS REASONABLE COSTS, INCLUDING REASONABLE ATTORNEYS’ FEES,
AGAINST PARTY LITIGANT IN THE SUIT, HAVING DUE REGARD TO THE MERITS AND GOOD
FAITH OF THE CLAIMS OR DEFENSES MADE BY THE PARTY LITIGANT.   THIS SECTION 6.11
DOES NOT APPLY TO A SUIT BY THE TRUSTEE, A SUIT BY A HOLDER PURSUANT TO SECTION
6.07 OR A SUIT BY HOLDERS OF MORE THAN 10% IN PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES.


SECTION 6.12. ACTIONS OF A HOLDER

.  FOR THE PURPOSE OF PROVIDING ANY CONSENT, WAIVER OR INSTRUCTION TO THE
COMPANY OR THE TRUSTEE, A "HOLDER" OR "SECURITYHOLDER" SHALL INCLUDE A PERSON
WHO PROVIDES TO THE COMPANY OR THE TRUSTEE, AS THE CASE MAY BE, AN AFFIDAVIT OF
BENEFICIAL OWNERSHIP OF A SECURITY TOGETHER WITH A SATISFACTORY INDEMNITY
AGAINST ANY LOSS, LIABILITY OR EXPENSE TO SUCH PARTY TO THE EXTENT THAT IT ACTS
UPON SUCH AFFIDAVIT OF BENEFICIAL OWNERSHIP (INCLUDING ANY CONSENT, WAIVER OR
INSTRUCTIONS GIVEN BY A PERSON PROVIDING SUCH AFFIDAVIT AND INDEMNITY).




ARTICLE SEVEN



TRUSTEE


SECTION 7.01. DUTIES OF TRUSTEE.

(A)IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE TRUSTEE SHALL
EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS INDENTURE AND USE
THE SAME DEGREE OF CARE AND SKILL IN THEIR EXERCISE AS A PRUDENT PERSON WOULD
EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS OR HER OWN
AFFAIRS.

(B)EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:

(I)THE TRUSTEE NEED PERFORM ONLY THOSE DUTIES THAT ARE SPECIFICALLY SET FORTH IN
THIS INDENTURE AND NO OTHERS.

(II)IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY CONCLUSIVELY RELY,
AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE OPINIONS EXPRESSED
THEREIN, UPON CERTIFICATES OR OPINIONS FURNISHED TO THE TRUSTEE AND CONFORMING
TO THE REQUIREMENTS OF THIS INDENTURE.  THE TRUSTEE, HOWEVER, SHALL EXAMINE THE
CERTIFICATES AND OPINIONS SUBMITTED IN ACCORDANCE WITH SECTION 12.04 TO
DETERMINE WHETHER OR NOT THEY CONFORM TO THE REQUIREMENTS OF THIS INDENTURE.

(C)THE TRUSTEE MAY NOT BE RELIEVED FROM LIABILITY FOR ITS OWN NEGLIGENT ACTION,
ITS OWN NEGLIGENT FAILURE TO ACT OR ITS OWN WILLFUL MISCONDUCT, EXCEPT THAT:

(I)THIS PARAGRAPH DOES NOT LIMIT THE EFFECT OF PARAGRAPH (B) OF THIS SECTION
7.01.

(II)THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN GOOD FAITH
BY A RESPONSIBLE OFFICER, UNLESS IT IS PROVED THAT THE TRUSTEE WAS NEGLIGENT IN
ASCERTAINING THE PERTINENT FACTS.

(III)THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION IT TAKES OR
OMITS TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A DIRECTION RECEIVED BY IT
PURSUANT TO SECTION 6.05.

(D)EVERY PROVISION OF THIS INDENTURE THAT IN ANY WAY RELATES TO THE TRUSTEE IS
SUBJECT TO PARAGRAPHS (A), (B) AND(C) OF THIS SECTION 7.01.

(E)THE TRUSTEE MAY REFUSE TO PERFORM ANY DUTY OR EXERCISE ANY RIGHT OR POWER
UNLESS IT RECEIVES INDEMNITY SATISFACTORY TO IT AGAINST ANY LOSS, LIABILITY OR
EXPENSE.

(F)THE TRUSTEE SHALL NOT BE LIABLE FOR INTEREST ON ANY MONEY RECEIVED BY IT
EXCEPT AS THE TRUSTEE MAY AGREE WITH THE COMPANY.

(G)MONEY HELD IN TRUST BY THE TRUSTEE NEED NOT BE SEGREGATED FROM OTHER FUNDS
EXCEPT TO THE EXTENT REQUIRED BY LAW.


SECTION 7.02. RIGHTS OF TRUSTEE

(A) THE TRUSTEE MAY RELY ON ANY DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO
HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PERSON.  THE TRUSTEE NEED NOT
INVESTIGATE ANY FACT OR MATTER STATED IN THE DOCUMENT.

(B) BEFORE THE TRUSTEE ACTS OR REFRAINS FROM ACTING, IT MAY REQUIRE AN OFFICERS’
CERTIFICATE OR AN OPINION OF COUNSEL.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN RELIANCE ON THE CERTIFICATE OR
OPINION.

(C) THE TRUSTEE MAY ACT THROUGH AGENTS AND SHALL NOT BE RESPONSIBLE FOR THE
MISCONDUCT OR NEGLIGENCE OF ANY AGENT APPOINTED WITH DUE CARE.

(D) THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN
GOOD FAITH WHICH IT BELIEVES TO BE AUTHORIZED OR WITHIN ITS RIGHTS OR POWERS.


SECTION 7.03. INDIVIDUAL RIGHTS OF TRUSTEE

.  THE TRUSTEE IN ITS INDIVIDUAL OR ANY OTHER CAPACITY MAY BECOME THE OWNER OR
PLEDGEE OF SECURITIES AND MAY OTHERWISE DEAL WITH THE COMPANY OR ITS AFFILIATES
WITH THE SAME RIGHTS IT WOULD HAVE IF IT WERE NOT TRUSTEE.  ANY AGENT MAY DO THE
SAME WITH LIKE RIGHTS.  THE TRUSTEE, HOWEVER, MUST COMPLY WITH SECTIONS 7.10 AND
7.11.


SECTION 7.04. TRUSTEE’S DISCLAIMER

.  THE TRUSTEE MAKES NO REPRESENTATION AS TO THE VALIDITY OR ADEQUACY OF THIS
INDENTURE OR THE SECURITIES; IT SHALL NOT BE ACCOUNTABLE FOR THE COMPANY’S USE
OF THE PROCEEDS FROM THE SECURITIES; AND IT SHALL NOT BE RESPONSIBLE FOR ANY
STATEMENT IN THE SECURITIES OTHER THAN ITS CERTIFICATE OF AUTHENTICATION.


SECTION 7.05. NOTICE OF DEFAULTS

.  IF A DEFAULT OCCURS AND IS CONTINUING AND IF IT IS KNOWN TO THE TRUSTEE, THE
TRUSTEE SHALL MAIL TO EACH SECURITYHOLDER NOTICE OF THE DEFAULT WITHIN NINETY
(90) DAYS AFTER IT OCCURS.  EXCEPT IN THE CASE OF A DEFAULT IN PAYMENT OF
PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON ANY SECURITY, THE TRUSTEE MAY
WITHHOLD THE NOTICE IF AND SO LONG AS THE BOARD OF DIRECTORS OF THE TRUSTEE, THE
EXECUTIVE OR ANY TRUST COMMITTEE OF SUCH BOARD AND/OR RESPONSIBLE OFFICERS OF
THE TRUSTEE IN GOOD FAITH DETERMINE(S) THAT WITHHOLDING THE NOTICE IS IN THE
INTERESTS OF SECURITYHOLDERS.


SECTION 7.06. REPORTS BY TRUSTEE TO HOLDERS

.  WITHIN SIXTY (60) DAYS AFTER EACH MAY 15 BEGINNING WITH MAY 15, 2005, THE
TRUSTEE SHALL MAIL TO EACH SECURITYHOLDER A BRIEF REPORT DATED AS OF SUCH MAY 15
THAT COMPLIES WITH TIA SEC. 313(A).  THE TRUSTEE ALSO SHALL COMPLY WITH TIA SEC.
313(B)(2) AND TIA SEC. 313(D).

A COPY OF EACH REPORT AT THE TIME OF ITS MAILING TO SECURITYHOLDERS SHALL BE
FILED BY THE COMPANY WITH THE SEC AND EACH STOCK EXCHANGE ON WHICH THE
SECURITIES ARE LISTED.  THE COMPANY SHALL NOTIFY THE TRUSTEE WHEN THE SECURITIES
ARE LISTED ON ANY STOCK EXCHANGE.


SECTION 7.07. COMPENSATION AND INDEMNITY

.  THE COMPANY SHALL PAY TO THE TRUSTEE FROM TIME TO TIME REASONABLE
COMPENSATION FOR ITS SERVICES.  THE TRUSTEE’S COMPENSATION HEREUNDER SHALL NOT
BE LIMITED BY ANY LAW ON COMPENSATION RELATING TO THE TRUSTEE OF AN EXPRESS
TRUST.  THE COMPANY SHALL REIMBURSE THE TRUSTEE UPON REQUEST FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY IT.  SUCH EXPENSES SHALL INCLUDE THE
REASONABLE COMPENSATION AND EXPENSES OF THE TRUSTEE’S AGENTS AND COUNSEL.  THE
COMPANY SHALL INDEMNIFY THE TRUSTEE AGAINST ANY LOSS OR LIABILITY INCURRED BY IT
IN CONNECTION WITH THE ADMINISTRATION OF THIS TRUST AND ITS DUTIES HEREUNDER. 
THE TRUSTEE SHALL NOTIFY THE COMPANY PROMPTLY OF ANY CLAIM FOR WHICH IT MAY SEEK
INDEMNITY.  THE COMPANY NEED NOT REIMBURSE ANY EXPENSE OR INDEMNIFY AGAINST ANY
LOSS OR LIABILITY INCURRED BY THE TRUSTEE THROUGH THE TRUSTEE’S OWN NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH.

TO SECURE THE COMPANY’S PAYMENT OBLIGATIONS IN THIS SECTION, THE TRUSTEE SHALL
HAVE A LIEN PRIOR TO THE SECURITIES ON ALL MONEY OR PROPERTY HELD OR COLLECTED
BY THE TRUSTEE, EXCEPT THAT HELD IN TRUST TO PAY PRINCIPAL OF OR INTEREST ON
PARTICULAR SECURITIES.

WHEN THE TRUSTEE INCURS EXPENSES OR RENDERS SERVICES AFTER AN EVENT OF DEFAULT
SPECIFIED IN SECTIONS 6.01(9) OR (10) OCCURS, THE EXPENSES AND THE COMPENSATION
FOR THE SERVICES ARE INTENDED TO CONSTITUTE EXPENSES OF ADMINISTRATION UNDER ANY
BANKRUPTCY LAW.


SECTION 7.08. REPLACEMENT OF TRUSTEE

.  A RESIGNATION OR REMOVAL OF THE TRUSTEE AND THE APPOINTMENT OF A SUCCESSOR
TRUSTEE SHALL BECOME EFFECTIVE ONLY UPON THE SUCCESSOR TRUSTEE’S ACCEPTANCE OF
APPOINTMENT AS PROVIDED IN THIS SECTION 7.08.  THE TRUSTEE MAY RESIGN BY SO
NOTIFYING THE COMPANY.  THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES MAY REMOVE THE TRUSTEE BY SO NOTIFYING THE TRUSTEE AND
THE COMPANY AND MAY APPOINT A SUCCESSOR TRUSTEE WITH THE COMPANY’S CONSENT.  THE
COMPANY MAY REMOVE THE TRUSTEE IF:

THE TRUSTEE FAILS TO COMPLY WITH SECTION 7.10;

THE TRUSTEE IS ADJUDGED BANKRUPT OR INSOLVENT;

A RECEIVER OR OTHER PUBLIC OFFICER TAKES CHARGE OF THE TRUSTEE OR ITS PROPERTY;
OR

THE TRUSTEE BECOMES INCAPABLE OF ACTING.

IF THE TRUSTEE RESIGNS OR IS REMOVED OR IF A VACANCY EXISTS IN THE OFFICE OF
TRUSTEE FOR ANY REASON, THE COMPANY SHALL PROMPTLY APPOINT A SUCCESSOR TRUSTEE.

A SUCCESSOR TRUSTEE SHALL DELIVER A WRITTEN ACCEPTANCE OF ITS APPOINTMENT TO THE
RETIRING TRUSTEE AND TO THE COMPANY.  IMMEDIATELY AFTER THAT, THE RETIRING
TRUSTEE SHALL TRANSFER ALL PROPERTY HELD BY IT AS TRUSTEE TO THE SUCCESSOR
TRUSTEE (SUBJECT TO THE LIEN PROVIDED FOR IN SECTION 7.07), THE RESIGNATION OR
REMOVAL OF THE RETIRING TRUSTEE SHALL BECOME EFFECTIVE, AND THE SUCCESSOR
TRUSTEE SHALL HAVE ALL THE RIGHTS, POWERS AND DUTIES OF THE TRUSTEE UNDER THIS
INDENTURE.  A SUCCESSOR TRUSTEE SHALL MAIL NOTICE OF ITS SUCCESSION TO EACH
SECURITYHOLDER.

IF A SUCCESSOR TRUSTEE DOES NOT TAKE OFFICE WITHIN SIXTY (60) DAYS AFTER THE
RETIRING TRUSTEE RESIGNS OR IS REMOVED, THE RETIRING TRUSTEE, THE COMPANY OR THE
HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES MAY
PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR
TRUSTEE.

IF THE TRUSTEE FAILS TO COMPLY WITH SECTION 7.10, ANY SECURITYHOLDER MAY
PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE REMOVAL OF THE TRUSTEE AND
THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


SECTION 7.09. SUCCESSOR TRUSTEE BY MERGER, ETC.

  IF THE TRUSTEE CONSOLIDATES WITH, MERGES OR CONVERTS INTO OR TRANSFERS ALL OR
SUBSTANTIALLY ALL OF ITS CORPORATE TRUST BUSINESS TO, ANOTHER CORPORATION, THE
SUCCESSOR CORPORATION WITHOUT ANY FURTHER ACT SHALL BE THE SUCCESSOR TRUSTEE.


SECTION 7.10. ELIGIBILITY; DISQUALIFICATION

.  THIS INDENTURE SHALL ALWAYS HAVE A TRUSTEE WHO SATISFIES THE REQUIREMENTS OF
TIA SEC. 310(A)(1) AND (2).  THE TRUSTEE SHALL HAVE A COMBINED CAPITAL AND
SURPLUS OF AT LEAST $50,000,000 AS SET FORTH IN ITS MOST RECENT PUBLISHED ANNUAL
REPORT OF CONDITION.  THE TRUSTEE SHALL COMPLY WITH TIA SEC. 310(B), INCLUDING
THE OPTIONAL PROVISION PERMITTED BY THE SECOND SENTENCE OF TIA SEC. 310(B)(9).


SECTION 7.11. PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY

.  THE TRUSTEE SHALL COMPLY WITH TIA SEC. 311(A) AND (B), EXCLUDING ANY CREDITOR
RELATIONSHIP ARISING AS PROVIDED IN TIA SEC. 311(B).  A TRUSTEE WHO HAS RESIGNED
OR BEEN REMOVED SHALL BE SUBJECT TO TIA SEC. 311(A) TO THE EXTENT INDICATED.




ARTICAL EIGHT



DISCHARGE OF INDENTURE


SECTION 8.01. TERMINATION OF COMPANY’S OBLIGATIONS

.  THE COMPANY MAY TERMINATE ALL OF ITS OBLIGATIONS UNDER THE SECURITIES AND
THIS INDENTURE IF ALL SECURITIES PREVIOUSLY AUTHENTICATED AND DELIVERED (OTHER
THAN DESTROYED, LOST OR STOLEN SECURITIES WHICH HAVE BEEN REPLACED OR PAID) HAVE
BEEN DELIVERED TO THE TRUSTEE FOR CANCELLATION OR IF:

(1) THE SECURITIES MATURE WITHIN SIX (6) MONTHS OR ALL OF THEM ARE TO BE CALLED
FOR REDEMPTION WITHIN SIX (6) MONTHS UNDER ARRANGEMENTS SATISFACTORY TO THE
TRUSTEE OR GIVING THE NOTICE OF REDEMPTION; AND

(2) THE COMPANY IRREVOCABLY DEPOSITS IN TRUST WITH THE TRUSTEE MONEY SUFFICIENT
TO PAY PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE OUTSTANDING SECURITIES
TO MATURITY OR REDEMPTION, AS THE CASE MAY BE.  THE COMPANY MAY MAKE THE DEPOSIT
ONLY IF ARTICLE ELEVEN PERMITS IT.  IMMEDIATELY AFTER MAKING THE DEPOSIT, THE
COMPANY SHALL GIVE NOTICE OF SUCH EVENT AND THE PROPOSED DATE OF PAYMENT TO EACH
SECURITYHOLDER.

THE COMPANY’S OBLIGATIONS IN PARAGRAPH 12 OF THE SECURITIES AND IN SECTIONS
2.04, 2.05, 2.06, 2.07, 2.08, 4.01, 7.07 AND 7.08 AND IN ARTICLE TEN, HOWEVER,
SHALL SURVIVE UNTIL THE SECURITIES ARE NO LONGER OUTSTANDING.  THEREAFTER, THE
COMPANY’S OBLIGATIONS IN SUCH PARAGRAPH 12 AND IN SECTION 7.07 SHALL SURVIVE.

AFTER A DEPOSIT, THE TRUSTEE UPON REQUEST SHALL ACKNOWLEDGE IN WRITING THE
DISCHARGE OF THE COMPANY’S OBLIGATIONS UNDER THE SECURITIES AND THIS INDENTURE
EXCEPT FOR THOSE SURVIVING OBLIGATIONS SPECIFIED ABOVE.


SECTION 8.02. APPLICATION OF TRUST MONEY

.  THE TRUSTEE SHALL HOLD IN TRUST MONEY DEPOSITED WITH IT PURSUANT TO SECTION
8.01.  IT SHALL APPLY THE DEPOSITED MONEY THROUGH THE PAYING AGENT AND IN
ACCORDANCE WITH THIS INDENTURE TO THE PAYMENT OF PRINCIPAL OF AND INTEREST ON
THE SECURITIES.  MONEY SO HELD IN TRUST IS NOT SUBJECT TO THE SUBORDINATION
PROVISIONS OF ARTICLE ELEVEN.


SECTION 8.03. REPAYMENT TO COMPANY

.  THE TRUSTEE AND THE PAYING AGENT SHALL PROMPTLY PAY TO THE COMPANY UPON
REQUEST ANY EXCESS MONEY OR SECURITIES HELD BY THEM AT ANY TIME.  THE TRUSTEE
AND THE PAYING AGENT SHALL PAY TO THE COMPANY UPON REQUEST ANY MONEY HELD BY
THEM FOR THE PAYMENT OF PRINCIPAL OR INTEREST THAT REMAINS UNCLAIMED FOR TWO
YEARS.  AFTER PAYMENT TO THE COMPANY, SECURITYHOLDERS ENTITLED TO THE MONEY MUST
LOOK TO THE COMPANY FOR PAYMENT AS GENERAL CREDITORS UNLESS APPLICABLE ABANDONED
PROPERTY LAW DESIGNATES ANOTHER PERSON.








ARTICAL NINE



AMENDMENTS, SUPPLEMENTS AND WAIVERS


SECTION 9.01. WITHOUT CONSENT OF HOLDERS

.  THE COMPANY WITH THE CONSENT OF THE TRUSTEE MAY AMEND OR SUPPLEMENT THIS
INDENTURE OR THE SECURITIES WITHOUT NOTICE TO OR CONSENT OF ANY SECURITYHOLDERS:

(1) TO CURE ANY AMBIGUITY, OMISSION, DEFECT OR INCONSISTENCY;

(2) TO PROVIDE FOR UNCERTIFICATED SECURITIES IN ADDITION TO CERTIFICATED
SECURITIES;

(3) TO ADD TO THE COVENANTS OF THE COMPANY FOR THE BENEFIT OF THE
SECURITYHOLDERS;

(4) TO SURRENDER ANY RIGHT OR POWER HEREIN CONFERRED UPON THE COMPANY;

(5) TO MAKE PROVISION WITH RESPECT TO CONVERSION RIGHTS OF SECURITYHOLDERS
PURSUANT TO SECTION 10.16 HEREOF;

(6) TO MAKE PROVISION WITH RESPECT TO THE ISSUANCE OF ADDITIONAL SECURITIES
PURSUANT TO SECTION 2.04 HEREOF;

(7) TO REDUCE THE CONVERSION PRICE, SUBJECT TO COMPLIANCE WITH APPLICABLE NASDAQ
MARKETPLACE RULES; PROVIDED, THAT SUCH REDUCTION IN THE CONVERSION PRICE SHALL
NOT ADVERSELY AFFECT THE INTEREST OF THE SECURITYHOLDERS (AFTER TAKING INTO
ACCOUNT TAX AND OTHER CONSEQUENCES OF SUCH REDUCTION) IN ANY MATERIAL RESPECT;

(8) TO COMPLY WITH THE REQUIREMENTS OF THE SEC IN ORDER TO EFFECT OR MAINTAIN
THE QUALIFICATION OF THIS INDENTURE UNDER THE TIA;

(9) TO MAKE ANY CHANGES OR MODIFICATIONS TO THIS INDENTURE NECESSARY OR
APPROPRIATE IN CONNECTION WITH THE REGISTRATION OF ANY SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AS CONTEMPLATED IN THE REGISTRATION RIGHTS
AGREEMENT, PROVIDED THAT SUCH ACTION PURSUANT TO THIS CLAUSE (9) DOES NOT
ADVERSELY AFFECT THE INTERESTS OF THE SECURITYHOLDERS IN ANY MATERIAL RESPECT;
OR

(10) TO ADD OR MODIFY ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS
ARISING UNDER THIS INDENTURE WHICH THE COMPANY AND THE TRUSTEE MAY DEEM
NECESSARY OR DESIRABLE AND WHICH SHALL NOT BE INCONSISTENT WITH THE PROVISIONS
OF THIS INDENTURE, PROVIDED THAT SUCH ACTION PURSUANT TO THIS CLAUSE (10) DOES
NOT ADVERSELY AFFECT THE INTERESTS OF THE SECURITYHOLDERS IN ANY MATERIAL
RESPECT.


SECTION 9.02. WITH CONSENT OF HOLDERS

.  THE COMPANY, WITH THE CONSENT OF THE TRUSTEE, MAY AMEND OR SUPPLEMENT THIS
INDENTURE OR THE SECURITIES WITHOUT NOTICE TO ANY SECURITYHOLDER BUT WITH THE
WRITTEN CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY IN PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES.  THE HOLDERS OF A MAJORITY IN PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES MAY WAIVE COMPLIANCE BY THE COMPANY WITH ANY PROVISION OF
THIS INDENTURE OR THE SECURITIES WITHOUT NOTICE TO ANY SECURITYHOLDER.  WITHOUT
THE CONSENT OF EACH SECURITYHOLDER AFFECTED, HOWEVER, AN AMENDMENT, SUPPLEMENT
OR WAIVER, INCLUDING A WAIVER PURSUANT TO SECTION 6.04, MAY NOT:

(1) REDUCE THE AMOUNT OF SECURITIES WHOSE HOLDERS MUST CONSENT TO AN AMENDMENT,
SUPPLEMENT OR WAIVER:

(2) REDUCE THE RATE OF OR EXTEND THE TIME FOR PAYMENT OF INTEREST ON ANY
SECURITY

(3) REDUCE THE PRINCIPAL OF OR EXTEND THE FIXED MATURITY OF ANY SECURITY;

(4) WAIVE A DEFAULT IN THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, OR
INTEREST ON ANY SECURITY; OR

(5) ADVERSELY AFFECT THE RIGHT TO CONVERT ANY SECURITY INTO COMMON STOCK.

AFTER AN AMENDMENT UNDER THIS SECTION 9.02 BECOMES EFFECTIVE, THE COMPANY SHALL
MAIL TO THE HOLDERS A NOTICE BRIEFLY DESCRIBING THE AMENDMENT.

IT SHALL NOT BE NECESSARY FOR THE CONSENT OF THE HOLDERS UNDER THIS SECTION 9.02
TO APPROVE THE PARTICULAR FORM OF ANY PROPOSED SUPPLEMENT, BUT IT SHALL BE
SUFFICIENT IF SUCH CONSENT APPROVES THE SUBSTANCE THEREOF.


SECTION 9.03. COMPLIANCE WITH TRUST INDENTURE ACT

.  EVERY AMENDMENT TO OR SUPPLEMENT OF THIS INDENTURE OR THE SECURITIES SHALL
COMPLY WITH THE TIA AS THEN IN EFFECT.


SECTION 9.04. REVOCATION AND EFFECT OF CONSENTS

.  A CONSENT TO AN AMENDMENT OR A WAIVER BY A HOLDER OF A SECURITY SHALL BIND
THE HOLDER AND EVERY SUBSEQUENT HOLDER OF THAT SECURITY OR PORTION OF THE
SECURITY THAT EVIDENCES THE SAME DEBT AS THE CONSENTING HOLDER’S SECURITY, EVEN
IF NOTATION OF THE CONSENT OR WAIVER IS NOT MADE ON THE SECURITY.  HOWEVER, ANY
SUCH HOLDER OR SUBSEQUENT HOLDER MAY REVOKE THE CONSENT OR WAIVER AS TO SUCH
HOLDER’S SECURITY OR PORTION OF THE SECURITY IF THE TRUSTEE RECEIVES THE NOTICE
OF REVOCATION BEFORE THE DATE THE AMENDMENT OR WAIVER BECOMES EFFECTIVE.  AFTER
AN AMENDMENT OR WAIVER BECOMES EFFECTIVE, IT SHALL BIND EVERY SECURITYHOLDER.

THE COMPANY MAY, BUT SHALL NOT BE OBLIGATED TO, FIX A RECORD DATE FOR THE
PURPOSE OF DETERMINING THE SECURITYHOLDERS ENTITLED TO GIVE THEIR CONSENT OR
TAKE ANY OTHER ACTION DESCRIBED ABOVE OR REQUIRED OR PERMITTED TO BE TAKEN
PURSUANT TO THIS INDENTURE.  IF A RECORD DATE IS FIXED, THEN NOTWITHSTANDING THE
IMMEDIATELY PRECEDING PARAGRAPH, THOSE PERSONS WHO WERE SECURITYHOLDERS AT SUCH
RECORD DATE (OR THEIR DULY DESIGNATED PROXIES), AND ONLY THOSE PERSONS, SHALL BE
ENTITLED TO GIVE SUCH CONSENT OR TO REVOKE ANY CONSENT PREVIOUSLY GIVEN OR TAKE
ANY SUCH ACTION, WHETHER OR NOT SUCH PERSONS CONTINUE TO BE HOLDERS AFTER SUCH
RECORD DATE.  NO SUCH CONSENT SHALL BE VALID OR EFFECTIVE FOR MORE THAN ONE
HUNDRED TWENTY (120) DAYS AFTER SUCH RECORD DATE.


SECTION 9.05. NOTATION ON OR EXCHANGE OF SECURITIES

.  IF AN AMENDMENT, SUPPLEMENT OR WAIVER CHANGES THE TERMS OF A SECURITY, THE
TRUSTEE MAY REQUIRE THE HOLDER OF THE SECURITY TO DELIVER IT TO THE TRUSTEE. 
THE TRUSTEE MAY PLACE AN APPROPRIATE NOTATION ON THE SECURITY ABOUT THE CHANGED
TERMS AND RETURN IT TO THE HOLDER.  ALTERNATIVELY, IF THE COMPANY OR THE TRUSTEE
SO DETERMINES, THE COMPANY IN EXCHANGE FOR THE SECURITY SHALL ISSUE AND THE
TRUSTEE SHALL AUTHENTICATE A NEW SECURITY THAT REFLECTS THE CHANGED TERMS.


SECTION 9.06. TRUSTEE TO SIGN AMENDMENTS, ETC.

  THE TRUSTEE SHALL SIGN ANY AMENDMENT, SUPPLEMENT OR WAIVER AUTHORIZED PURSUANT
TO THIS ARTICLE IF THE AMENDMENT, SUPPLEMENT OR WAIVER DOES NOT ADVERSELY AFFECT
THE RIGHTS OF THE TRUSTEE.  IF IT DOES, THE TRUSTEE MAY BUT NEED NOT SIGN IT. 
THE COMPANY MAY NOT SIGN AN AMENDMENT OR SUPPLEMENT UNTIL THE BOARD OF DIRECTORS
APPROVES IT.




ARTICLE TEN


CONVERSION


SECTION 10.01. CONVERSION PRIVILEGE

.  A HOLDER MAY CONVERT A SECURITY INTO COMMON SHARES AT ANY TIME, SUBJECT TO
THE PRIOR REDEMPTION PROVISIONS OF ARTICLE THREE.  A HOLDER MAY CONVERT A
PORTION OF A SECURITY IF THE PORTION IS $1,000 OR AN INTEGRAL MULTIPLE OF
$1,000.  PROVISIONS OF THIS INDENTURE THAT APPLY TO CONVERSION OF ALL OF A
SECURITY ALSO APPLY TO CONVERSION OF A PORTION OF IT.  TO CONVERT A SECURITY A
HOLDER MUST SATISFY THE REQUIREMENTS IN PARAGRAPH 8 OF THE SECURITIES.  THE DATE
ON WHICH THE HOLDER SATISFIES ALL THOSE REQUIREMENTS IS THE CONVERSION DATE. 


SECTION 10.02. AUTOMATIC CONVERSION

.  (A)  THE COMPANY MAY ELECT TO AUTOMATICALLY CONVERT THE SECURITIES (AN
"AUTOMATIC CONVERSION") AT ANY TIME ON OR AFTER DECEMBER 19, 2006 AND PRIOR TO
MATURITY IF THE LAST REPORTED SALE PRICE OF THE COMMON STOCK HAS BEEN AT LEAST
125% OF THE CONVERSION PRICE FOR AT LEAST TWENTY (20) TRADING DAYS DURING ANY
THIRTY (30) TRADING DAY PERIOD, ENDING WITHIN FIVE TRADING DAYS PRIOR TO THE
DATE OF THE AUTOMATIC CONVERSION NOTICE (AS DEFINED BELOW); PROVIDED, HOWEVER,
THAT, THE COMPANY MAY ONLY AUTOMATICALLY CONVERT THE SECURITIES IF, IN
ACCORDANCE WITH THE TERMS OF THE REGISTRATION RIGHTS AGREEMENT, A REGISTRATION
STATEMENT REGISTERING THE RESALE OF SUCH SECURITIES AS ARE RESTRICTED SECURITIES
AND COMMON STOCK ISSUABLE UPON CONVERSION OF THE RESTRICTED SECURITIES IS
DECLARED EFFECTIVE UNDER THE SECURITIES ACT PRIOR TO THE DATE OF THE AUTOMATIC
CONVERSION NOTICE AND SUCH REGISTRATION STATEMENT REMAINS EFFECTIVE ON THE DATE
SELECTED FOR AUTOMATIC CONVERSION (THE "AUTOMATIC CONVERSION DATE") OR THE
SECURITIES ARE OTHERWISE NOT RESTRICTED SECURITIES ON THE AUTOMATIC CONVERSION
DATE.

(B)  UNLESS THE COMPANY SHALL HAVE THERETOFORE CALLED FOR REDEMPTION ALL OF THE
OUTSTANDING SECURITIES, THE COMPANY SHALL GIVE TO ALL HOLDERS NOTICE (THE
"AUTOMATIC CONVERSION NOTICE") OF THE AUTOMATIC CONVERSION NOT MORE THAN THIRTY
(30) DAYS BUT NOT LESS THAN TWENTY (20) DAYS PRIOR TO THE AUTOMATIC CONVERSION
DATE.  THE COMPANY SHALL ALSO DELIVER A COPY OF SUCH AUTOMATIC CONVERSION NOTICE
TO THE TRUSTEE.  AT THE COMPANY'S REQUEST, THE TRUSTEE SHALL GIVE THE AUTOMATIC
CONVERSION NOTICE IN THE COMPANY'S NAME AND AT THE COMPANY'S EXPENSE; PROVIDED,
HOWEVER, THAT THE COMPANY MAKES SUCH REQUEST AT LEAST THREE BUSINESS DAYS
(UNLESS A SHORTER PERIOD SHALL BE SATISFACTORY TO THE TRUSTEE) PRIOR TO THE DATE
BY WHICH SUCH AUTOMATIC CONVERSION NOTICE MUST BE GIVEN TO THE HOLDER IN
ACCORDANCE WITH THIS SECTION 10.02(B); PROVIDED, FURTHER, THAT THE TEXT OF THE
AUTOMATIC CONVERSION NOTICE SHALL BE PREPARED BY THE COMPANY.

(C)  EACH AUTOMATIC CONVERSION NOTICE SHALL STATE:

(1)  THE AUTOMATIC CONVERSION DATE,

(2)  THE PLACE OR PLACES WHERE SUCH SECURITIES ARE TO BE SURRENDERED FOR   
CONVERSION, AND

(3)  THE CONVERSION PRICE THEN IN EFFECT.


SECTION 10.03. CONVERSION PROCEDURE

.  AS SOON AS PRACTICABLE AFTER THE CONVERSION DATE, THE COMPANY SHALL DELIVER
TO THE HOLDER THROUGH THE CONVERSION AGENT A CERTIFICATE FOR THE NUMBER OF
COMMON SHARES ISSUABLE UPON THE CONVERSION AND A CHECK FOR ANY FRACTIONAL
SHARE.  THE PERSON IN WHOSE NAME THE CERTIFICATE IS REGISTERED BECOMES A
STOCKHOLDER OF RECORD ON THE CONVERSION DATE.

THE NUMBER OF COMMON SHARES ISSUABLE UPON CONVERSION OF A SECURITY IS DETERMINED
AS FOLLOWS:

DIVIDE THE PRINCIPAL AMOUNT CONVERTED BY THE CONVERSION PRICE IN EFFECT ON THE
CONVERSION           DATE AND ROUND THE RESULT TO THE NEAREST 1/100TH OF A
SHARE.

THE INITIAL CONVERSION PRICE IS STATED IN PARAGRAPH 8 OF THE SECURITIES.  THE
CONVERSION PRICE IS SUBJECT TO ADJUSTMENT.  SEE SECTIONS 10.07 THROUGH 10.13.

NO PAYMENT OR OTHER ADJUSTMENT SHALL BE MADE FOR ACCRUED INTEREST ON A CONVERTED
SECURITY.  IF ANY SECURITIES ARE CONVERTED DURING ANY PERIOD AFTER ANY RECORD
DATE FOR THE PAYMENT OF AN INSTALLMENT OF INTEREST BUT BEFORE THE NEXT INTEREST
PAYMENT DATE, INTEREST FOR SUCH SECURITIES WILL BE PAID ON THE NEXT INTEREST
PAYMENT DATE, NOTWITHSTANDING SUCH CONVERSION, TO THE HOLDERS OF SUCH
SECURITIES.  ANY SECURITIES THAT ARE, HOWEVER, DELIVERED TO THE COMPANY FOR
CONVERSION AFTER ANY RECORD DATE BUT BEFORE THE NEXT INTEREST PAYMENT DATE MUST
BE ACCOMPANIED BY A PAYMENT EQUAL TO THE INTEREST PAYABLE ON SUCH INTEREST
PAYMENT DATE ON THE PRINCIPAL AMOUNT OF SECURITIES BEING CONVERTED; PROVIDED
THAT NO SUCH PAYMENT SHALL BE REQUIRED (1) IF THE COMPANY HAS SPECIFIED A
REDEMPTION DATE THAT IS AFTER A RECORD DATE AND BEFORE THE NEXT INTEREST PAYMENT
DATE, (2) IF THE COMPANY HAS SPECIFIED A CHANGE OF CONTROL REPURCHASE DATE
FOLLOWING A CHANGE OF CONTROL THAT IS DURING SUCH PERIOD OR (3) TO THE EXTENT OF
ANY OVERDUE INTEREST, IF ANY OVERDUE INTEREST EXISTS AT THE TIME OF CONVERSION
WITH RESPECT TO SUCH SECURITY.

IF A HOLDER CONVERTS MORE THAN ONE SECURITY AT THE SAME TIME, THE NUMBER OF FULL
SHARES ISSUABLE UPON THE CONVERSION SHALL BE BASED ON THE TOTAL PRINCIPAL AMOUNT
OF THE SECURITIES CONVERTED.

UPON SURRENDER OF A SECURITY THAT IS CONVERTED IN PART, THE TRUSTEE SHALL
AUTHENTICATE FOR THE HOLDER A NEW SECURITY EQUAL IN PRINCIPAL AMOUNT TO THE
UNCONVERTED PORTION OF THE SECURITY SURRENDERED.

IF THE LAST DAY ON WHICH A SECURITY MAY BE CONVERTED IS A LEGAL HOLIDAY IN A
PLACE WHERE A CONVERSION AGENT IS LOCATED, THE SECURITY MAY BE SURRENDERED TO
THAT CONVERSION AGENT ON THE NEXT SUCCEEDING DAY THAT IS NOT A LEGAL HOLIDAY.


SECTION 10.04. FRACTIONAL SHARES

.  THE COMPANY WILL NOT ISSUE A FRACTIONAL COMMON SHARE UPON CONVERSION OF A
SECURITY.  INSTEAD, THE COMPANY WILL DELIVER ITS CHECK FOR THE CURRENT MARKET
VALUE OF A FRACTIONAL SHARE.  THE CURRENT MARKET VALUE OF A FRACTION OF A SHARE
IS DETERMINED AS FOLLOWS:

MULTIPLY THE CURRENT MARKET PRICE OF A FULL SHARE BY THE FRACTION AND ROUND THE
RESULT TO THE NEAREST CENT.

THE CURRENT MARKET PRICE OF A COMMON SHARE FOR THE PURPOSE OF SECTION 10.04 IS
THE CLOSING BID PRICE AS REPORTED BY THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS AUTOMATED QUOTATION NATIONAL MARKET SYSTEM, OR IF THE COMMON SHARES ARE
LISTED ON AN EXCHANGE, THE LAST REPORTED SALE PRICE ON THE PRINCIPAL EXCHANGE ON
WHICH THE COMMON SHARES ARE LISTED, ON THE LAST TRADING DAY PRIOR TO THE
CONVERSION DATE.  IN THE ABSENCE OF ONE OR MORE SUCH QUOTATIONS, THE BOARD OF
DIRECTORS SHALL DETERMINE THE CURRENT MARKET PRICE ON THE BASIS OF SUCH
QUOTATION AS IT CONSIDERS APPROPRIATE.


SECTION 10.05. TAXES ON CONVERSION

.  IF A HOLDER OF A SECURITY CONVERTS IT, THE COMPANY SHALL PAY ANY DOCUMENTARY,
STAMP OR SIMILAR ISSUE OR TRANSFER TAX DUE ON THE ISSUE OF COMMON SHARES UPON
THE CONVERSION.  THE HOLDER, HOWEVER, SHALL PAY ANY SUCH TAX WHICH IS DUE
BECAUSE THE SHARES ARE ISSUED IN A NAME OTHER THAN HIS.


SECTION 10.06. COMPANY TO PROVIDE STOCK

.  THE COMPANY SHALL RESERVE OUT OF ITS AUTHORIZED BUT UNISSUED COMMON SHARES OR
ITS COMMON SHARES HELD IN TREASURY ENOUGH COMMON SHARES TO PERMIT THE CONVERSION
OF THE SECURITIES.

ALL COMMON SHARES WHICH MAY BE ISSUED UPON CONVERSION OF THE SECURITIES SHALL BE
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.

IN ORDER THAT THE COMPANY MAY ISSUE COMMON SHARES UPON CONVERSION OF THE
SECURITIES, THE COMPANY WILL ENDEAVOR TO COMPLY WITH ALL APPLICABLE FEDERAL AND
STATE SECURITIES LAWS AND WILL ENDEAVOR TO LIST SUCH COMMON SHARES ON EACH
NATIONAL SECURITIES EXCHANGE ON WHICH THE COMMON SHARES ARE LISTED.


SECTION 10.07. ADJUSTMENT FOR CHANGE OF CAPITAL STOCK

.  IF THE COMPANY

PAYS A DIVIDEND IN COMMON SHARES TO HOLDERS OF COMMON SHARES;

PAYS A DIVIDEND IN CASH IN AN AMOUNT PER SHARE OF COMMON STOCK IN EXCESS OF
$0.16 PER YEAR;

SUBDIVIDES ITS OUTSTANDING COMMON SHARES INTO A GREATER NUMBER OF COMMON SHARES;

COMBINES ITS OUTSTANDING COMMON SHARES INTO A SMALLER NUMBER OF COMMON SHARES;

MAKES A DISTRIBUTION ON ITS COMMON SHARES IN SHARES OF ITS CAPITAL STOCK OTHER
THAN COMMON SHARES; OR

ISSUES BY RECLASSIFICATION OF ITS COMMON SHARES ANY SHARES OF ITS CAPITAL STOCK.

THEN THE CONVERSION PRIVILEGE AND THE CONVERSION PRICE IN EFFECT IMMEDIATELY
PRIOR TO SUCH ACTION SHALL BE ADJUSTED SO THAT THE HOLDER OF ANY SECURITY
THEREAFTER CONVERTED MAY RECEIVE THE NUMBER OF SHARES OF CAPITAL STOCK OF THE
COMPANY WHICH SUCH HOLDER WOULD HAVE OWNED IMMEDIATELY FOLLOWING SUCH ACTION IF
SUCH HOLDER HAD CONVERTED THE SECURITY IMMEDIATELY PRIOR TO SUCH ACTION.



FOR A DIVIDEND OR DISTRIBUTION, THE ADJUSTMENT SHALL BECOME EFFECTIVE
IMMEDIATELY AFTER THE RECORD DATE FOR THE DIVIDEND OR DISTRIBUTION.  FOR A
SUBDIVISION, COMBINATION OR RECLASSIFICATION, THE ADJUSTMENT SHALL BECOME
EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF THE SUBDIVISION, COMBINATION
OR RECLASSIFICATION.

IF AFTER AN ADJUSTMENT A HOLDER OF A SECURITY UPON CONVERSION OF IT MAY RECEIVE
SHARES OF TWO OR MORE CLASSES OF CAPITAL STOCK OF THE COMPANY, THE BOARD OF
DIRECTORS SHALL DETERMINE THE ALLOCATION OF THE ADJUSTED CONVERSION PRICE
BETWEEN OR AMONG THE CLASSES OF CAPITAL STOCK.  AFTER SUCH ALLOCATION, THE
CONVERSION PRICES OF THE CLASSES OF CAPITAL STOCK SHALL THEREAFTER BE SUBJECT TO
ADJUSTMENT ON TERMS COMPARABLE TO THOSE APPLICABLE TO COMMON SHARES IN THIS
INDENTURE.


SECTION 10.08. ADJUSTMENT FOR RIGHTS ISSUE

.  IF THE COMPANY ISSUES ANY RIGHTS OR WARRANTS TO ALL HOLDERS OF ITS COMMON
SHARES ENTITLING THEM FOR A PERIOD EXPIRING WITHIN 45 DAYS AFTER THE RECORD DATE
MENTIONED BELOW TO PURCHASE COMMON SHARES (OR SECURITIES CONVERTIBLE INTO COMMON
SHARES) AT A PRICE PER SHARE (OR HAVING A CONVERSION PRICE PER SHARE) LESS THAN
THE CURRENT MARKET PRICE PER SHARE ON THAT RECORD DATE, THE CONVERSION PRICE
SHALL BE ADJUSTED IN ACCORDANCE WITH THE FORMULA:

O + (N X P)

-----------

C’=

C X M

-----------

O+N



WHERE

C’ = THE ADJUSTED CONVERSION PRICE.

C = THE THEN CURRENT CONVERSION PRICE.

O = THE NUMBER OF COMMON SHARES OUTSTANDING ON THE RECORD DATE.

N = THE NUMBER OF ADDITIONAL COMMON SHARES OFFERED.

P = THE OFFERING OR CONVERSION PRICE PER SHARE OF THE ADDITIONAL SHARES.

M = THE CURRENT MARKET PRICE PER COMMON SHARE ON THE RECORD DATE.  SEE SECTION
10.11.

THE ADJUSTMENT SHALL BE MADE SUCCESSIVELY WHENEVER ANY SUCH RIGHTS OR WARRANTS
ARE ISSUED, AND SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE
DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE THE RIGHTS OR WARRANTS.


SECTION 10.09. ADJUSTMENT FOR OTHER DISTRIBUTIONS

.  IF THE COMPANY DISTRIBUTES TO ALL HOLDERS OF ITS COMMON SHARES ANY ASSETS OR
DEBT SECURITIES OR ANY RIGHTS OR WARRANTS TO PURCHASE SECURITIES, THE CONVERSION
PRICE SHALL BE ADJUSTED IN ACCORDANCE WITH THE FORMULA:

C X (O X M) - F

C’=

-----------

O X M 

WHERE

C’ = THE ADJUSTED CONVERSION PRICE.

C = THE THEN CURRENT CONVERSION PRICE.

O = THE NUMBER OF COMMON SHARES OUTSTANDING ON THE RECORD DATE MENTIONED BELOW.

M = THE CURRENT MARKET PRICE PER COMMON SHARE ON THE RECORD DATE MENTIONED
BELOW.  SEE SECTION 10.11.

F = THE FAIR MARKET VALUE ON THE RECORD DATE OF THE ASSETS, SECURITIES, RIGHTS
OR WARRANTS DISTRIBUTED.  THE BOARD OF DIRECTORS SHALL DETERMINE THE FAIR MARKET
VALUE.

THE ADJUSTMENT SHALL BE MADE SUCCESSIVELY WHENEVER ANY SUCH DISTRIBUTION IS
MADE, AND SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE
DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE THE DISTRIBUTION.

THIS SECTION APPLIES TO CASH DIVIDENDS OR CASH DISTRIBUTIONS IF AND ONLY TO THE
EXTENT THAT SUCH CASH DIVIDENDS OR CASH DISTRIBUTIONS EXCEED $0.16 PER COMMON
SHARE PER YEAR AND NO ADJUSTMENT SHALL BE MADE TO THE CONVERSION PRICE FOR CASH
DISTRIBUTIONS THAT DO NOT EXCEED $0.16 PER COMMON SHARE PER YEAR.  ALSO, THIS
SECTION DOES NOT APPLY TO RIGHTS OR WARRANTS REFERRED TO IN SECTION 10.08.


SECTION 10.10. VOLUNTARY ADJUSTMENT

.  SUBJECT TO COMPLIANCE WITH APPLICABLE NASDAQ MARKETPLACE RULES, THE COMPANY
AT ANY TIME MAY REDUCE THE CONVERSION PRICE BY ANY AMOUNT BUT IN NO EVENT SHALL
SUCH CONVERSION PRICE BE LESS THAN THE PAR VALUE OF THE COMMON SHARES AT THE
TIME SUCH REDUCTION IS MADE.


SECTION 10.11. CURRENT MARKET PRICE

.  IN SECTIONS 10.08 AND 10.09 THE CURRENT MARKET PRICE PER COMMON SHARE ON ANY
DATE IS THE AVERAGE OF THE HIGHEST REPORTED BID AND THE LOWEST REPORTED ASKED
PRICES AT THE CLOSE OF BUSINESS AS REPORTED BY THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS AUTOMATED QUOTATION NATIONAL MARKET SYSTEM, OR IF THE COMMON
SHARES ARE LISTED ON AN EXCHANGE, THE CLOSING SALE PRICES, ON THE PRINCIPAL
EXCHANGE ON WHICH THE COMMON SHARES ARE LISTED, FOR THIRTY (30) CONSECUTIVE
TRADING DAYS COMMENCING FORTY-FIVE (45) TRADING DAYS BEFORE THE DATE IN
QUESTION.  IN THE ABSENCE OF ONE OR MORE SUCH QUOTATIONS, THE BOARD OF DIRECTORS
SHALL DETERMINE THE CURRENT MARKET PRICE ON THE BASIS OF SUCH QUOTATION AS IT
CONSIDERS APPROPRIATE.


SECTION 10.12. WHEN ADJUSTMENT MAY BE DEFERRED

.  NO ADJUSTMENT IN THE CONVERSION PRICE NEED BE MADE UNLESS THE ADJUSTMENT
WOULD REQUIRE AN INCREASE OR DECREASE OF AT LEAST $.10 IN THE CONVERSION PRICE. 
ANY ADJUSTMENTS WHICH ARE NOT MADE SHALL BE CARRIED FORWARD AND TAKEN INTO
ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT.

ALL CALCULATIONS UNDER THIS ARTICLE TEN SHALL BE MADE TO THE NEAREST CENT OR TO
THE NEAREST 1/100TH OF A SHARE, AS THE CASE MAY BE.


SECTION 10.13. WHEN ADJUSTMENT IS NOT REQUIRED

.  UNLESS THIS ARTICLE TEN PROVIDES OTHERWISE, NO ADJUSTMENT IN THE CONVERSION
PRICE SHALL BE MADE BECAUSE THE COMPANY ISSUES, IN EXCHANGE FOR CASH, PROPERTY
OR SERVICES, COMMON SHARES, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE
FOR COMMON SHARES, OR SECURITIES CARRYING THE RIGHT TO PURCHASE SHARES OF COMMON
SHARES OR SUCH CONVERTIBLE OR EXCHANGEABLE SECURITIES.

FURTHERMORE, NO ADJUSTMENT IN THE CONVERSION PRICE NEED BE MADE UNDER THIS
ARTICLE TEN FOR (I) SALE OF COMMON SHARES PURSUANT TO A COMPANY PLAN PROVIDING
FOR REINVESTMENT OF DIVIDENDS OR INTEREST OR IN THE EVENT THE PAR VALUE OF THE
COMMON SHARES IS CHANGED; OR (II) CONVERSION OF CLASS B COMMON STOCK.


SECTION 10.14. NOTICE OF ADJUSTMENT

.  WHENEVER THE CONVERSION PRICE IS ADJUSTED, THE COMPANY SHALL PROMPTLY MAIL TO
SECURITYHOLDERS A NOTICE OF THE ADJUSTMENT AND FILE WITH THE TRUSTEE AN
OFFICERS’ CERTIFICATE BRIEFLY STATING THE FACTS REQUIRING THE ADJUSTMENT AND THE
MANNER OF COMPUTING IT.  THE CERTIFICATE SHALL BE CONCLUSIVE EVIDENCE THAT THE
ADJUSTMENT IS CORRECT ABSENT MANIFEST ERROR.


SECTION 10.15. NOTICE OF CERTAIN TRANSACTIONS

.  IF:

THE COMPANY TAKES ANY ACTION WHICH WOULD REQUIRE AN ADJUSTMENT IN THE CONVERSION
PRICE;

THE COMPANY CONSOLIDATES OR MERGES WITH, OR TRANSFERS ALL OR SUBSTANTIALLY ALL
OF ITS ASSETS TO, ANOTHER CORPORATION, AND STOCKHOLDERS OF THE COMPANY MUST
APPROVE THE TRANSACTION; OR

THERE IS A DISSOLUTION OR LIQUIDATION OF THE COMPANY,

A HOLDER OF A SECURITY MAY WANT TO CONVERT IT INTO COMMON SHARES PRIOR TO THE
RECORD DATE FOR OR THE EFFECTIVE DATE OF THE TRANSACTION SO THAT SUCH HOLDER MAY
RECEIVE THE RIGHTS, WARRANTS, SECURITIES OR ASSETS WHICH A HOLDER OF COMMON
SHARES ON THAT DATE MAY RECEIVE.  THEREFORE, THE COMPANY SHALL MAIL TO
SECURITYHOLDERS AND THE TRUSTEE A NOTICE STATING THE PROPOSED RECORD OR
EFFECTIVE DATE, AS THE CASE MAY BE.  THE COMPANY SHALL MAIL THE NOTICE AT LEAST
TEN (10) DAYS BEFORE SUCH DATE.  FAILURE TO MAIL THE NOTICE OR ANY DEFECT IN IT
SHALL NOT AFFECT THE VALIDITY OF ANY TRANSACTION REFERRED TO IN CLAUSE (1), (2)
OR (3) OF THIS SECTION 10.15.




SECTION 10.16. CONSOLIDATION, MERGER OR SALE OF THE COMPANY

.  IF THE COMPANY IS A PARTY TO A MERGER WHICH RECLASSIFIES OR CHANGES ITS
OUTSTANDING COMMON SHARES, THE SUCCESSOR CORPORATION (OR CORPORATION CONTROLLING
THE SUCCESSOR CORPORATION OR THE COMPANY, AS THE CASE MAY BE) SHALL ENTER INTO A
SUPPLEMENTAL INDENTURE.  THE SUPPLEMENTAL INDENTURE SHALL PROVIDE THAT THE
HOLDER OF A SECURITY MAY CONVERT IT INTO THE KIND AND AMOUNT OF SECURITIES OR
CASH OR OTHER ASSETS WHICH HE WOULD HAVE OWNED IMMEDIATELY AFTER THE
CONSOLIDATION, MERGER OR TRANSFER IF HE HAD CONVERTED THE SECURITY IMMEDIATELY
BEFORE THE EFFECTIVE DATE OF SUCH TRANSACTION.  THE SUPPLEMENTAL INDENTURE SHALL
PROVIDE FOR ADJUSTMENTS WHICH SHALL BE AS NEARLY EQUIVALENT AS MAY BE PRACTICAL
TO THE ADJUSTMENTS PROVIDED FOR IN THIS ARTICLE TEN.  THE SUCCESSOR CORPORATION
SHALL MAIL TO EACH SECURITYHOLDER A NOTICE DESCRIBING THE SUPPLEMENTAL
INDENTURE.

IF THIS SECTION APPLIES, SECTIONS 10.07, 10.08 AND 10.09 SHALL NOT APPLY.


SECTION 10.17. COMPANY DETERMINATION FINAL

.  ANY DETERMINATION WHICH THE BOARD OF DIRECTORS MUST MAKE PURSUANT TO SECTIONS
10.04, 10.07, 10.09 OR 10.11 IS CONCLUSIVE.


SECTION 10.18. TRUSTEE’S DISCLAIMER

.  THE TRUSTEE HAS NO DUTY TO DETERMINE WHEN AN ADJUSTMENT UNDER THIS ARTICLE
TEN SHOULD BE MADE, HOW IT SHOULD BE MADE OR WHAT IT SHOULD BE.  THE TRUSTEE HAS
NO DUTY TO DETERMINE WHETHER ANY PROVISIONS OF A SUPPLEMENTAL INDENTURE UNDER
SECTION 10.16 ARE CORRECT.  THE TRUSTEE MAKES NO REPRESENTATION AS TO THE
VALIDITY OR VALUE OF ANY SECURITIES OR ASSETS ISSUED UPON CONVERSION OF
SECURITIES.  THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR THE COMPANY’S FAILURE TO
COMPLY WITH THIS ARTICLE TEN.




ARTICLE ELEVEN


SUBORDINATION


SECTION 11.01. SECURITIES SUBORDINATED TO SENIOR INDEBTEDNESS

.  THE COMPANY AGREES, AND EACH HOLDER OF THE SECURITIES BY HIS OR HER
ACCEPTANCE THEREOF LIKEWISE AGREES, THAT ALL SECURITIES SHALL BE ISSUED SUBJECT
TO THE PROVISIONS OF THIS ARTICLE ELEVEN, AND EACH PERSON HOLDING ANY
SECURITIES, WHETHER UPON ORIGINAL ISSUE OR UPON REGISTRATION OF TRANSFER,
ASSIGNMENT OR EXCHANGE THEREOF, ACCEPTS AND AGREES TO BE BOUND BY SUCH
PROVISIONS.

THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE SECURITIES
(INCLUDING, BUT NOT LIMITED TO, THE REDEMPTION PRICE WITH RESPECT TO THE
SECURITIES CALLED FOR REDEMPTION) ISSUED HEREUNDER IS SUBORDINATED, TO THE
EXTENT AND IN THE MANNER PROVIDED IN THIS ARTICLE ELEVEN, TO THE PRIOR PAYMENT
IN FULL OF ALL SENIOR INDEBTEDNESS, WHETHER OUTSTANDING AT THE DATE OF THIS
INDENTURE OR THEREAFTER INCURRED.

"SENIOR INDEBTEDNESS" MEANS THE PRINCIPAL OF, PREMIUM (IF ANY), AND INTEREST OR
BORROWINGS MADE (I) UNDER THE AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
DATED AS OF OCTOBER 29, 2004, AMONG THE COMPANY, BANK ONE, NA AND CERTAIN OTHER
PARTIES LISTED THEREIN, INCLUDING ANY AMENDMENT, RENEWAL, EXTENSION OR REFUNDING
OF SUCH AGREEMENT, AND (II) ON OTHER INDEBTEDNESS OF THE COMPANY OUTSTANDING AT
ANY TIME CREATED, OTHER THAN (A) INDEBTEDNESS OF THE COMPANY TO A SUBSIDIARY FOR
MONEY BORROWED OR ADVANCED FROM ANY SUCH SUBSIDIARY, (B) INDEBTEDNESS WHICH BY
ITS TERMS IS NOT SUPERIOR IN RIGHT OF PAYMENT TO THE SECURITIES, (C) THE
COMPANY’S 7 1/4% CONVERTIBLE SUBORDINATED DEBENTURES DUE 2006 ISSUED PURSUANT TO
AN INDENTURE DATED AS OF DECEMBER 15, 1986, BETWEEN THE COMPANY AND U.S. BANK,
NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE TO CONTINENTAL ILLINOIS NATIONAL BANK
AND TRUST COMPANY OF CHICAGO, AND THE COMPANY’S 8 1/4% CONVERTIBLE SENIOR
SUBORDINATED DEBENTURES DUE 2006 ISSUED PURSUANT TO AN INDENTURE DATED AS OF
DECEMBER 16, 1996, BETWEEN THE COMPANY AND J.P. MORGAN TRUST COMPANY, NATIONAL
ASSOCIATION, AS SUCCESSOR TRUSTEE TO AMERICAN NATIONAL BANK AND TRUST COMPANY OF
CHICAGO, TO WHICH DEBENTURES THE SECURITIES SHALL BE SUPERIOR IN RIGHT OF
PAYMENT AND (D) ALL OTHER FUTURE INDEBTEDNESS WHICH BY ITS TERMS IS NOT SUPERIOR
IN RIGHT OF PAYMENT TO THE SECURITIES.

"INDEBTEDNESS" MEANS:

ANY DEBT OF THE COMPANY (I) FOR BORROWED MONEY, CAPITALIZED LEASE OBLIGATIONS OR
PURCHASE MONEY OBLIGATIONS OR (II) EVIDENCED BY A NOTE, DEBENTURE, LETTER OF
CREDIT OR SIMILAR INSTRUMENT GIVEN IN CONNECTION WITH THE ACQUISITION, OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS, OF ANY PROPERTY OR ASSETS;

ANY DEBT OF OTHERS DESCRIBED IN THE PRECEDING CLAUSE WHICH THE COMPANY HAS
GUARANTEED OR FOR WHICH IT IS OTHERWISE LIABLE; AND

ANY AMENDMENT, RENEWAL, EXTENSION, EXPANSION, INCREASE, REFUNDING, REFINANCING
OR REPLACEMENT OF ANY SUCH DEBT.

THIS ARTICLE ELEVEN SHALL CONSTITUTE A CONTINUING OFFER TO ALL PERSONS WHO, IN
RELIANCE UPON SUCH PROVISIONS, BECOME HOLDERS OF, OR CONTINUE TO HOLD, SENIOR
INDEBTEDNESS, AND SUCH PROVISIONS ARE MADE FOR THE BENEFIT OF THE HOLDERS OF
SENIOR INDEBTEDNESS, AND SUCH HOLDERS ARE MADE OBLIGEES HEREUNDER AND THEY
AND/OR EACH OF THEM MAY ENFORCE SUCH PROVISIONS.

NO PROVISION OF THIS ARTICLE ELEVEN SHALL PREVENT THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT HEREUNDER OR HAVE ANY EFFECT ON THE RIGHTS OF THE HOLDERS OF
THE SECURITIES OR THE TRUSTEE TO ACCELERATE THE MATURITY OF THE SECURITIES.


SECTION 11.02. COMPANY NOT TO MAKE PAYMENTS WITH RESPECT TO SECURITIES IN
CERTAIN CIRCUMSTANCES

.


UPON THE MATURITY OF ANY SENIOR INDEBTEDNESS BY LAPSE OF TIME, ACCELERATE OR
OTHERWISE, ALL PRINCIPAL THEREOF, PREMIUM, IF ANY, THEREON, AND INTEREST THEREON
SHALL FIRST BE PAID IN FULL, OR SUCH PAYMENT DULY PROVIDED FOR IN CASH OR IN A
MANNER SATISFACTORY TO THE HOLDERS OF SUCH SENIOR INDEBTEDNESS, BEFORE ANY
PAYMENT IS MADE ON ACCOUNT OF THE PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON
THE SECURITIES OR TO ACQUIRE ANY OF THE SECURITIES.


UPON THE HAPPENING OF ANY DEFAULT IN PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF
ANY, OR INTEREST ON ANY SENIOR INDEBTEDNESS, THEN, UNLESS AND UNTIL SUCH DEFAULT
SHALL HAVE BEEN CURED OR WAIVED OR SHALL HAVE CEASED TO EXIST, NO PAYMENT SHALL
BE MADE BY THE COMPANY WITH RESPECT TO THE PRINCIPAL OF, PREMIUM, IF ANY, OR
INTEREST ON THE SECURITIES NOR SHALL ANY PAYMENT BE MADE BY THE COMPANY TO
ACQUIRE ANY OF THE SECURITIES.  NOTHING IN THIS ARTICLE ELEVEN, HOWEVER, SHALL
RELIEVE THE HOLDERS OF SUCH SENIOR INDEBTEDNESS OR THEIR REPRESENTATIVE FROM ANY
NOTICE REQUIREMENTS SET FORTH IN THE INSTRUMENT EVIDENCING SUCH SENIOR
INDEBTEDNESS.


IN THE EVENT THAT NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 11.02 THE
COMPANY SHALL MAKE ANY PAYMENT TO THE TRUSTEE ON ACCOUNT OF THE PRINCIPAL OF OR
INTEREST ON THE SECURITIES, AFTER THE HAPPENING OF A DEFAULT IN PAYMENT OF THE
PRINCIPAL OF OR INTEREST ON SENIOR INDEBTEDNESS, THEN, UNLESS AND UNTIL SUCH
DEFAULT SHALL HAVE BEEN CURED OR WAIVED OR SHALL HAVE CEASED TO EXIST, SUCH
PAYMENT (SUBJECT TO THE PROVISIONS OF SECTIONS 11.06 AND 11.07) SHALL BE HELD BY
THE TRUSTEE, IN TRUST FOR THE BENEFIT OF, AND SHALL BE PAID FORTHWITH OVER AND
DELIVERED TO, THE HOLDERS OF SENIOR INDEBTEDNESS (PRO RATA AS TO EACH OF SUCH
HOLDERS ON THE BASIS OF THE RESPECTIVE AMOUNTS OF SENIOR INDEBTEDNESS HELD BY
THEM) OR THEIR REPRESENTATIVE OR THE TRUSTEE UNDER THE INDENTURE OR OTHER
AGREEMENT (IF ANY) PURSUANT TO WHICH SENIOR INDEBTEDNESS MAY HAVE BEEN ISSUED,
AS THEIR RESPECTIVE INTEREST MAY APPEAR, FOR APPLICATION TO THE PAYMENT OF ALL
SENIOR INDEBTEDNESS REMAINING UNPAID TO THE EXTENT NECESSARY TO PAY ALL SENIOR
INDEBTEDNESS IN FULL IN ACCORDANCE WITH ITS TERMS, AFTER GIVING EFFECT TO ANY
CONCURRENT PAYMENT OR DISTRIBUTION TO OR FOR THE HOLDERS OF SENIOR INDEBTEDNESS.

THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO THE TRUSTEE OF ANY DEFAULT IN
THE PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY SENIOR INDEBTEDNESS.


SECTION 11.03. SECURITIES SUBORDINATED TO PRIOR PAYMENT OF ALL SENIOR
INDEBTEDNESS ON DISSOLUTION, LIQUIDATION OR REORGANIZATION OF THE COMPANY

.  UPON ANY DISTRIBUTION OF ASSETS OF THE COMPANY IN ANY DISSOLUTION, WINDING
UP, LIQUIDATION OR REORGANIZATION OF THE COMPANY (WHETHER IN BANKRUPTCY,
INSOLVENCY OR RECEIVERSHIP PROCEEDINGS OR UPON AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR OTHERWISE):


THE HOLDERS OF ALL SENIOR INDEBTEDNESS SHALL FIRST BE ENTITLED TO RECEIVE
PAYMENT IN FULL OF THE PRINCIPAL THEREOF, PREMIUM, IF ANY, AND INTEREST DUE
THEREON BEFORE THE HOLDERS OF THE SECURITIES ARE ENTITLED TO RECEIVE ANY PAYMENT
ON ACCOUNT OF THE PRINCIPAL OF OR INTEREST ON THE SECURITIES;


ANY PAYMENT OR DISTRIBUTION OF ASSETS OF THE COMPANY OF ANY KIND OR CHARACTER,
WHETHER IN CASH, PROPERTY OR SECURITIES, TO WHICH THE HOLDERS OF THE SECURITIES
OR THE TRUSTEE ON BEHALF OF THE HOLDERS OF THE SECURITIES WOULD BE ENTITLED
EXCEPT FOR THE PROVISIONS OF THIS ARTICLE ELEVEN, INCLUDING ANY SUCH PAYMENT OR
DISTRIBUTION WHICH MAY BE PAYABLE OR DELIVERABLE BY REASON OF THE PAYMENT OF ANY
OTHER INDEBTEDNESS OF THE COMPANY BEING SUBORDINATED TO THE PAYMENT OF THE
SECURITIES, SHALL BE PAID BY THE LIQUIDATING TRUSTEE OR AGENT OR OTHER PERSON
MAKING SUCH PAYMENT OR DISTRIBUTION DIRECTLY TO THE HOLDERS OF THE SENIOR
INDEBTEDNESS OR THEIR REPRESENTATIVE, OR TO THE TRUSTEE UNDER ANY INDENTURE
UNDER WHICH SENIOR INDEBTEDNESS MAY HAVE BEEN ISSUED (PRO RATA AS TO EACH SUCH
HOLDER, REPRESENTATIVE OR TRUSTEE ON THE BASIS OF THE RESPECTIVE AMOUNTS OF
UNPAID SENIOR INDEBTEDNESS HELD OR REPRESENTED BY EACH), TO THE EXTENT NECESSARY
TO MAKE PAYMENT IN FULL OF ALL SENIOR INDEBTEDNESS REMAINING UNPAID, AFTER
GIVING EFFECT TO ANY CONCURRENT PAYMENT OR DISTRIBUTION OR PROVISION THEREFOR TO
THE HOLDERS OF SUCH SENIOR INDEBTEDNESS, EXCEPT THAT HOLDERS OF THE SECURITIES
WOULD BE ENTITLED TO RECEIVE SECURITIES THAT ARE SUBORDINATED TO SENIOR
INDEBTEDNESS TO AT LEAST THE SAME EXTENT AS THE SECURITIES; AND


IN THE EVENT THAT NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION
11.03, ANY PAYMENT OR DISTRIBUTION OF ASSETS OF THE COMPANY OF ANY KIND OR
CHARACTER, WHETHER IN CASH, PROPERTY OR SECURITIES, INCLUDING ANY SUCH PAYMENT
OR DISTRIBUTION WHICH MAY BE PAYABLE OR DELIVERABLE BY REASON OF THE PAYMENT OF
ANY OTHER INDEBTEDNESS OF THE COMPANY BEING SUBORDINATED TO THE PAYMENT OF THE
SECURITIES, SHALL BE RECEIVED BY THE TRUSTEE OR THE HOLDERS OF THE SECURITIES ON
ACCOUNT OF PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON THE SECURITIES BEFORE
ALL SENIOR INDEBTEDNESS IS PAID IN FULL, OR EFFECTIVE PROVISION MADE FOR ITS
PAYMENT, SUCH PAYMENT OR DISTRIBUTION (SUBJECT TO THE PROVISIONS OF SECTIONS
11.06 AND 11.07) SHALL BE RECEIVED AND HELD IN TRUST FOR AND SHALL BE PAID OVER
TO THE HOLDERS OF THE SENIOR INDEBTEDNESS REMAINING UNPAID OR UNPROVIDED FOR OR
THEIR REPRESENTATIVE, OR TO THE TRUSTEE UNDER ANY INDENTURE UNDER WHICH SUCH
SENIOR INDEBTEDNESS MAY HAVE BEEN ISSUED (PRO RATA AS PROVIDED IN SUBSECTION (B)
ABOVE), FOR APPLICATION TO THE PAYMENT OF SUCH SENIOR INDEBTEDNESS UNTIL ALL
SUCH SENIOR INDEBTEDNESS SHALL HAVE BEEN PAID IN FULL, AFTER GIVING EFFECT TO
ANY CONCURRENT PAYMENT OR DISTRIBUTION OR PROVISION THEREFOR TO THE HOLDERS OF
SUCH SENIOR INDEBTEDNESS, EXCEPT THAT HOLDERS OF THE SECURITIES WOULD BE
ENTITLED TO RECEIVE SECURITIES THAT ARE SUBORDINATED TO SENIOR INDEBTEDNESS TO
AT LEAST THE SAME EXTENT AS THE SECURITIES.

THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO THE TRUSTEE OF ANY DISSOLUTION,
WINDING UP, LIQUIDATION OR REORGANIZATION OF THE COMPANY.


SECTION 11.04. SECURITYHOLDERS TO BE SUBROGATED TO RIGHTS OF HOLDERS OF SENIOR
INDEBTEDNESS

.  SUBJECT TO THE PAYMENT IN FULL OF ALL SENIOR INDEBTEDNESS, THE HOLDERS OF THE
SECURITIES SHALL BE SUBROGATED EQUALLY AND RATABLY TO THE RIGHTS OF THE HOLDERS
OF THE SENIOR INDEBTEDNESS TO RECEIVE PAYMENTS OR DISTRIBUTIONS OF ASSETS OF THE
COMPANY APPLICABLE TO THE SENIOR INDEBTEDNESS UNTIL ALL AMOUNTS OWING ON THE
SECURITIES SHALL BE PAID IN FULL, AND FOR THE PURPOSE OF SUCH SUBROGATION NO
PAYMENTS OR DISTRIBUTIONS TO THE HOLDERS OF THE SENIOR INDEBTEDNESS BY OR ON
BEHALF OF THE COMPANY OR BY OR ON BEHALF OF THE HOLDERS OF THE SECURITIES BY
VIRTUE OF THIS ARTICLE ELEVEN WHICH OTHERWISE WOULD HAVE BEEN MADE TO THE
HOLDERS OF THE SECURITIES SHALL, AS BETWEEN THE COMPANY, ITS CREDITORS OTHER
THAN HOLDERS OF THE SENIOR INDEBTEDNESS AND THE HOLDER OF THE SECURITIES, BE
DEEMED TO BE PAYMENT BY THE COMPANY TO OR ON ACCOUNT OF THE SENIOR INDEBTEDNESS,
IT BEING UNDERSTOOD THAT THE PROVISIONS OF THIS ARTICLE ELEVEN ARE INTENDED
SOLELY FOR THE PURPOSE OF DEFINING THE RELATIVE RIGHTS OF THE HOLDERS OF THE
SECURITIES, ON THE ONE HAND, AND THE HOLDERS OF THE SENIOR INDEBTEDNESS, ON THE
OTHER HAND.



SECTION 11.05. OBLIGATION OF THE COMPANY UNCONDITIONAL

.  NOTHING CONTAINED IN THIS ARTICLE ELEVEN OR ELSEWHERE IN THIS INDENTURE OR IN
ANY SECURITY IS INTENDED TO OR SHALL IMPAIR, AS BETWEEN THE COMPANY, ITS
CREDITORS OTHER THAN HOLDERS OF SENIOR INDEBTEDNESS AND THE HOLDERS OF THE
SECURITIES, THE OBLIGATION OF THE COMPANY, WHICH IS ABSOLUTE AND UNCONDITIONAL,
TO PAY TO HOLDERS OF THE SECURITIES THE PRINCIPAL OF, PREMIUM, IF ANY, AND
INTEREST ON THE SECURITIES AS AND WHEN THE SAME SHALL BECOME DUE AND PAYABLE IN
ACCORDANCE WITH THEIR TERMS, OR IS INTENDED TO OR SHALL AFFECT THE RELATIVE
RIGHTS OF THE HOLDERS OF THE SECURITIES AND CREDITORS OF THE COMPANY OTHER THAN
THE HOLDERS OF THE SENIOR INDEBTEDNESS, NOR SHALL ANYTHING HEREIN OR THEREIN
PREVENT THE TRUSTEE OR THE HOLDER OF ANY SECURITY FROM EXERCISING ALL REMEDIES
OTHERWISE PERMITTED BY APPLICABLE LAW UPON DEFAULT UNDER THIS INDENTURE, SUBJECT
TO THE RIGHTS, IF ANY, UNDER THIS ARTICLE ELEVEN OF THE HOLDERS OF SENIOR
INDEBTEDNESS IN RESPECT OF CASH, PROPERTY OR SECURITIES OF THE COMPANY RECEIVED
UPON THE EXERCISE OF ANY SUCH REMEDY.  UPON ANY DISTRIBUTION OF ASSETS OF THE
COMPANY REFERRED TO IN THIS ARTICLE ELEVEN, THE TRUSTEE, SUBJECT TO THE
PROVISIONS OF SECTION 7.01 AND 7.02, AND THE HOLDERS OF THE SECURITIES SHALL BE
ENTITLED TO RELY UPON ANY ORDER OR DECREE MADE BY ANY COURT OF COMPETENT
JURISDICTION IN WHICH SUCH DISSOLUTION, WINDING UP, LIQUIDATION OR
REORGANIZATION PROCEEDINGS ARE PENDING, OR A CERTIFICATE OF THE LIQUIDATING
TRUSTEE OR AGENT OR OTHER PERSON MAKING ANY DISTRIBUTION TO THE TRUSTEE OR THE
HOLDERS OF THE SECURITIES, FOR THE PURPOSE OF ASCERTAINING THE PERSONS ENTITLED
TO PARTICIPATE IN SUCH DISTRIBUTION, THE HOLDERS OF THE SENIOR INDEBTEDNESS AND
OTHER INDEBTEDNESS OF THE COMPANY, THE AMOUNT THEREOF OR PAYABLE THEREON, THE
AMOUNT OR AMOUNTS PAID OR DISTRIBUTED THEREON AND ALL OTHER FACTS PERTINENT
THERETO OR TO THIS ARTICLE ELEVEN.



NOTHING CONTAINED IN THIS ARTICLE ELEVEN OR ELSEWHERE IN THIS INDENTURE OR IN
ANY SECURITY IS INTENDED TO OR SHALL AFFECT THE OBLIGATION OF THE COMPANY TO
MAKE, OR PREVENT THE COMPANY FROM MAKING, AT ANY TIME EXCEPT DURING THE PENDENCY
OF ANY DISSOLUTION, WINDING UP, LIQUIDATION OR REORGANIZATION PROCEEDING, AND
EXCEPT DURING THE CONTINUANCE OF ANY DEFAULT SPECIFIED IN SECTION 11.02 (NOT
CURED OR WAIVED), PAYMENTS AT ANY TIME OF THE PRINCIPAL OF OR INTEREST ON THE
SECURITIES.


SECTION 11.06. KNOWLEDGE OF TRUSTEE

.  NOTWITHSTANDING ANY PROVISION OF THIS INDENTURE, THE TRUSTEE SHALL NOT BE
CHARGED WITH KNOWLEDGE OF THE EXISTENCE OF ANY FACTS WHICH WOULD PROHIBIT THE
MAKING OF ANY PAYMENT OF MONEYS TO OR BY THE TRUSTEE, OR THE TAKING OF ANY OTHER
ACTION BY THE TRUSTEE, UNTIL TWO BUSINESS DAYS AFTER THE TRUSTEE SHALL HAVE
RECEIVED WRITTEN NOTICE THEREOF FROM THE COMPANY, ANY SECURITYHOLDER, ANY PAYING
OR CONVERSION AGENT OR THE HOLDER OR REPRESENTATIVE OF ANY CLASS OF SENIOR
INDEBTEDNESS.


SECTION 11.07. APPLICATION BY TRUSTEE OF MONIES DEPOSITED WITH IT

.  IF PRIOR TO THE DATE ON WHICH BY THE TERMS OF THIS INDENTURE ANY MONIES
DEPOSITED WITH THE TRUSTEE OR ANY PAYING AGENT MAY BECOME PAYABLE FOR ANY
PURPOSE (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF EITHER THE PRINCIPAL OF,
PREMIUM, IF ANY, OR THE INTEREST ON ANY SECURITY) THE TRUSTEE SHALL NOT HAVE
RECEIVED WITH RESPECT TO SUCH MONIES THE NOTICE PROVIDED FOR IN SECTION 11.06,
THEN THE TRUSTEE SHALL HAVE FULL POWER AND AUTHORITY TO RECEIVE SUCH MONIES AND
TO APPLY THE SAME TO THE PURPOSE FOR WHICH THEY WERE RECEIVED AND SHALL NOT BE
AFFECTED BY ANY NOTICE TO THE CONTRARY WHICH MAY BE RECEIVED BY IT ON OR AFTER
SUCH DATE.  THIS SECTION SHALL BE CONSTRUED SOLELY FOR THE BENEFIT OF THE
TRUSTEE AND PAYING AGENT AND SHALL NOT OTHERWISE AFFECT THE RIGHTS OF HOLDERS OF
SUCH INDEBTEDNESS.


SECTION 11.08. SUBORDINATION RIGHTS NOT IMPAIRED BY ACTS OR OMISSIONS OF COMPANY
OR HOLDERS OF SENIOR INDEBTEDNESS

.  NO RIGHT OF ANY PRESENT OR FUTURE HOLDERS OF ANY SENIOR INDEBTEDNESS TO
ENFORCE SUBORDINATION AS PROVIDED HEREIN SHALL AT ANY TIME IN ANY WAY BE
PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF THE COMPANY
OR BY ANY ACT OR FAILURE TO ACT, IN GOOD FAITH, BY ANY SUCH HOLDER, OR BY ANY
NONCOMPLIANCE BY THE COMPANY WITH THE TERMS OF THIS INDENTURE, REGARDLESS OF ANY
KNOWLEDGE THEREOF WHICH ANY SUCH HOLDER MAY HAVE OR BE OTHERWISE CHARGED WITH.


SECTION 11.09. SECURITYHOLDERS AUTHORIZE TRUSTEE TO EFFECTUATE SUBORDINATION OF
SECURITIES

.  EACH HOLDER OF THE SECURITIES BY HIS OR HER ACCEPTANCE THEREOF AUTHORIZES AND
EXPRESSLY DIRECTS THE TRUSTEE ON HIS OR HER BEHALF TO TAKE SUCH ACTION AS MAY BE
NECESSARY OR APPROPRIATE TO EFFECTUATE THE SUBORDINATION PROVIDED IN THIS
ARTICLE ELEVEN AND APPOINTS THE TRUSTEE HIS ATTORNEY-IN-FACT FOR SUCH PURPOSE,
INCLUDING, IN THE EVENT OF ANY DISSOLUTION, WINDING UP, LIQUIDATION OR
REORGANIZATION OF THE COMPANY (WHETHER IN BANKRUPTCY, INSOLVENCY OR RECEIVERSHIP
PROCEEDINGS OR UPON AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR OTHERWISE)
TENDING TOWARDS LIQUIDATION OF THE BUSINESS AND ASSETS OF THE COMPANY, THE
IMMEDIATE FILING OF A CLAIM FOR THE UNPAID BALANCE OF ITS OR HIS OR HER
SECURITIES IN THE FORM REQUIRED IN SAID PROCEEDINGS AND CAUSE SAID CLAIM TO BE
APPROVED.  IF THE TRUSTEE DOES NOT FILE A PROPER CLAIM OR PROOF OF DEBT IN THE
FORM REQUIRED IN SUCH PROCEEDING PRIOR TO THIRTY (30) DAYS BEFORE THE EXPIRATION
OF THE TIME TO FILE SUCH CLAIM OR CLAIMS, THEN THE HOLDERS OF SENIOR
INDEBTEDNESS ARE HEREBY AUTHORIZED TO HAVE THE RIGHT TO FILE AND ARE HEREBY
AUTHORIZED TO FILE AN APPROPRIATE CLAIM FOR AND ON BEHALF OF THE HOLDERS OF SAID
SECURITIES.


SECTION 11.10. RIGHT OF TRUSTEE TO HOLD SENIOR INDEBTEDNESS

.  THE TRUSTEE SHALL BE ENTITLED TO ALL OF THE RIGHTS SET FORTH IN THIS ARTICLE
ELEVEN IN RESPECT OF ANY SENIOR INDEBTEDNESS AT ANY TIME HELD BY IT TO THE SAME
EXTENT AS ANY OTHER HOLDER OF SENIOR INDEBTEDNESS, AND NOTHING IN THIS INDENTURE
SHALL BE CONSTRUED TO DEPRIVE THE TRUSTEE OF ANY OF ITS RIGHTS AS SUCH HOLDER.


SECTION 11.11. ARTICLE ELEVEN NOT TO PREVENT EVENTS OF DEFAULT

.  THE FAILURE TO MAKE A PAYMENT ON ACCOUNT OF PRINCIPAL OR INTEREST BY REASON
OF ANY PROVISION IN THIS ARTICLE ELEVEN SHALL NOT BE CONSTRUED AS PREVENTING THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER SECTION 6.01.




ARTICLE TWELVE






MISCELLANEOUS


SECTION 12.01. TRUST INDENTURE ACT CONTROLS

.  IF ANY PROVISION OF THIS INDENTURE LIMITS, QUALIFIES OR CONFLICTS WITH
ANOTHER PROVISION WHICH IS REQUIRED TO BE INCLUDED IN THIS INDENTURE BY THE TIA,
THE REQUIRED PROVISION SHALL CONTROL.


SECTION 12.02. NOTICES

.  ANY NOTICE OR COMMUNICATION SHALL BE SUFFICIENTLY GIVEN IF IN WRITING AND
DELIVERED IN PERSON OR MAILED BY FIRST-CLASS MAIL ADDRESSED AS FOLLOWS:

IF TO THE COMPANY:

IF TO THE COMPANY:

RICHARDSON ELECTRONICS, LTD.

40W267 KESLINGER ROAD

LAFOX, ILLINOIS  60147-0393

ATTENTION:  LEGAL DEPARTMENT

IF TO THE TRUSTEE:

J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION

227 WEST MONROE, 26TH FLOOR  

CHICAGO, ILLINOIS 60606

ATTENTION: INSTITUTIONAL TRUST SERVICES                

WITH A COPY TO:

J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION       

6525 WEST CAMPUS OVAL, FLOOR 1                   

NEW ALBANY, OHIO 43054                               

ATTENTION: INSTITUTIONAL TRUST SERVICES

THE COMPANY OR THE TRUSTEE BY NOTICE TO THE OTHER MAY DESIGNATE ADDITIONAL OR
DIFFERENT ADDRESSES FOR SUBSEQUENT NOTICES OR COMMUNICATIONS.

ANY NOTICE OR COMMUNICATION MAILED TO A SECURITYHOLDER SHALL BE MAILED TO SUCH
SECURITYHOLDER AT THE ADDRESS WHICH APPEARS ON THE REGISTRATION BOOKS OF THE
REGISTRAR AND SHALL BE SUFFICIENTLY GIVEN TO SUCH SECURITYHOLDER IF SO MAILED
WITHIN THE TIME PRESCRIBED.

FAILURE TO MAIL A NOTICE OR COMMUNICATION TO A SECURITYHOLDER OR ANY DEFECT IN
IT SHALL NOT AFFECT ITS SUFFICIENCY WITH RESPECT TO OTHER SECURITYHOLDERS.  IF A
NOTICE OR COMMUNICATION IS MAILED IN THE MANNER PROVIDED ABOVE, IT IS DULY
GIVEN, WHETHER OR NOT THE ADDRESSEE RECEIVES IT.  IF THE COMPANY MAILS A NOTICE
OR COMMUNICATION TO SECURITYHOLDERS IT SHALL MAIL A COPY OF SUCH NOTICE TO THE
TRUSTEE AND EACH AGENT AT THE SAME TIME.  ALL OTHER NOTICES OR COMMUNICATION
SHALL BE IN WRITING.


SECTION 12.03. COMMUNICATION BY HOLDERS WITH OTHER HOLDERS

.  SECURITYHOLDERS MAY COMMUNICATE PURSUANT TO TIA SEC. 312(B) WITH OTHER
SECURITYHOLDERS WITH RESPECT TO THEIR RIGHTS UNDER THIS INDENTURE OR THE
SECURITIES.  THE COMPANY, THE TRUSTEE, THE REGISTRAR AND ANYONE ELSE SHALL HAVE
THE PROTECTION OF TIA SEC. 312(C).


SECTION 12.04. CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT

.  UPON ANY REQUEST OR APPLICATION BY THE COMPANY TO THE TRUSTEE TO TAKE ANY
ACTION UNDER THIS INDENTURE, THE COMPANY SHALL FURNISH TO THE TRUSTEE:

AN OFFICERS’ CERTIFICATE STATING THAT ALL CONDITIONS PRECEDENT, IF ANY, PROVIDED
FOR IN THIS INDENTURE RELATING TO THE PROPOSED ACTION HAVE BEEN COMPLIED WITH;
AND

AN OPINION OF COUNSEL STATING THAT, IN THE OPINION OF SUCH COUNSEL, ALL SUCH
CONDITIONS PRECEDENT HAVE BEEN COMPLIED WITH.  IN RENDERING SUCH OPINION,
COUNSEL MAY RELY UPON CERTIFICATES OF APPROPRIATE OFFICERS OF THE COMPANY.


SECTION 12.05. STATEMENTS REQUIRED IN CERTIFICATE OR OPINION

.  EACH CERTIFICATE OR OPINION WITH RESPECT TO COMPLIANCE WITH A CONDITION OR
COVENANT PROVIDED FOR IN THIS INDENTURE SHALL INCLUDE:

A STATEMENT THAT THE PERSON MAKING SUCH CERTIFICATE OR OPINION HAS READ SUCH
COVENANT OR CONDITION;

A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR INVESTIGATION
UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH CERTIFICATE OR OPINION
ARE BASED;

A STATEMENT THAT, IN THE OPINION OF SUCH PERSON, HE OR SHE HAS MADE SUCH
EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM OR HER TO EXPRESS AN
INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS BEEN
COMPLIED WITH; AND

A STATEMENT AS TO WHETHER OR NOT, IN THE OPINION OF SUCH PERSON, SUCH CONDITION
OR COVENANT HAS BEEN COMPLIED WITH.


SECTION 12.06. WHEN TREASURY SECURITIES DISREGARDED

.  IN DETERMINING WHETHER THE HOLDERS OF THE REQUIRED PRINCIPAL AMOUNT OF
SECURITIES HAVE CONCURRED IN ANY DIRECTION, WAIVER OR CONSENT, SECURITIES OWNED
BY THE COMPANY OR BY ANY PERSON DIRECTLY OR INDIRECTLY CONTROLLING OR CONTROLLED
BY OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH THE COMPANY SHALL BE
DISREGARDED, EXCEPT THAT FOR THE PURPOSE OF DETERMINING WHETHER THE TRUSTEE
SHALL BE PROTECTED IN RELYING ON ANY SUCH DIRECTION, WAIVER OR CONSENT, ONLY
SECURITIES WHICH THE TRUSTEE KNOWS ARE SO OWNED SHALL BE SO DISREGARDED.


SECTION 12.07. RULES BY TRUSTEE AND AGENTS

.  THE TRUSTEE MAY MAKE REASONABLE RULES FOR ACTION BY, OR AT A MEETING OF,
SECURITYHOLDERS.  THE REGISTRAR, PAYING AGENT OR CONVERSION AGENT MAY MAKE
REASONABLE RULES FOR ITS FUNCTIONS.


SECTION 12.08. LEGAL HOLIDAYS

.  A "LEGAL HOLIDAY" IS A SATURDAY, A SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS ARE NOT REQUIRED TO BE OPEN IN THE CITY IN WHICH THE TRUSTEE
ADMINISTERS ITS CORPORATE TRUST BUSINESS.  IF A PAYMENT DATE IS A LEGAL HOLIDAY
AT A PLACE OF PAYMENT, PAYMENT MAY BE MADE AT THE PLACE ON THE NEXT SUCCEEDING
DAY THAT IS NOT A LEGAL HOLIDAY, AND NO INTEREST SHALL ACCRUE FOR THE
INTERVENING PERIOD.


SECTION 12.09. GOVERNING LAW

.  THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARDS TO THE PRINCIPLES OF
CONFLICTS OF LAW, SHALL GOVERN THIS INDENTURE AND THE SECURITIES.


SECTION 12.10. NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS

.  THIS INDENTURE MAY NOT BE USED TO INTERPRET ANOTHER INDENTURE, LOAN OR DEBT
AGREEMENT OF THE COMPANY OR A SUBSIDIARY.  ANY SUCH INDENTURE, LOAN OR DEBT
AGREEMENT MAY NOT BE USED TO INTERPRET THIS INDENTURE.


SECTION 12.11. NO RECOURSE AGAINST OTHERS

.  LIABILITIES OF DIRECTORS, OFFICERS, EMPLOYEES AND STOCKHOLDERS, AS SUCH, OF
THE COMPANY IS WAIVED AND RELEASED AS PROVIDED IN PARAGRAPH 16 OF THE
SECURITIES.


SECTION 12.12. SUCCESSORS

.  ALL AGREEMENTS OF THE COMPANY IN THIS INDENTURE AND THE SECURITIES SHALL BIND
ITS SUCCESSORS.  ALL AGREEMENTS OF THE TRUSTEE IN THIS INDENTURE SHALL BIND ITS
SUCCESSORS.


SECTION 12.13. DUPLICATE ORIGINALS

.  THE PARTIES MAY SIGN ANY NUMBER OF COPIES OF THIS INDENTURE.  EACH SIGNED
COPY SHALL BE AN ORIGINAL, BUT ALL OF THEM TOGETHER REPRESENT THE SAME
AGREEMENT.


SIGNATURES

 

RICHARDSON ELECTRONICS, LTD.

BY:                                                      
         TITLE:  CHAIRMAN

ATTEST:

                                               
            (CORPORATE SEAL)

J.P. MORGAN TRUST COMPANY, NATIONAL

     ASSOCIATION

BY:                                                      
         TITLE:

ATTEST:

                                               
            (CORPORATE SEAL)




EXHIBIT A

(FACE OF SECURITY)



THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT
IT IS AN "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT); (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THE SECURITY EVIDENCED HEREBY RESELL OR OTHERWISE TRANSFER THE
SECURITY EVIDENCED HEREBY OR THE COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH
SECURITY EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C)
PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (D) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH CONTINUES TO BE
EFFECTIVE AT THE TIME OF SUCH TRANSFER); AND (3) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THE SECURITY EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A
TRANSFER PURSUANT TO CLAUSE 2(D) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND.  IN CONNECTION WITH ANY TRANSFER OF THE SECURITY EVIDENCED HEREBY
WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF SUCH SECURITY (OTHER THAN A
TRANSFER PURSUANT TO CLAUSE 2(D) ABOVE), THE HOLDER MUST CHECK THE APPROPRIATE
BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND
SUBMIT THIS CERTIFICATE TO J. P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, AS
TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE).  IF THE PROPOSED TRANSFER IS
PURSUANT TO CLAUSE 2(C) ABOVE, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH
TO J. P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, AS TRUSTEE (OR ANY
SUCCESSOR TRUSTEE, AS APPLICABLE), SUCH CERTIFICATIONS, LEGAL OPINIONS AND OTHER
INFORMATION AS THE COMPANY MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER
IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, THIS LEGEND WILL BE REMOVED
UPON THE EARLIER OF THE TRANSFER OF THIS SECURITY EVIDENCED HEREBY PURSUANT TO
CLAUSE 2(C) OR 2(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL
ISSUANCE OF THE SECURITY EVIDENCED HEREBY./1.



UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY ("DTC") TO RICHARDSON ELECTRONICS, LTD. (OR ITS
SUCCESSOR) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, CONVERSION OR
PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN./2.

          /1. This legend should be included only if the Security is issued
other than pursuant to a registration statement declared effective under the
Securities Act.

          /2.This legend should be included only if the Security is issued in
global form.




RICHARDSON ELECTRONICS, LTD.



7 3/4% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2011



Number ____

$___________

CUSIP            

RATE OF INTEREST

MATURITY DATE

ORIGINAL ISSUE DATE

Payment Dates:  _________ and __________

Record Dates:  __________ and __________

Richardson Electronics, Ltd. promises to pay to CEDE & Co., or registered
assigns, the principal sum of ___________ Dollars on _______.  The provisions on
the back of this certificate are incorporated as if set forth on the face of the
certificate.

DATED:

Authenticated to be one of the Securities described in the Indenture referred to
herein

(Seal)

J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION,

RICHARDSON ELECTRONICS, LTD.

as Trustee

By:                                          
         Authorized Officer

By:                                                                  


By:                                                                  



(REVERSE OF SECURITY)


RICHARDSON ELECTRONICS, LTD.


7 3/4% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2011



1.         Interest.  Richardson Electronics, Ltd., a Delaware corporation (the
"Company"), promises to pay interest on the principal amount of this Security at
the rate per annum shown above.  The Company will pay interest semiannually on
June 15 and December 15 of each year, beginning June 15, 2005.  Interest on the
Securities will accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from the date on which these Securities are
first issued.  Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

2.         Method of Payment.  The Company will pay interest on the Securities
(except defaulted interest) to the persons who are registered Holders of
Securities at the close of business on the June 1 or December 1 preceding the
interest payment date.  Holders must surrender Securities to a Paying Agent to
collect principal payments.  The Company will pay principal and interest in
money of the United States that at the time of payment is legal tender for
payment of public and private debts.  The Company may, however, pay principal
and interest by its check payable in such money.  It may mail an interest check
to a Holder’s registered address.  Any payment otherwise required to be made in
respect of the Securities on a date that is not a Business Day may be made on
the next succeeding Business Day with the same force and effect as if made on
that date.  No additional interest will accrue as a result of such a delayed
payment.

3.         Paying Agent, Registrar and Conversion Agent.  Initially, J.P. Morgan
Trust Company, National Association (the "Trustee") will act as Paying Agent,
Registrar and Conversion Agent.  The Company may change any Paying Agent,
Registrar, Conversion Agent or co-Registrar without notice.  The Company or any
of its Subsidiaries may act as Paying Agent, Registrar, Conversion Agent or
co-Registrar.

4.         Indenture.  The Company issued the Securities under an Indenture
dated as of February 14, 2005 (the "Indenture") between the Company and the
Trustee.  The terms of the Securities include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S. Code Sec. 77aaa-77bbbb) as in effect on the date of the Indenture.  The
Securities are subject to all such terms, and Securityholders are referred to
the Indenture and the Act for a statement of them.  The Securities are general
unsecured obligations of the Company.  The Indenture does not limit the
principal amount of Securities that may be issued by the Company or, subject to
Section 4.02 of the Indenture, the other debt, secured or unsecured, that the
Company may incur.

5.         Optional Redemption.  The Securities will not be redeemable at the
Company’s option prior to December 19, 2006.  At any time on or after December
19, 2006 and prior to December 19, 2007, the Company, at its option, may redeem
the Securities, in whole or in part for a redemption price in cash equal to 100%
of the principal amount of the Securities to be redeemed together in each case
with accrued and unpaid Interest on the Securities redeemed to but excluding the
Redemption Date, provided that at any time prior to the date of mailing the
redemption notice the Last Reported Sale Price of the Common Stock has been at
least 125% of the conversion price for at least twenty (20) trading days during
any thirty (30) trading day period.  At any time on or after December 19, 2007
and prior to the Maturity Date, the Company, at its option, may redeem the
Securities, in whole or in part for a redemption price in cash equal to 100% of
the principal amount of the Securities to be redeemed together in each case with
accrued and unpaid Interest on the Securities redeemed to but excluding the
Redemption Date.

6.         Selection and Notice of Redemption.  Selection of Securities for any
redemption will be made by the Trustee on either a pro rata basis, by lot or in
accordance with any other method the Trustee considers fair and appropriate. 
Securities in denominations larger than $1,000 may be redeemed in part.  Notice
of redemption will be mailed at least ten (10) days but not more than sixty (60)
days before the redemption date to each Holder of Securities to be redeemed at
his registered address.  On and after the redemption date, interest ceases to
accrue on Securities or portions thereof called for redemption.

7.         Purchase of Securities at Option of Holder Upon a Change of Control. 
At the option of the Holder and subject to the terms and conditions of the
Indenture, the Company shall become obligated to purchase all or any part
specified by the Holder (so long as the principal amount of such part is $1,000
or an integral multiple thereof) of the Securities held by such holder on the
date that is no more than forty-five (45) business days after the date of the
Change of Control Notice, at a purchase price equal to 101% of the principal
amount thereof together with accrued interest up to, but excluding, the Change
of Control Repurchase Date.  The Company shall mail to all Holders of record of
the Securities a notice of the occurrence of a Change of Control and of the
repurchase right arising as a result thereof on or before the thirtieth (30th)
business day after the Change of Control.  For a Security to be so repurchased
at the option of the Holder, the Company must receive at the office or agency of
the Company maintained for that purchase in accordance with the terms of the
Indenture, such Security with a form of Change of Control Repurchase Election
duly completed, together with such Security, duly endorsed for transfer, on or
before the Business Day immediately preceding the Change of Control Repurchase
Date.  The Change of Control Repurchase Price may be paid, at the option of the
Company, in cash or by the issuance and delivery of Common Shares, or in any
combination thereof, subject to the terms and conditions of the Indenture. 
Holders have the right to withdraw any Change of Control Repurchase Election
Notice (in whole or in a portion thereof that is $1,000 or an integral multiple
thereof) at any time prior to the close of business on the Business Day next
preceding the Change of Control Purchase Date by delivering a written notice of
withdrawal to the Trustee (or other Paying Agent appointed by the Company) in
accordance with the terms of the Indenture. 

8.         Conversion.  (a) The Holder of any Security has the right,
exercisable at any time up to and including December 15, 2011, except in the
case of Securities called for redemption, to convert such Security at the
principal amount thereof (or any portion thereof that is an integral multiple of
$1,000) into Common Stock of the Company at the conversion price of $18.00 per
share, subject to adjustment as described below.  In the case of Securities
called for redemption, conversion rights will expire at the close of business on
the redemption date.  To convert a Security a Holder must (1) complete and sign
the conversion notice on the back of the Security, (2) surrender the Security to
a Conversion Agent, (3) furnish appropriate endorsements or transfer documents
if required by the Registrar or Conversion Agent and (4) pay any transfer or
similar tax if required.  A holder may convert a portion of a Security if the
portion is $1,000 or an integral multiple of $1,000.

(b)  The Company may convert the Securities into Common Stock at any time on or
after December 19, 2006, and prior to maturity if the Last Reported Sale Price
of the Common Stock has been at least 125% of the conversion price for at least
twenty (20) trading days during any thirty (30) trading day period, ending
within five trading days prior to the date of the Automatic Conversion Notice;
provided, however, that the Company may only automatically convert the
Securities if, in accordance with the terms of the Registration Rights
Agreement, a registration statement registering the resale of such Securities as
are Restricted Securities and Common Stock issuable upon conversion of the
Restricted Securities is declared effective under the Securities Act prior to
the date of the Automatic Conversion Notice and such registration statement
remains effective on the date selected for Automatic Conversion (the "Automatic
Conversion Date") or the Securities are otherwise not Restricted Securities on
the Automatic Conversion Date.

(c)  If this Security (or portion hereof) is converted during the period from
the close of business on any record date for the payment of interest to the
close of business on the Business Day preceding the following interest payment
date that occurs during such period, this Security (or portion hereof being
converted) must be accompanied by payment, in immediately available funds or
other funds acceptable to the Company, of an amount equal to the interest
otherwise payable on such interest payment date on the principal amount being
converted; provided that no such payment shall be required (1) if the Company
has specified a Redemption Date that is after a record date and prior to the
next interest payment date, (2) if the Company has specified a Change of Control
Repurchase Date following a Change of Control that is during such period or (3)
to the extent of any overdue interest, if any overdue interest exists at the
time of conversion with respect to such Security.  No payment or adjustment for
interest accrued on the Securities is to be made on conversion.  No fractional
shares will be issued upon conversion and, if the conversion results in a
fractional interest, such fractional interest will be paid by check in an amount
equal to the closing bid price of the Company’s Common Stock as reported by the
National Association of Securities Dealers Automated Quotation National Market
System, or if the Common Stock is listed on an exchange, the last reported sale
price on the principal exchange in which the Common Stock is listed, on the last
trading date prior to the conversion date multiplied by the amount of such
fractional interest with the result rounded to the nearest cent.

The conversion price is subject to adjustment upon the occurrence of certain
events, including (i) the payment of a dividend in Common Stock to holders of
Common Stock or a dividend to holders of the Company’s Common Stock payable in
shares of the Company’s capital stock other than Common Stock; (ii) the payment
of a cash dividend in an amount per Common Share in excess of $0.16 per year;
(iii) the subdivision, combination or certain reclassifications of outstanding
Common Stock; (iv) issuance to all holders of Common Stock of the Company of
rights or warrants entitling them for a period of not more than forty-five (45)
days to purchase Common Stock (or securities convertible into Common Stock) at a
price per share (or having a conversion price per share) less than the then
current per share market price for such Common Stock; (v) the distribution to
holders of Common Stock of evidences of indebtedness or assets (excluding cash
dividends to the extent that such cash dividends do not exceed $0.16 per Common
Share per year) or rights or warrants (other than those referred to above); and
(vi) certain mergers, consolidations or sales of assets.  No adjustment of the
conversion price will be made until cumulative adjustments amount to at least
$0.10.  No adjustment of the conversion price will be made for cash
distributions or cash dividends paid out of Consolidated Net Income (as defined
in the Indenture) or retained earnings.

9.         Subordination.  The indebtedness evidenced by the Securities is
subordinated to the prior payment when due of the principal of, premium if any,
and interest on all Senior Indebtedness.  Upon maturity of any Senior
Indebtedness, payment in full must be made on such Senior Indebtedness before
any payment is made on or in respect of the Securities.  During the continuance
of any default in payment of principal of, premium, if any, or interest on
Senior Indebtedness, no payment may be made by the Company on or in respect of
the Securities. Upon any distribution of assets of the Company in any
dissolution, winding-up, liquidation or reorganization of the Company, payment
of the principal of and interest on the Securities will be subordinated, to the
extent and in the manner set forth in the Indenture, to the prior payment in
full of all Senior Indebtedness.  Such subordination will not prevent the
occurrence of any Event of Default (as defined). 

"Senior Indebtedness" means the principal of and interest or borrowings made (i)
under the Amended and Restated Revolving Credit Agreement, dated as of October
29, 2004, among the Company, Bank One, NA and certain other parties listed
therein, including any amendment, renewal, extension or refunding of such
agreement, and (ii) on other Indebtedness of the Company outstanding at any time
created, other than (A) Indebtedness of the Company to a Subsidiary for money
borrowed or advanced from any such Subsidiary, (B) Indebtedness which by its
terms is not superior in right of payment to the Securities, (C) the Company’s 7
1/4% Convertible Subordinated Debentures due 2006 issued pursuant to an
Indenture dated as of December 15, 1986, between the Company and U.S. Bank,
National Association, as successor trustee to Continental Illinois National Bank
and Trust Company of Chicago, and the Company’s 8 1/4% Convertible Senior
Subordinated Debentures due 2006 issued pursuant to an Indenture dated as of
December 16, 1996, between the Company and J.P. Morgan Trust Company, National
Association, as successor trustee to American National Bank and Trust Company of
Chicago, to which debentures the Securities shall be superior in right of
payment and (D) all other future Indebtedness which by its terms is not superior
in right of payment to the Securities. 

"Indebtedness" means (1) any debt of the Company (i) for borrowed money,
capitalized lease obligations or purchase money obligations or (ii) evidenced by
a security, debenture, letter of credit or similar instrument given in
connection with the acquisition, other than in the ordinary course of business,
of any property or assets; (2) any debt of others described in the preceding
clause which the Company has guaranteed or for which it is otherwise liable; and
(3) any amendment, renewal, extension or refunding or any such debt.

10.       Denominations, Transfer, Exchange.  The Securities are in registered
form without coupons in denominations of $1,000 and integral multiples of
$1,000.  A Holder may transfer or exchange Securities in accordance with the
Indenture.  The Registrar may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents and to pay any taxes and fees
required by law or permitted by the Indenture.  The Registrar need not transfer
or exchange any Security or portion of a Security selected for redemption, or
transfer or exchange any Securities for a period of fifteen (15) days before a
selection of Securities to be redeemed.

11.       Persons Deemed Owners.  The registered Holder of a Security may be
treated as the owner of it for all purposes.

12.       Unclaimed Money.  If money for the payment of principal or interest
remains unclaimed for two (2) years, the Trustee or Paying Agent will pay the
money back to the Company at its request.  After that, Holders entitled to the
money must look to the Company for payment as general creditors unless an
"abandoned property" law designates another person.

13.       Amendment, Supplement, Waiver.  Subject to certain exceptions, the
Indenture or the Securities may be amended or supplemented with the consent of
the Holders of at least a majority in principal amount of the outstanding
Securities, and any past default or compliance with any provision may be waived
with the consent of the Holders of a majority in principal amount of the
outstanding Securities.  Without the consent of any Securityholder, the Company
may amend or supplement the Indenture or the Securities to cure any ambiguity,
omission, defect or inconsistency or to provide for uncertificated Securities in
addition to certificated Securities or to make any change that does not
materially adversely affect the rights of any Securityholder.

14.       Successor Corporation.  When a successor corporation assumes all the
obligations of its predecessor under the Securities and the Indenture and
immediately thereafter no default exists, the predecessor corporation will be
released from those obligations.

15.       Defaults and Remedies.  An Event of Default is:

(i)         failure of the Company to pay interest for thirty (30) days or
principal when due (whether or not prohibited by the subordination provisions);
(ii) failure of the Company to convert any Security into Common Shares upon the
exercise of a Holder’s right for five (5) days after notice; (iii) failure to
provide notice on a timely basis of, or to repurchase any Security at the option
of the Holder, upon a Change of Control of the Company; (iv) failure of the
Company to redeem any Security after exercising its option to redeem such
Security; (v) failure to perform any other covenant for thirty (30) days after
notice; (vi) acceleration of the maturity of any Indebtedness of the Company or
any Subsidiary in any one case or in the aggregate in excess of $10,000,000, if
such acceleration is not rescinded, annulled or otherwise cured within thirty
(30) days after notice to the Company; and (vii) certain events of bankruptcy,
insolvency or reorganization of the Company or any Subsidiary.

The Indenture provides that the Trustee will, within ninety (90) days after the
occurrence of a default, give the Securityholders notice of all uncured defaults
known to it (the term "default" to include the events specified above, without
grace or notice), provided that, except in the case of default in the payment of
principal of or interest on any of the Securities, the Trustee shall be
protected in withholding such notice if it in good faith determines that the
withholding of such notice is in the interest of the Securityholders.

In case an Event of Default (other than an Event of Default as a result of
certain events of bankruptcy, insolvency or reorganization of the Company)
occurs and is continuing, the Trustee or the Holders of not less than 25% in
aggregate principal amount of the Securities then outstanding, by notice in
writing to the Company (and to the Trustee if given by the Securityholders), may
declare the principal of and all accrued interest on all the Securities to be
due and payable immediately.  If an Event of Default occurs as a result of
certain events of bankruptcy, insolvency or reorganization of the Company,
unpaid principal of the Security then outstanding shall become due and payable
immediately without any declaration or other act on the part of the Trustee or
any Holder, all as and to the extent provided in the Indenture.  Such
acceleration may be rescinded by Holders of a majority in principal amount of
the Securities if all existing Events of Default have been cured or waived
(except nonpayment of principal or interest that has become due solely because
of the acceleration) and if the rescission would not conflict with any judgment
or decree.

Defaults (except, unless theretofore cured, a default in payment of principal of
or interest on the Securities or a default with respect to a provision which
cannot be modified under the terms of the Indenture without the consent of each
Securityholder affected) may be waived by the Holders of a majority in principal
amount of the outstanding Securities upon the conditions provided in the
Indenture.

The Indenture requires the Company to file periodic reports with the Trustee as
to the absence of defaults.

16.       Trustee Dealings with Company.  J.P. Morgan Trust Company National
Association, the Trustee under the Indenture, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Company or its affiliates, and may otherwise deal with the Company or its
affiliates, as if it were not Trustee.

17.       No Recourse Against Others.  A director, officer, employee or
stockholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Securities or the Indenture or for any
claim based on, in respect of or by reason of, such obligations or their
creation.  Each Securityholder by accepting a Security waives and releases all
such liability.  The waiver and release are part of the consideration for the
issue of the Securities.

18.       Authentication.  This Security shall not be valid until the Trustee
signs the certificate of authentication on the other side of this Security.

19.       Defined Terms.  All capitalized terms used in this Security which are
not otherwise defined herein shall have the meanings assigned to them in the
Indenture.

20.       Abbreviations.  Customary abbreviations may be used in the name of a
Securityholder or an assignee, such as: TEN COM (= tenants in common), TEN ENT
(= tenants by the entities), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).

21.       Additional Rights of Holders of Restricted Securities.  In addition to
the rights and obligations of Holders under the Indenture, Holders of Restricted
Securities shall have the rights and obligations set forth in the Resale
Registration Rights Agreement.

The Company will furnish to any Securityholder upon written request and without
charge a copy of the Indenture.  Requests may be made to:  Investor Relations
Department, Richardson Electronics, Ltd., 40W267 Keslinger Road, LaFox, Illinois
60147-0393.



